Exhibit 10.1
AMENDED AND RESTATED LEASE
by and between
BMR-11388 SORRENTO VALLEY ROAD LLC,
a Delaware limited liability company
and
HALOZYME, INC.,
a California corporation

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LEASE
     THIS AMENDED AND RESTATED LEASE (this “Lease”) is entered into effective as
of the 10th day of June, 2011 (the “Execution Date”), by and between BMR-11388
SORRENTO VALLEY ROAD LLC, a Delaware limited liability company (“Landlord”), and
HALOZYME, INC., a California corporation (“Tenant”).
RECITALS
     A. Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 11388 Sorrento Valley Road, San Diego,
California, including the building located thereon (the “Building”); and
     B. Landlord (as successor-in-interest to BC Sorrento, LLC) and Tenant are
parties to that certain Standard Industrial Net Lease, dated July 23, 2007, as
amended by that certain First Amendment to Standard Industrial Net Lease, dated
August 27, 2008 (as amended, the “Original Lease”), pursuant to which Tenant has
leased from Landlord certain premises (the “Premises”) located in the Building;
and
     C. Landlord wishes to continue to lease the Premises to Tenant, and Tenant
wishes to continue to lease the Premises from Landlord, all subject to and upon
the revised terms and conditions set forth, and agree that, as of the Execution
Date, the Original Lease is hereby amended and restated in its entirety by this
Lease thereby superseding the Original Lease.
AGREEMENT
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
1. Lease of Premises. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Premises (as shown on Exhibit A attached hereto) for use by
Tenant in accordance with the Permitted Use (as defined below). The Premises
consist of all of the second (2nd) floor of the Building, a portion of the first
(1st) floor of the Building and the non-exclusive use of a portion of the
Utility Yard (as defined in Section 15.16 below), also as shown on Exhibit A
attached hereto. The Property and all landscaping, parking facilities, private
drives and other improvements and appurtenances related thereto, including the
Building, are hereinafter collectively referred to as the “Project.” All
portions of the Project that are for the non-exclusive use of tenants of the
Building, including driveways, sidewalks, parking areas, landscaped areas,
service corridors, stairways, elevators, public restrooms and public lobbies,
are hereinafter referred to as “Common Area.” Subject to casualty, eminent
domain and Articles 13 and 30, Tenant shall have access to the Premises
twenty-four (24) hours a day, seven (7) days a week.
2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

 



--------------------------------------------------------------------------------



 



     2.1. This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto. Notwithstanding
anything to the contrary contained in this Lease, the delivery of this Lease by
each party hereto to the other shall occur concurrently with, and as part of,
the consummation of the lease transaction contemplated by the Sorrento Plaza
Lease (as defined in Section 30.4(h) below).
     2.2. In the definitions below, each current Rentable Area (as defined
below) is expressed in rentable square footage. Rentable Area and “Tenant’s Pro
Rata Share” are all subject to adjustment as provided in this Lease.

          Means the Following (As of the Definition or Provision   Execution
Date)
Approximate Rentable Area of Premises
  27,575 square feet
Approximate Rentable Area of Project
  35,940 square feet
Tenant’s Pro Rata Share of Project
  76.73%

     2.3. Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent”) as of the Rent Commencement Date (as defined below):

                                              Base Rent per             Square
Feet of   Square Foot of   Monthly   Annual Base Dates   Rentable Area  
Rentable Area   Base Rent   Rent
6/1/2011-11/30/2011
    27,575     $0 monthly   $ 0     $ 0  
12/1/2011-12/31/2012
    27,575     $1.36 monthly   $ 37,502.00     $ 450,024.00  
1/1/2013-1/14/2014
    27,575     $2.35 monthly   $ 64,801.25     $ 777,615.00  
1/15/2014-1/14/2015
    27,575     $2.41 monthly   $ 66,421.28     $ 797,055.38  
1/15/2015-1/14/2016
    27,575     $2.47 monthly   $ 68,081.81     $ 816,981.76  
1/15/2016-1/14/2017
    27,575     $2.53 monthly   $ 69,783.86     $ 837,406.30  
1/15/2017-1/14/2018
    27,575     $2.59 monthly   $ 71,528.46     $ 858,341.46  

2



--------------------------------------------------------------------------------



 



     2.4. Original Term Commencement Date: September 1, 2008
     2.5. Term Expiration Date: January 14, 2018
     2.6. Security Deposit: $300,000.
     2.7. Permitted Use: Office and/or laboratory use, together with all
research and development in connection with such laboratory use and life
sciences and biotechnology manufacturing, in conformity with all federal, state,
municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below), committees, associations, or other
regulatory committees, agencies or governing bodies having jurisdiction over the
Premises, the Building, the Property, the Project, Landlord or Tenant, including
both statutory and common law and hazardous waste rules and regulations
(“Applicable Laws”)

         
 
  2.8. Address for Rent Payment:   BMR-11388 Sorrento Valley Road LLC
P.O. Box 511631
Los Angeles, California 90051-8186
 
       
 
  2.9. Address for Notices to Landlord:   BMR-11388 Sorrento Valley Road LLC
17190 Bernardo Center Drive
San Diego, California 92128
Attn: Vice President, Real Estate Counsel
 
       
 
  2.10. Address for Notices to Tenant:   Halozyme, Inc.
11388 Sorrento Valley Road
San Diego, California 92121

     2.11. Lease Guarantor: Halozyme Therapeutics, Inc., a Delaware corporation
     2.12. The following Exhibits are attached hereto and incorporated herein by
reference:

         
Exhibit A
  Premises  
Exhibit B-1
  Tenant Work Letter  
Exhibit B-2
  Landlord Work Letter  
Exhibit C
  Landlord’s Work  
Exhibit D
  Form of Guaranty of Lease  
Exhibit E
  Form of Letter of Credit  
Exhibit F
  Rules and Regulations  
Exhibit G
  Intentionally Omitted  
Exhibit H
  Tenant’s Personal Property  
Exhibit I
  Form of Estoppel Certificate

3



--------------------------------------------------------------------------------



 



3. Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) commenced on September 1, 2008 (the “Original
Commencement Date”) and will end at 11:59 p.m. on January 14, 2018 (such date,
the “Term Expiration Date”), subject to earlier termination of this Lease as
provided herein. TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE
CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.
4. Tenant Improvements.
     4.1. Tenant shall cause the work (the “Tenant Improvements”) described in
the Tenant Work Letter attached hereto as Exhibit B-1 (the “Tenant Work Letter”)
to be constructed in the Premises pursuant to the Tenant Work Letter at a cost
to Landlord not to exceed Three Hundred Thousand Dollars ($300,000); provided
that such amount shall be reduced dollar-for-dollar by (a) any tenant
improvement allowance used by Landlord with respect to any tenant improvements
constructed by Landlord or Tenant with respect to the premises leased by Tenant
from Landlord’s affiliate, BMR-Sorrento Plaza LLC, located at 11404 and 11408
Sorrento Valley Road, San Diego, California (the “Sorrento Plaza Premises”) and
(b) any portion of such amount used by Landlord with respect to any Tenant
Improvements constructed by Landlord in the Premises as provided for in the
following sentence, so that in no event shall the tenant improvement allowance
for tenant improvements to be constructed by Landlord and Tenant with respect to
the Premises and the Sorrento Plaza Premises exceed Three Hundred Thousand
Dollars ($300,000) in the aggregate (collectively, such aggregate amount as
appropriately reduced from time to time as such funds are expended, the “TI
Allowance”). Tenant may elect to have Landlord construct some or all of the
Tenant Improvements by providing Landlord with prior written notice, in which
case Landlord shall cause such Tenant Improvements (as detailed in such written
notice) to be constructed in the Premises pursuant to the Landlord Work Letter
attached hereto as Exhibit B-2 (the “Landlord Work Letter”) at a cost to
Landlord not to exceed the TI Allowance. The TI Allowance may be applied to the
costs of (n) construction, (o) project management by Landlord (which fee shall
equal two and one-half percent (2.5%) of the cost of the Tenant Improvements,
including the portion funded by the TI Allowance), (p) space planning,
architect, engineering and other related services performed by third parties
unaffiliated with Tenant, (q) building permits and other taxes, fees, charges
and levies by Governmental Authorities (as defined below) for permits or for
inspections of the Tenant Improvements, and (r) costs and expenses for labor,
material, equipment and fixtures. In no event shall the TI Allowance be used for
(w) payments to Tenant or any affiliates of Tenant, (x) the purchase of any
furniture, personal property or other non-building system equipment, (y) costs
resulting from any default by Tenant of its obligations under this Lease or
(z) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).
     4.2. Tenant shall have until December 31, 2016 (the “TI Deadline”), subject
to delays caused by the Landlord and delays due to Force Majeure, to expend the
unused portion of the TI Allowance, after which date Landlord’s obligation to
fund such costs shall expire.
     4.3. Landlord shall not be obligated to expend any portion of the TI
Allowance until Landlord shall have received from Tenant the applicable Work
Letter executed by an authorized

4



--------------------------------------------------------------------------------



 



officer of Tenant. In no event shall any unused TI Allowance entitle Tenant to a
credit against Rent payable under this Lease.
     4.4. In consideration for, and as an inducement to, Tenant entering into
this Lease, within five (5) business days after the Execution Date, Landlord
shall also pay to Tenant the amount of Ninety-Seven Thousand Seven Hundred
Ninety-One Dollars and Seventeen Cents ($97,791.17), which sum Tenant may use
for constructing improvements within the Premises (subject to the terms and
conditions of this Lease) or for any other purpose in accordance with Applicable
Laws, as determined by Tenant in its sole discretion.
5. Condition of Premises. Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business. Tenant acknowledges that (a) Tenant is currently occupying
the Premises, is familiar with the condition of the Premises and agrees to take
the same in its condition “as is” as of the Execution Date, subject to the
provisions of this Section 5, and (b) Landlord shall have no obligation to
alter, repair or otherwise prepare the Premises for Tenant’s occupancy or to pay
for or construct any improvements to the Premises, except with respect to
(i) the Tenant Improvements to be funded by the TI Allowance and (ii) the
improvements to be performed by Landlord as more particularly described in
Exhibit C attached hereto (“Landlord’s Work”). The Landlord’s Work shall be
completed at Landlord’s sole cost and expense and the costs thereof shall not
constitute Operating Expenses. Landlord shall complete Landlord’s Work no later
than December 31, 2011, subject to delays caused by the Tenant and delays due to
Force Majeure; provided that, if Landlord does not complete Landlord’s Work
prior to such date for any reason, then (x) this Lease shall not be void or
voidable, (y) Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom and (z) Tenant shall not be responsible for the payment of
any Base Rent or Tenant’s Share of Operating Expenses (as defined below) until
Landlord completes Landlord’s Work.
6. Rentable Area.
     6.1. The term “Rentable Area” shall reflect such areas as reasonably
calculated by Landlord’s architect, as the same may be reasonably adjusted from
time to time by Landlord in consultation with Landlord’s architect to reflect
changes to the Premises, the Building or the Project, as applicable.
     6.2. The Rentable Area of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.
     6.3. The term “Rentable Area,” when applied to the Premises, is that area
equal to the usable area of the Premises, plus an equitable allocation of
Rentable Area within the Building that is not then utilized or expected to be
utilized as usable area, including that portion of the

5



--------------------------------------------------------------------------------



 



Building devoted to corridors, equipment rooms, restrooms, elevator lobby,
atrium and mailroom.
7. Rent.
     7.1. Tenant shall pay to Landlord as Base Rent for the Premises, commencing
on June 10, 2011 (the “Rent Commencement Date”), the sums set forth in
Section 2.3. Base Rent shall be paid in equal monthly installments as set forth
in Section 2.3, each in advance on the first day of each and every calendar
month during the Term.
     7.2. In addition to Base Rent, commencing on the Rent Commencement Date,
Tenant shall pay to Landlord as additional rent (“Additional Rent”) at times
hereinafter specified in this Lease (a) Tenant’s Share (as defined below) of
Operating Expenses (as defined below), (b) the Property Management Fee (as
defined below) and (c) any other amounts that Tenant assumes or agrees to pay
under the provisions of this Lease that are owed to Landlord, including any and
all other sums that may become due by reason of any default of Tenant or failure
on Tenant’s part to comply with the agreements, terms, covenants and conditions
of this Lease to be performed by Tenant, after notice and the lapse of any
applicable cure periods.
     7.3. Base Rent and Additional Rent shall together be denominated “Rent.”
Rent shall be paid to Landlord, without abatement, deduction or offset, in
lawful money of the United States of America at the office of Landlord as set
forth in Section 2.8 or to such other person or at such other place as Landlord
may from time designate in writing. In the event the Term commences or ends on a
day other than the first day of a calendar month, then the Rent for such
fraction of a month shall be prorated for such period on the basis of a thirty
(30) day month and shall be paid at the then-current rate for such fractional
month.
8. Operating Expenses.
     8.1. As used herein, the term “Operating Expenses” shall include:
          (a) Government impositions including property tax costs consisting of
real and personal property taxes and assessments, including amounts due under
any improvement bond upon the Building or the Project, including the parcel or
parcels of real property upon which the Building and areas serving the Building
are located or assessments in lieu thereof imposed by any federal, state,
regional, local or municipal governmental authority, agency or subdivision
(each, a “Governmental Authority”) are levied; taxes on or measured by gross
rentals received from the rental of space in the Project; taxes based on the
square footage of the Premises, the Building or the Project, as well as any
parking charges, utilities surcharges or any other costs levied, assessed or
imposed by, or at the direction of, or resulting from Applicable Laws or
interpretations thereof, promulgated by any Governmental Authority in connection
with the use or occupancy of the Project or the parking facilities serving the
Project; taxes on this transaction or any document to which Tenant is a party
creating or transferring an interest in the Premises; any fee for a business
license to operate an office building; and any expenses, including the
reasonable cost of attorneys or experts, reasonably incurred by Landlord in
seeking reduction by the taxing authority of the applicable taxes, less tax
refunds obtained as a result of an application for review thereof. Operating
Expenses shall not include any net income,

6



--------------------------------------------------------------------------------



 



franchise, capital stock, estate or inheritance taxes, or taxes that are the
personal obligation of Tenant or of another tenant of the Project; and
          (b) All other costs of any kind paid or incurred by Landlord in
connection with the operation or maintenance of the Building and the Project,
including costs of repairs and replacements to improvements within the Project
as appropriate to maintain the Project as required hereunder, including costs of
funding such reasonable reserves as Landlord, consistent with good business
practice, may establish to provide for future repairs and replacements; costs of
utilities furnished to the Common Areas; sewer fees; cable television; trash
collection; cleaning, including windows; heating; ventilation; air-conditioning;
maintenance of landscaping and grounds; maintenance of drives and parking areas;
maintenance of the roof; security services and devices; building supplies;
maintenance or replacement of equipment utilized for operation and maintenance
of the Project; license, permit and inspection fees; sales, use and excise taxes
on goods and services purchased by Landlord in connection with the operation,
maintenance or repair of the Building or Project systems and equipment;
telephone, postage, stationery supplies and other expenses incurred in
connection with the operation, maintenance or repair of the Project; accounting,
legal and other professional fees and expenses incurred in connection with the
Project; costs of furniture, draperies, carpeting, landscaping and other
customary and ordinary items of personal property provided by Landlord for use
in Common Areas; Project office rent or rental value for a commercially
reasonable amount of space, to the extent an office used for Project operations
is maintained at the Project, plus customary expenses for such office; capital
expenditures (provided any such expenditures of $25,000 or more shall be
amortized over their useful life in accordance with generally acceptable
accounting principles, as reasonably determined by Landlord; provided, however,
such capital expenditures shall not include items that do not reasonably serve
the Premises or the Building and Project, shall not include any improvement that
results in additional space from which Landlord may derive rental income, and
shall not include the cost of the Landlord’s Work); costs of complying with
Applicable Laws (except to the extent such costs are incurred to remedy
non-compliance of the Common Areas as of the Original Commencement Date with
Applicable Laws); costs to keep the Project in compliance with, or fees
otherwise required under, any CC&Rs (as defined below); insurance premiums,
including premiums for public liability, property casualty, earthquake,
terrorism and environmental coverages; portions of insured losses paid by
Landlord as part of the deductible portion of a loss pursuant to the terms of
insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all
non-executive level persons who perform regular and recurring duties connected
with the day-to-day operation and maintenance of the Project, its equipment, the
adjacent walks, landscaped areas, drives and parking areas, including janitors,
floor waxers, window washers, watchmen, gardeners, sweepers and handymen.
Notwithstanding anything to the contrary contained in the foregoing, if,
pursuant to the terms of this Lease, Tenant performs any of the foregoing
maintenance, repairs or replacements in lieu of Landlord (i.e., janitorial, HVAC
maintenance, including retaining a qualified, first-class service company for a
maintenance service contract, and replacement of lighting tubes, lamps, bulbs
and ballasts), such that Tenant directly bears the cost of such expenses, such
expenses shall not be included in Operating Expenses; provided, however, that if
such maintenance or repair is deemed by Landlord (at its reasonable discretion)
to be unacceptable, Landlord may perform such maintenance or repair and include
such costs as Operating Expenses.

7



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, Operating Expenses shall not include
any leasing commissions; attorneys’ fees, costs, disbursements and other
expenses incurred in connection with negotiations or disputes with other
tenants, or in connection with leasing space in the Project, including the cost
of tenant improvements or other rent concessions that Landlord provides to
another tenant of the Project and the cost of improving a particular rental
space for occupancy by another tenant of the Project; expenses of initial
development and construction, including grading, paving, landscaping and
decorating (as distinguished from maintenance, repair and replacement of the
foregoing); legal expenses relating to other tenants; costs of repairs to the
extent reimbursed by payment of insurance proceeds received by Landlord;
interest upon loans to Landlord or secured by a mortgage or deed of trust
covering the Project or a portion thereof (provided that interest upon a
government assessment or improvement bond payable in installments shall
constitute an Operating Expense under Subsection 8.1(a)); salaries and other
compensation of executive employees of Landlord above the grade of building
manager; depreciation claimed by Landlord for tax purposes (provided that this
exclusion of depreciation is not intended to delete from Operating Expenses
actual costs of repairs and replacements and reasonable reserves in regard
thereto that are provided for in Subsection 8.1(b)); and taxes that are excluded
from Operating Expenses by the last sentence of Subsection 8.1(a); the cost of
any service sold to any tenant (including Tenant) or other occupant for which
Landlord is entitled to be reimbursed separately as an additional charge or
rental over and above the basic rent and escalations payable under the lease
with that tenant; any depreciation on the Building or Project; costs incurred
due to Landlord’s violation of any terms or conditions of this Lease or any
other lease relating to the Building or Project; overhead profit increments paid
to Landlord’s subsidiaries or affiliates for management or other services on or
to the Building or for supplies or other materials to the extent that the cost
of the services, supplies, or materials exceeds the cost that would have been
paid had the services, supplies, or materials been provided by qualified,
first-class unaffiliated parties on a competitive basis; all rental and other
payable due under any ground or underlying lease, or any lease for any equipment
ordinarily considered to be of a capital nature; any compensation paid to
clerks, attendants, or other persons in commercial concessions operated by
Landlord; advertising and promotional expenditures; any costs, fines, or
penalties incurred due to violations by Landlord of any governmental rule or
authority; costs for sculpture, paintings, or other objects of art (nor
insurance thereon or extraordinary security in connection therewith); or the
costs of Hazardous Materials remediation of the Common Areas not arising out of
any act or omission of Tenant or any assignee or subtenant of Tenant, or any of
their respective agents, contractors, employees, licensees or invitees. To the
extent that Tenant uses more than Tenant’s Pro Rata Share of any item of
Operating Expenses, Tenant shall pay Landlord for such excess in addition to
Tenant’s obligation to pay Tenant’s Pro Rata Share of Operating Expenses (such
excess, together with Tenant’s Pro Rata Share, “Tenant’s Share”).
     8.2. Tenant shall pay to Landlord on the first day of each calendar month
of the Term, as Additional Rent, (a) the Property Management Fee (as defined
below) and (b) Landlord’s estimate of Tenant’s Share of Operating Expenses with
respect to the Building and the Project, as applicable, for such month.
          (x) The “Property Management Fee” shall equal one and one-half percent
(1.5%) of Base Rent due from Tenant. Tenant shall pay the Property Management
Fee in accordance with Section 8.2 with respect to the entire Term, including
any extensions thereof or

8



--------------------------------------------------------------------------------



 



any holdover periods, regardless of whether Tenant is obligated to pay Base
Rent, Operating Expenses or any other Rent with respect to any such period or
portion thereof.
          (y) Within ninety (90) days after the conclusion of each calendar year
(or such longer period as may be reasonably required by Landlord), Landlord
shall furnish to Tenant a statement showing in reasonable detail the actual
Operating Expenses and Tenant’s Share of Operating Expenses for the previous
calendar year. Any additional sum due from Tenant to Landlord shall be due and
payable within ten (10) days. If the amounts paid by Tenant pursuant to this
Section exceed Tenant’s Share of Operating Expenses for the previous calendar
year, then Landlord shall credit the difference against the Rent next due and
owing from Tenant; provided that, if the Lease term has expired, Landlord shall
accompany said statement with payment for the amount of such difference. Within
ninety (90) days after Tenant’s receipt of the annual statement, Tenant shall
have the right to audit at Landlord’s local offices, at Tenant’s expense,
Landlord’s accounts and records relating to the Operating Expenses and Tenant’s
Share of Operating Expenses; provided, however, that such audit shall be
completed within ninety (90) days from the date Landlord provides Tenant with
access to such accounts and records of Landlord. Such audit shall be conducted
by a certified public accountant approved by Landlord, which approval shall not
be unreasonably withheld. Notwithstanding the foregoing, no accountant whose
compensation is contingent in any way upon the existence of any, or the amount
of any, discrepancy shall be utilized for such audit. If such audit reveals that
Landlord has overcharged Tenant, the amount overcharged shall be paid to Tenant
within thirty (30) days after the audit is concluded.
          (z) Any amount due under this Section for any period that is less than
a full month shall be prorated (based on a thirty (30)-day month) for such
fractional month.
     8.3. Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project and Landlord gives Tenant written notice of any such
modifications.
     8.4. Tenant shall be responsible for Operating Expenses attributable to the
time period prior to the Execution Date in accordance with the terms and
conditions of the Original Lease. Tenant’s responsibility for Tenant’s Share of
Operating Expenses shall continue to the latest of (a) the date of termination
of the Lease or (b) the date Tenant has fully vacated the Premises. If Landlord
has not procured a replacement tenant by the date of termination of the Lease or
the date Tenant has fully vacated the Premises, whichever is later, then
Landlord shall recover from Tenant Tenant’s Share of Operating Expenses until
such later date.
     8.5. Operating Expenses for the calendar year in which Tenant’s obligation
to share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

9



--------------------------------------------------------------------------------



 



     8.6. Within forty-five (45) business days after the end of each calendar
month, Tenant shall submit to Landlord an invoice, or, in the event an invoice
is not available, an itemized list, of all costs and expenses (otherwise
constituting Operating Expenses) that (a) Tenant has incurred (either internally
or by employing third parties) during the prior month and (b) for which Tenant
reasonably believes it is entitled to reimbursements from Landlord pursuant to
the terms of this Lease or that Tenant reasonably believes is the responsibility
of Landlord pursuant to this Lease; provided, however, that in the event Tenant
(either internally or by employing third parties) desires to incur a cost or
expense that would otherwise be Landlord’s responsibility under this Lease,
Tenant shall give prior written notice to Landlord before incurring such cost or
expense.
     8.7. In the event that the Building or Project is less than fully occupied,
Tenant acknowledges that Landlord may extrapolate Operating Expenses that vary
depending on the occupancy of the Building or Project, as applicable, by
dividing (a) the total cost of Operating Expenses by (b) the Rentable Area of
the Building or Project (as applicable) that is occupied, then multiplying
(y) the resulting quotient by (z) ninety-five percent (95%) of the total
Rentable Area of the Building or Project (as applicable). Tenant shall pay
Tenant’s Share of the product of (y) and (z), subject to adjustment as
reasonably determined by Landlord; provided, however, that Landlord shall not
recover more than one hundred percent (100%) of Operating Expenses actually
incurred by Landlord.
9. Taxes on Tenant’s Property.
     9.1. Tenant shall pay prior to delinquency any and all taxes levied against
any personal property or trade fixtures placed by Tenant in or about the
Premises.
     9.2. If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.
     9.3. If any improvements in or alterations to the Premises, whether owned
by Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 9.2. Any
such excess assessed valuation due to improvements in or alterations to space in
the Project leased by other tenants at the Project shall not be included in
Operating Expenses. If the records of the County Assessor are available and
sufficiently detailed to serve as a basis for determining whether said Tenant
improvements or alterations are assessed at a higher valuation than the Building
Standard, then such records shall be binding on both Landlord and Tenant.

10



--------------------------------------------------------------------------------



 



10. Security Deposit.
     10.1. Landlord acknowledges receipt of the sum set forth in Section 2.6 or
a letter of credit in the amount of such sum (the “Security Deposit”), which sum
shall be held by Landlord as security for the faithful performance by Tenant of
all of the terms, covenants and conditions of this Lease to be kept and
performed by Tenant during the period commencing on the Execution Date and
ending upon the expiration or termination of Tenant’s obligations under this
Lease. If Tenant defaults with respect to any provision of this Lease, including
any provision relating to the payment of Rent, then Landlord may (but shall not
be required to) use, apply or retain all or any part of the Security Deposit for
the payment of any Rent or any other sum in default, or to compensate Landlord
for any other loss or damage that Landlord may suffer by reason of Tenant’s
default. If any portion of the Security Deposit is so used or applied, then
Tenant shall, within ten (10) days following demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount, and Tenant’s failure to do so shall be a material breach of this Lease.
The provisions of this Article shall survive the expiration or earlier
termination of this Lease. TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION
1950.7 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME. Notwithstanding anything to the contrary contained in this Article 10,
Landlord acknowledges that it is presently in possession of a letter of credit
issued by Silicon Valley Bank (as LOC No. SVBSF005422) in the sum of $300,000
(the “SVB L/C Security”), and that such letter of credit is acceptable (both as
to the form of the letter of credit and the amount thereof) for satisfying
Tenant’s obligations under this Section 10.1; provided, however, that, in the
event Tenant obtains a new letter of credit to satisfy Tenant’s obligations
pursuant to this Section 10.1, Landlord reserves the right to require that
Tenant obtain such letter of credit in the form attached as Exhibit E to this
Lease in accordance with the provisions of Section 10.6 below.
     10.2. In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for all periods prior to the
filing of such proceedings.
     10.3. Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.
     10.4. If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, then the Security Deposit, or any balance thereof,
shall be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.
     10.5. If the Security Deposit shall be in cash, Landlord shall hold the
Security Deposit in an account at a banking organization selected by Landlord;
provided, however, that Landlord shall not be required to maintain a separate
account for the Security Deposit, but may intermingle it with other funds of
Landlord. Landlord shall be entitled to all interest and/or dividends, if any,
accruing on the Security Deposit. Landlord shall not be required to credit
Tenant with any interest for any period during which Landlord does not receive
interest on the Security Deposit.

11



--------------------------------------------------------------------------------



 



     10.6. The Security Deposit may be in the form of cash, a letter of credit
or any other security instrument acceptable to Landlord in its sole discretion.
Tenant may at any time, except when Tenant is in Default (as defined below),
deliver a letter of credit (the “L/C Security”) as the entire Security Deposit,
as follows:
          (a) If Tenant elects to deliver L/C Security, then Tenant shall
provide Landlord, and maintain in full force and effect throughout the Term and
until the date that is sixty (60) days after the then-current Term Expiration
Date, a letter of credit in the form of Exhibit E (other than as provided in
Section 10.1 above with respect to the SVB L/C Security) issued by an issuer
reasonably satisfactory to Landlord, in the amount of the Security Deposit, with
an initial term of at least one year. Landlord may require the L/C Security to
be re-issued by a different issuer at any time during the Term if Landlord
reasonably believes that the issuing bank of the L/C Security is or may soon
become insolvent; provided, however, Landlord shall return the existing L/C
Security to the existing issuer immediately upon receipt of the substitute L/C
Security. If any issuer of the L/C Security shall become insolvent or placed
into FDIC receivership, then Tenant shall promptly deliver to Landlord (without
the requirement of notice from Landlord) substitute L/C Security issued by an
issuer reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then: (i) Landlord shall with reasonable diligence complete any
necessary calculations; (ii) Tenant shall extend the expiry date of such L/C
Security from time to time as Landlord reasonably requires; and (iii) in such
extended period, Landlord shall not unreasonably refuse to consent to an
appropriate reduction of the L/C Security. Tenant shall reimburse Landlord’s
out-of-pocket legal costs not to exceed the sum of Two Thousand Five Hundred
Dollars ($2,500) (as estimated by Landlord’s counsel) in handling Landlord’s
acceptance of L/C Security or its replacement or extension.
          (b) If Tenant delivers to Landlord satisfactory L/C Security in place
of the entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.
          (c) Landlord may draw upon the L/C Security, and hold and apply the
proceeds in the same manner and for the same purposes as the Security Deposit,
if: (i) an uncured Default (as defined below) exists; (ii) as of the date
forty-five (45) days before any L/C Security expires (even if such scheduled
expiry date is after the Term Expiration Date) Tenant has not delivered to
Landlord an amendment or replacement for such L/C Security, reasonably
satisfactory to Landlord, extending the expiry date to the earlier of (1) six
(6) months after the then-current Term Expiration Date or (2) the date one year
after the then-current expiry date of the L/C Security; (iii) the L/C Security
provides for automatic renewals, Landlord asks the issuer to confirm the current
L/C Security expiry date, and the issuer fails to do so within ten (10) business
days; (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security; or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight

12



--------------------------------------------------------------------------------



 



courier or facsimile). This Section does not limit any other provisions of this
Lease allowing Landlord to draw the L/C Security under specified circumstances.
          (d) Tenant shall not seek to enjoin, prevent, or otherwise interfere
with Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.
          (e) If Landlord transfers its interest in the Premises, then Tenant
shall at Tenant’s expense, within five (5) business days after receiving a
request from Landlord, deliver (and, if the issuer requires, Landlord shall
consent to) an amendment to the L/C Security naming Landlord’s grantee as
substitute beneficiary. If the required Security Deposit changes while L/C
Security is in force, then Tenant shall deliver (and, if the issuer requires,
Landlord shall consent to) a corresponding amendment to the L/C Security.
          (f) Tenant shall have the right to replace the L/C Security with a
cash Security Deposit, at Tenant’s sole cost and expense. If Tenant delivers the
cash Security Deposit to Landlord in place of the L/C Security, Landlord shall
promptly cancel or surrender the L/C Security. Tenant may effect such
substitutions on multiple occasions during the Term, provided Tenant shall not
effect such substitutions more than twice in any calendar year.
          (g) The Security Deposit may be reduced as of September 1, 2011 and
September 1, 2012 (each a “Reduction Date”), in each case, by Seventy-Five
Thousand Dollars ($75,000), provided that (i) during the twelve (12) month
period prior to the Reduction Date, there has not been a monetary or material
non-monetary default by Tenant, (ii) no condition exists on the Reduction Date
that, with the passage of time or the giving of notice or both, would constitute
a Default and (iii) the verifiable net worth of Tenant on the Reduction Date, as
determined with generally accepted accounting principles consistently applied,
is more than Twenty-Five Million Dollars ($25,000,000). Notwithstanding anything
to the contrary, the Security Deposit shall not be reduced below One Hundred
Fifty Thousand Dollars ($150,000).
11. Use.
     11.1. Tenant shall use the Premises for the purpose set forth in
Section 2.7, and shall not use the Premises, or permit or suffer the Premises to
be used, for any other purpose without Landlord’s prior written consent, which
consent Landlord may withhold in its sole and absolute discretion.
     11.2. Tenant shall not use or occupy the Premises in violation of
Applicable Laws; zoning ordinances; or the certificate of occupancy issued for
the Building or the Project, and shall, upon five (5) days’ written notice from
Landlord, discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violated any of the above.
Tenant shall

13



--------------------------------------------------------------------------------



 



comply with any direction of any Governmental Authority having jurisdiction that
shall, by reason of the nature of Tenant’s use or occupancy of the Premises,
impose any duty upon Tenant or Landlord with respect to the Premises or with
respect to the use or occupation thereof. Notwithstanding the foregoing, Tenant
shall not be obligated to comply with any declaration, direction or other
governmental rule or governmental action (a) whose application or validity is
being contested by Tenant diligently and in good faith by appropriate
proceedings in accordance with Applicable Laws if Tenant’s failure to comply
therewith neither creates any risk of any financial liability or criminal
sanction against Landlord or the Premises, nor creates any risk of damage to the
Premises, nor creates any risk to Landlord’s title to or rights in the Premises,
or (b) compliance with which shall have been excused or exempted by a
nonconforming use permit, waiver, extension or forbearance exempting it from
such declaration, direction or other governmental rule or governmental action.
     11.3. Tenant shall not do or permit to be done anything that will
invalidate or increase the cost of any fire, environmental, extended coverage or
any other insurance policy covering the Building or the Project, and shall
comply with all rules, orders, regulations and requirements of the insurers of
the Building and the Project, and Tenant shall promptly, upon demand, reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant’s failure to comply with the provisions of this Article.
     11.4. Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.
     11.5. No additional locks or bolts of any kind shall be placed upon any of
the doors or windows by Tenant, nor shall any changes be made to existing locks
or the mechanisms thereof without Landlord’s prior written consent. Tenant
shall, upon termination of this Lease, return to Landlord all keys to offices
and restrooms either furnished to or otherwise procured by Tenant. In the event
any key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.
     11.6. No awnings or other projections shall be attached to any outside wall
of the Building without prior written consent from Landlord. No curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord’s standard window
coverings without Landlord’s prior written approval, which approval shall not be
unreasonably withheld. Neither the interior nor exterior of any windows shall be
coated or otherwise sunscreened without Landlord’s prior written consent, which
approval shall not be unreasonably withheld, nor shall any bottles, parcels or
other articles be placed on the windowsills. No equipment, furniture or other
items of personal property shall be placed on any exterior balcony without
Landlord’s prior written consent, which approval shall not be unreasonably
withheld.
     11.7. Tenant shall, at its sole cost and expense, have the right to install
legally permitted signage (“Signage”) at the Building, which Signage shall be
subject to Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. For any Signage, Tenant shall, at
Tenant’s own cost and expense, (a) acquire all permits for such Signage in
compliance with Applicable Laws and (b) design, fabricate, install and maintain
such Signage

14



--------------------------------------------------------------------------------



 



in a first-class condition. Tenant shall be responsible for reimbursing Landlord
for costs incurred by Landlord in removing any of Tenant’s Signage upon the
expiration or earlier termination of the Lease. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at Tenant’s sole cost and expense, and shall be of a size, color and type and be
located in a place acceptable to Landlord. The directory tablet shall be
provided exclusively for the display of the name and location of tenants only.
Tenant shall not place anything on the exterior of the corridor walls or
corridor doors other than Landlord’s standard lettering. At Landlord’s option,
Landlord may install any Tenant Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.
Notwithstanding the foregoing, Landlord has observed, and hereby approves, all
existing Signage (as of the Execution Date). All future repairs and replacements
to such existing Signage shall be (a) consistent with the size, design and
quality of the existing Signage, (b) in compliance with Applicable Laws,
(c) paid for at Tenant’s sole cost and expense and (d) subject to Landlord’s
prior written approval. In addition, subject to Landlord’s prior written
approval, Tenant shall have the right to incorporate its company logo and
trademarks as part of the design of its Signage.
     11.8. Tenant shall only place equipment within the Premises with floor
loading consistent with the Building’s structural design without Landlord’s
prior written approval, and such equipment shall be placed in a location
designed to carry the weight of such equipment.
     11.9. Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Areas or other offices in the Project.
     11.10. Tenant shall not (a) do or permit anything to be done in or about
the Premises that shall in any way obstruct or interfere with the rights of
other tenants or occupants of the Project, or injure or annoy them, (b) use or
allow the Premises to be used for immoral, unlawful or objectionable purposes,
(c) cause, maintain or permit any nuisance or waste in, on or about the Project
or (d) take any other action that would in Landlord’s reasonable determination
in any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.
     11.11. Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for all liabilities, costs and expenses arising out of or
in connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors; and any lender, mortgagee or beneficiary (each, a “Lender” and,
collectively with Landlord and its affiliates, employees, agents and
contractors, the “Landlord Indemnitees”) harmless from and against any demands,
claims, liabilities, losses, costs, expenses, actions, causes of action, damages
or judgments, and all reasonable expenses (including reasonable attorneys’ fees,
charges and disbursements) incurred in investigating or resisting the same
(collectively, “Claims”) arising out of any such failure of the Premises to
comply with the ADA. The provisions of this Section shall survive the expiration
or earlier termination of this Lease.

15



--------------------------------------------------------------------------------



 



12. Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.
     12.1. Tenant shall have the non-exclusive right, in common with others, to
use the Common Areas, subject to the rules and regulations adopted by Landlord
and attached hereto as Exhibit F, together with such other reasonable and
nondiscriminatory rules and regulations as are hereafter promulgated by Landlord
in its sole and absolute discretion (the “Rules and Regulations”). During the
Term, except as may be reasonably necessary to comply with Applicable Laws,
Landlord shall not promulgate new rules and regulations that (a) have a material
adverse effect on Tenant’s Permitted Use of the Premises or (b) materially
increase Tenant’s costs under this lease, without Tenant’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Tenant shall faithfully observe and comply with the Rules and
Regulations. Landlord shall not be responsible to Tenant for the violation or
non-performance by any other tenant or any agent, employee or invitee thereof of
any of the Rules and Regulations.
     12.2. This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property (the “CC&Rs”), as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time; provided that any such amendments, restatements, supplements or
modifications do not materially modify Tenant’s rights or obligations hereunder.
Tenant shall comply with the CC&Rs.
     12.3. Tenant shall have a non-exclusive, irrevocable license to use
Tenant’s Pro Rata Share of parking facilities serving the Building in common on
an unreserved basis with other tenants of the Building during the Term at no
cost to Tenant.
     12.4. Tenant agrees not to unreasonably overburden the parking facilities
and agrees to cooperate with Landlord and other tenants in the use of the
parking facilities. Landlord reserves the right to determine that parking
facilities are becoming overcrowded and to limit Tenant’s use thereof to the
number of parking spaces allocated to Tenant, as of the Original Commencement
Date, based on the square footage of this Lease (i.e., which allocated number of
parking spaces was ninety (90) parking spaces), provided that Tenant continues
to occupy the entire Premises. In the event Tenant decreases the Rentable Area
in the Premises, Tenant shall only be entitled to its Pro Rata Share of parking
spaces. Tenant acknowledges that Tenant is currently using five (5) parking
spaces for the placement of storage containers and such spaces shall be counted
toward the total number of spaces allotted to Tenant in accordance with
Sections 12.3 and 12.4. Upon such determination, Landlord may reasonably
allocate parking spaces among Tenant and other tenants of the Building or the
Project. Nothing in this Section, however, is intended to create an affirmative
duty on Landlord’s part to monitor parking.
     12.5. Landlord reserves the right to modify the Common Areas, including the
right to add or remove exterior and interior landscaping and to subdivide real
property, in accordance with the terms and conditions of this Lease. Tenant
acknowledges that Landlord specifically reserves the right to allow the
exclusive use of corridors and restroom facilities located on specific floors to
one or more tenants occupying such floors; provided, however, that Tenant shall
not be deprived of the use of the corridors reasonably required to serve the
Premises or of restroom facilities serving the floor upon which the Premises are
located.

16



--------------------------------------------------------------------------------



 



     12.6. Landlord shall operate and maintain the Project in a first-class
condition during the Term.
13. Project Control by Landlord.
     13.1. Landlord reserves full control over the Building and the Project to
the extent not inconsistent with Tenant’s enjoyment of the Premises as provided
by this Lease. This reservation includes Landlord’s right to subdivide the
Project; convert the Building to condominium units; change the size of the
Project by selling all or a portion of the Project or adding real property and
any improvements thereon to the Project; grant easements and licenses to third
parties; maintain or establish ownership of the Building separate from fee title
to the Property; make additions to or reconstruct portions of the Building and
the Project; install, use, maintain, repair, replace and relocate for service to
the Premises and other parts of the Building or the Project pipes, ducts,
conduits, wires and appurtenant fixtures, wherever located in the Premises, the
Building or elsewhere at the Project; and alter or relocate any other Common
Area or facility, including private drives, lobbies and entrances. Landlord’s
right pursuant to this Section 13.1, including without limitation the rights to
construct, maintain, relocate, alter, improve, or adjust the Building or the
Project shall be subject to the condition that (i) the exercise of any of such
rights shall not materially and adversely interfere with Tenant’s use of the
Premises or materially decrease the number of Tenant’s parking spaces,
(ii) Landlord shall provide reasonable prior notice to Tenant before exercising
any such rights which may materially and adversely interfere with Tenant’s,
provided that such business is in accordance with the Permitted Use, and
(ii) Landlord shall use its reasonable efforts to minimize to the extent
possible any significant interference with Tenant’s business, provided that such
business is in accordance with the Permitted Use, including, when reasonable,
scheduling such work after business hours or on weekends.
     13.2. Possession of areas of the Premises necessary for utilities,
services, safety and operation of the Building is reserved to Landlord.
     13.3. Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.
     13.4. Landlord may, at any and all reasonable times during non-business
hours (or during business hours if Tenant so requests), and upon twenty-four
(24) hours’ prior notice (provided that no time restrictions shall apply or
advance notice be required if an emergency necessitates immediate entry), enter
the Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply any service Landlord is
required to provide hereunder, (c) show the Premises to prospective purchasers
or tenants during the final year of the Term, (d) post notices of
nonresponsibility, (e) access the telephone equipment, electrical substation and
fire risers and (f) alter, improve or repair any portion of the Building other
than the Premises for which access to the Premises is reasonably necessary. In
connection with any such alteration, improvement or repair as described in
Subsection 14.4(f), Landlord may erect in the Premises or elsewhere in the
Project scaffolding and other structures

17



--------------------------------------------------------------------------------



 



reasonably required for the alteration, improvement or repair work to be
performed. In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section; provided, however, that all such activities
shall be conducted in such a manner so as to cause as little interference to
Tenant as is reasonably possible. Landlord shall at all times retain a key with
which to unlock all of the doors in the Premises. If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.
14. Quiet Enjoyment. So long as Tenant is not in default under this Lease,
Landlord or anyone acting through or under Landlord shall not disturb Tenant’s
occupancy of the Premises, except as permitted by this Lease.
15. Utilities and Services.
     15.1. Tenant shall pay for all water (including the cost to service, repair
and replace reverse osmosis, de-ionized and other treated water), gas, heat,
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon. If any such utility is not separately
metered to Tenant, Tenant shall pay Tenant’s Share of all charges of such
utility jointly metered with other premises as Additional Rent or, in the
alternative, Landlord may, at its option, monitor the usage of such utilities by
Tenant and charge Tenant with the cost of purchasing, installing and monitoring
such metering equipment, which cost shall be paid by Tenant as Additional Rent.
To the extent that Tenant uses more than Tenant’s Pro Rata Share of any
utilities, then Tenant shall pay Landlord Tenant’s Share of Operating Expenses
to reflect such excess. In the event that the Building or Project is less than
fully occupied, Tenant acknowledges that Landlord may extrapolate utility usage
that vary depending on the occupancy of the Building or Project, as applicable,
by dividing (a) the total cost of utility usage by (b) the Rentable Area of the
Building or Project (as applicable) that is occupied, then multiplying (y) the
resulting quotient by (z) ninety-five percent (95%) of the total Rentable Area
of the Building or Project (as applicable). Tenant shall pay Tenant’s Share of
the product of (y) and (z), subject to adjustment based on actual usage as
reasonably determined by Landlord; provided, however, that Landlord shall not
recover more than one hundred percent (100%) of such utility costs.
     15.2. Landlord shall not be liable for, nor shall any eviction of Tenant
result from, the failure to furnish any utility or service, whether or not such
failure is caused by accident; breakage; repair; strike, lockout or other labor
disturbance or labor dispute of any character; act of terrorism; shortage of
materials, which shortage is not unique to Landlord or Tenant, as the case may
be; governmental regulation, moratorium or other governmental action, inaction
or delay; or other causes beyond Landlord’s control (collectively, “Force
Majeure”) or Landlord’s negligence. In the event of such failure, Tenant shall
not be entitled to termination of this Lease or any abatement or reduction of
Rent, nor shall Tenant be relieved from the operation of any covenant or
agreement of this Lease; provided, however, if such interruption is the result
of Landlord’s gross negligence or willful misconduct and continues for ten
(10) consecutive business days, Tenant shall be entitled to an abatement or
reduction of rent proportionate to the portion of the Premises as to which
Tenant’s use is interrupted, to the extent such interruption persists.

18



--------------------------------------------------------------------------------



 



     15.3. Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon.
     15.4. Tenant shall not, without Landlord’s prior written consent, use any
device in the Premises (including data processing machines) that will in any way
(a) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building or Project (as applicable) beyond the existing capacity of the
Building or the Project usually furnished or supplied for the use set forth in
Section 2.7 or (b) exceed Tenant’s Pro Rata Share of the Building’s or Project’s
(as applicable) capacity to provide such utilities or services.
     15.5. If Tenant shall require utilities or services in excess of those
usually furnished or supplied for tenants in similar spaces in the Building or
the Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.
     15.6. Upon Landlord’s demand, utilities and services provided to the
Premises that are separately metered shall be paid by Tenant directly to the
supplier of such utility or service.
     15.7. Landlord shall provide water in Common Areas for lavatory purposes
only, which water shall be from the local municipal or similar source; provided,
however, that if Landlord determines that Tenant requires, uses or consumes
water for any purpose other than ordinary lavatory purposes, Landlord may
install a water meter and thereby measure Tenant’s water consumption for all
purposes. Tenant shall pay Landlord for the costs of such meter and the
installation thereof and, throughout the duration of Tenant’s occupancy of the
Premises, Tenant shall keep said meter and installation equipment in good
working order and repair at Tenant’s sole cost and expense. If Tenant fails to
so maintain such meter and equipment, Landlord may repair or replace the same
and shall collect the costs therefor from Tenant. Tenant agrees to pay for water
consumed, as shown on said meter, as and when bills are rendered. If Tenant
fails to timely make such payments, Landlord may pay such charges and collect
the same from Tenant. Any such costs or expenses incurred, or payments made by
Landlord for any of the reasons or purposes hereinabove stated, shall be deemed
to be Additional Rent payment by Tenant and collectible by Landlord as such.
     15.8. Landlord reserves the right, upon reasonable, prior written notice to
Tenant absent exigent circumstances in which the giving of such notice is not
reasonably possible, to stop service of the elevator, plumbing, ventilation, air
conditioning and electric systems, when Landlord deems reasonably necessary, due
to accident, emergency or the need to make repairs, alterations or improvements,
until such repairs, alterations or improvements shall have been completed, and
Landlord shall further have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilation, air conditioning or electric service
when prevented from doing so by Force Majeure or Landlord’s negligence; a
failure by a third party to deliver

19



--------------------------------------------------------------------------------



 



gas, oil or another suitable fuel supply; or Landlord’s inability by exercise of
reasonable diligence to obtain gas, oil or another suitable fuel. If any such
repairs, alterations or improvements might require or cause an interruption in
electrical service to the Premises or any portion thereof, Landlord will give to
Tenant at least three (3) business days prior written notice whenever
practicable. Without limiting the foregoing, it is expressly understood and
agreed that any covenants on Landlord’s part to furnish any service pursuant to
any of the terms, covenants, conditions, provisions or agreements of this Lease,
or to perform any act or thing for the benefit of Tenant, shall not be deemed
breached if Landlord is unable to furnish or perform the same by virtue of Force
Majeure or Landlord’s negligence.
     15.9. For the Premises, Tenant shall (a) maintain and operate the heating,
ventilating and air conditioning systems used for the Permitted Use only
(“HVAC”) and (b) subject to clause (a) above, furnish HVAC as reasonably
required (except as this Lease otherwise provides) for reasonably comfortable
occupancy of the Premises twenty-four (24) hours a day, every day during the
Term, subject to casualty, eminent domain or as otherwise specified in this
Article. Notwithstanding anything to the contrary in this Section, Landlord
shall have no liability, and Tenant shall have no right or remedy, on account of
any interruption or impairment in HVAC services. If requested in writing by
Landlord, Tenant shall provide Landlord copies of HVAC maintenance contracts and
HVAC maintenance reports on a quarterly basis. In the event Landlord determines
that Tenant is not properly maintaining the HVAC, Landlord may take over the
responsibilities in (a) and (b) above.
     15.10. For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant’s
receipt thereof and (b) within thirty (30) days after Landlord’s request, any
other utility usage information reasonably requested by Landlord. Tenant shall
retain records of utility usage at the Premises, including invoices and
statements from the utility provider, for at least sixty (60) months, or such
other shorter period of time as may be requested by Landlord. Tenant
acknowledges that any utility information for the Premises, the Building and the
Project may be shared with third parties, including Landlord’s consultants and
Governmental Authorities. In the event that Tenant fails to comply with this
Section, Tenant hereby authorizes Landlord to collect utility usage information
directly from the applicable utility providers.
     15.11. Subject to the provisions of this Article, Landlord shall furnish
the electric energy that Tenant shall reasonably require in the Premises for the
purposes permitted under this Lease. Except for electric energy required to
operate motors on the air handlers providing HVAC (the “HVAC Electric”), such
electric energy shall be furnished through a meter or meters and related
equipment installed, serviced, maintained, monitored and, as appropriate from
time to time, upgraded by Landlord, in each case at Tenant’s expense, measuring
the amount of electric energy furnished to the Premises. Tenant shall pay for
electric energy (for which it is liable for payment under this Article) in
accordance with Sections 15.1 and 15.10 within ten (10) days after receipt of
any bills related thereto. The amount charged for electric energy furnished to
the Premises, excluding HVAC Electric, shall be one hundred percent (100%) of
Landlord’s cost (including those charges applicable to or computed on the basis
of electric consumption, demand and hours of use, any sales or other taxes
regularly passed on to Landlord by such public utility company, fuel rate
adjustments and surcharges, weighted in each case to reflect differences in

20



--------------------------------------------------------------------------------



 



consumption or demand applicable to each rate level). Tenant and its authorized
representatives may have access to such meter or meters (if any) on at least
three (3) days’ prior notice to Landlord for the purpose of verifying Landlord’s
meter readings (if any). From time to time during the Term, Landlord may, in its
sole discretion, (a) install or eliminate such meters, (b) increase or reduce
the number of such meters, (c) vary the portions of the Premises that such
meters serve or (d) replace any or all of such meters.
     15.12. If, pursuant to Applicable Law, the charges to Tenant pursuant to
Section 15.10 shall be reduced below that to which Landlord is entitled under
such Section, the deficiency shall be paid by Tenant within ten (10) days after
being billed therefor as additional rent for the use and maintenance of the
electric distribution system of the Building.
     15.13. In no event shall Landlord be liable to Tenant for any failure or
defect in the supply or character of electric energy furnished to the Premises
by reason of any requirement, act or omission of the public utility serving the
Project with electric energy, or for any other reason not attributable to
Landlord’s gross negligence or willful misconduct.
     15.14. Tenant, at its sole cost, shall furnish and install all replacement
lighting tubes, lamps, bulbs and ballasts required in the Premises.
     15.15. Tenant’s use of electric energy in the Premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises. In order to ensure that such capacity is not
exceeded, and to avert a possible adverse effect upon the Project’s distribution
of electricity via the Project’s electric system, Tenant shall not, without
Landlord’s prior written consent in each instance (which consent Landlord may
condition upon the availability of electric energy in the Project as allocated
by Landlord to various areas of the Project) connect any fixtures, appliances or
equipment (other than normal business machines) to the Building’s or Project’s
electric system or make any alterations or additions to the electric system of
the Premises existing on the date hereof. Should Landlord grant such consent,
all additional risers, distribution cables or other equipment required therefor
shall be provided by Landlord and the cost thereof shall be paid by Tenant to
Landlord on demand (or, at Tenant’s option, shall be provided by Tenant pursuant
to plans and contractors approved by Landlord, and otherwise in accordance with
the provisions of this Lease). Landlord shall have the right to require Tenant
to pay sums on account of such cost prior to the installation of any such risers
or equipment.
     15.16. Throughout the Term, Tenant shall have a non-exclusive license to a
portion of the Utility Yard as depicted on the attached Exhibit A (the “Utility
Yard”), solely for the purpose of installing, maintaining and operating thereon
(all at Tenant’s sole cost) certain equipment necessary for Tenant’s use of the
Premises. Prior to the installation of any equipment in the Utility Yard, Tenant
shall provide to Landlord a detailed listing and description of the equipment,
together with a plat showing the proposed location thereof. Any equipment in the
Utility Yard shall not emit any noise, vibrations, fumes, or other substances,
or would otherwise cause any nuisance or disturbance to Landlord or any other
tenant. The types and locations of the equipment to be installed shall be
subject to Landlord’s reasonable approval. Tenant shall screen, fence or
otherwise enclose Tenant’s approved equipment at its sole cost in accordance
with Applicable Laws and the reasonable requirements of Landlord. The portion of
the Utility

21



--------------------------------------------------------------------------------



 



Yard used by Tenant shall form a part of the Premises (except that such area
shall not be included for calculation of the square footage of the Premises) and
shall be governed and subject to all of the restrictions, indemnification
obligations, use requirements and other terms and provisions of the Lease
applicable to the Premises. Under no circumstances shall Tenant install any
underground storage tanks or other equipment utilizing Hazardous Materials
without Landlord’s prior written consent, and otherwise on the terms and
conditions set forth in Article 20. Tenant acknowledges and agrees that a
portion of the Utility Yard may be needed by other tenants of the Building, and
therefore agrees to reasonably cooperate with Landlord in allowing the use of
and access to the Utility Yard by such other tenants. Tenant additionally agrees
to relocate, consolidate or otherwise adjust its usage of the Utility Yard to
accommodate the needs of Landlord and other tenants of the Building from time to
time upon reasonable notice from Landlord. Under no circumstances shall Tenant’s
use of the Utility Yard interfere with any operations of Landlord or any other
tenant of the Building or the Project.
16. Alterations.
     16.1. Tenant shall make no alterations, additions or improvements in or to
the Premises or engage in any construction, demolition, reconstruction,
renovation, or other work (whether major or minor) of any kind in, at, or
serving the Premises (“Alterations”) without Landlord’s prior written approval,
which approval Landlord shall not unreasonably withhold; provided, however, that
in the event any proposed Alteration affects (a) any structural portions of the
Building, including exterior walls, roof, foundation, foundation systems
(including barriers and subslab systems), or core of the Building, (b) the
exterior of the Building or (c) any Building systems, including elevator,
plumbing, air conditioning, heating, electrical, security, life safety and
power, then Landlord may withhold its approval with respect thereto in its sole
and absolute discretion. Tenant shall, in making any such Alterations, use only
those architects, contractors, suppliers and mechanics of which Landlord has
given prior written approval, which approval shall be in Landlord’s sole and
absolute discretion. In seeking Landlord’s approval, Tenant shall provide
Landlord, at least fourteen (14) days in advance of any proposed construction,
with plans, specifications, bid proposals, certified stamped engineering
drawings and calculations by Tenant’s engineer of record or architect or record,
(including connections to the Building’s structural system, modifications to the
Building’s envelope, non-structural penetrations in slabs or walls, and
modifications or tie-ins to life safety systems), work contracts, requests for
laydown areas and such other information concerning the nature and cost of the
Alterations as Landlord may reasonably request. In no event shall Tenant use or
Landlord be required to approve any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony. Notwithstanding the foregoing, Tenant may make
non-structural Alterations to the Premises (“Cosmetic Changes”) upon at least
ten (10) business days prior written notice to Landlord and without Landlord’s
prior consent; provided, however, that (i) the cost of such Cosmetic Changes
does not exceed Twenty-Five Thousand Dollars ($25,000) per occurrence or an
aggregate amount of One Hundred Thousand Dollars ($100,000) in any twelve
(12) month period and (ii) such Cosmetic Changes do not (A) require any
structural or other substantial modifications to the Premises, (B) require any
changes to, or adversely affect, the Building systems, (C) affect the exterior
of the Building or (D) trigger any requirement under Applicable Laws that would
require Landlord to make any alteration or improvement to the Premises, the
Building or the Project.

22



--------------------------------------------------------------------------------



 



     16.2. Tenant shall not construct or permit to be constructed partitions or
other obstructions that might interfere with free access to mechanical
installation or service facilities of the Building or with other tenants’
components located within the Building, or interfere with the moving of
Landlord’s equipment to or from the enclosures containing such installations or
facilities.
     16.3. Tenant shall accomplish any work performed on the Premises or the
Building in such a manner as to permit any life safety systems to remain fully
operable at all times.
     16.4. Any work performed on the Premises, the Building or the Project by
Tenant or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time reasonably designate. Tenant covenants and agrees
that all work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations, Tenant shall provide Landlord, to the extent applicable, with
complete “as-built” drawing print sets and electronic CADD files on disc (or
files in such other current format in common use as Landlord reasonably approves
or requires) showing any changes in the Premises. Without limiting the
foregoing, Tenant shall be required to provide Landlord with CADD drawings for
all mechanical and electrical Alterations.
     16.5. Before commencing any Alterations or Tenant Improvements, Tenant
shall give Landlord at least fourteen (14) days’ prior written notice of the
proposed commencement of such work and shall, if required by Landlord, secure,
at Tenant’s own cost and expense, a completion and lien indemnity bond
satisfactory to Landlord for said work.
     16.6. All Alterations, attached equipment, decorations, fixtures, movable
laboratory casework and related appliances, trade fixtures, additions and
improvements, subject to Section 16.8, attached to or built into the Premises,
made by either of the Parties, including all floor and wall coverings, built-in
cabinet work and paneling, sinks and related plumbing fixtures, laboratory
benches, exterior venting fume hoods and walk-in freezers and refrigerators,
ductwork, conduits, electrical panels and circuits, shall (unless, prior to such
construction or installation, Landlord elects otherwise) become the property of
Landlord upon the expiration or earlier termination of the Term. The Premises
shall at all times remain the property of Landlord and shall be surrendered to
Landlord upon the expiration or earlier termination of this Lease. All trade
fixtures, equipment, Tenant Improvements, Alterations and Signage installed by
or under Tenant shall be the property of Landlord.
     16.7. Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
     16.8. Except as to those items listed on Exhibit H attached hereto, all
business and trade fixtures, machinery and equipment, built-in furniture and
cabinets, together with all additions and accessories thereto, installed in and
upon the Premises shall be and remain the property of Landlord and shall not be
moved by Tenant at any time during the Term. If Tenant shall fail to remove any
of its effects from the Premises prior to termination of this Lease, then
Landlord may, at its option, remove the same in any manner that Landlord shall
choose and store said

23



--------------------------------------------------------------------------------



 



effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of said personal
property.
     16.9. Notwithstanding any other provision of this Article to the contrary,
in no event shall Tenant remove any improvement from the Premises as to which
Landlord contributed payment, including the Tenant Improvements, without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion.
     16.10. Tenant shall pay to Landlord an amount equal to two and one-half
percent (2.5%) of the cost to Tenant of all changes installed by Tenant or its
contractors or agents to cover Landlord’s overhead and expenses for plan review,
coordination, scheduling and supervision thereof. For purposes of payment of
such sum, Tenant shall submit to Landlord copies of all bills, invoices and
statements covering the costs of such charges, accompanied by payment to
Landlord of the fee set forth in this Section. Tenant shall reimburse Landlord
for any extra expenses incurred by Landlord by reason of faulty work done by
Tenant or its contractors, or by reason of delays caused by such work, or by
reason of inadequate clean-up.
     16.11. Within sixty (60) days after final completion of the Tenant
Improvements, to the extent Tenant expends any amounts for such Tenant
Improvements, or any other Alterations performed by Tenant with respect to the
Premises, Tenant shall submit to Landlord documentation showing the amounts
expended by Tenant with respect to such Tenant Improvements (or any other
Alterations performed by Tenant with respect to the Premises), together with
supporting documentation reasonably acceptable to Landlord.
     16.12. Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations, including covering or temporarily removing any window coverings
so as to guard against dust, debris or damage.
     16.13. Tenant shall require its contractors and subcontractors performing
work on the Premises to name Landlord and its affiliates and Lenders as
additional insureds on their respective insurance policies.
17. Repairs and Maintenance.
     17.1. Landlord shall repair and maintain the structural and exterior
portions and Common Areas of the Building and the Project, including roofing and
covering (structure and membrane) materials; foundations; exterior walls;
plumbing; fire sprinkler systems (if any); heating, ventilating, air
conditioning systems; elevators; and electrical systems installed or furnished
by Landlord.
     17.2. Except for services of Landlord, if any, required by Section 17.1,
Tenant shall at Tenant’s sole cost and expense maintain and keep the Premises
and every part thereof in good condition and repair, damage thereto from
ordinary wear and tear excepted. Tenant shall, upon the expiration or sooner
termination of the Term, surrender the Premises to Landlord in as good a

24



--------------------------------------------------------------------------------



 



condition as when received, ordinary wear and tear excepted; and shall, at
Landlord’s request, remove all telephone and data systems, wiring and equipment
from the Premises, and repair any damage to the Premises caused thereby.
Landlord shall have no obligation to alter, remodel, improve, repair, decorate
or paint the Premises or any part thereof, other than as described in Exhibit C.
     17.3. Landlord shall not be liable for any failure to make any repairs or
to perform any maintenance that is an obligation of Landlord unless such failure
shall persist for an unreasonable time after Tenant provides Landlord with
written notice of the need of such repairs or maintenance. Tenant waives its
rights under Applicable Laws now or hereafter in effect to make repairs at
Landlord’s expense.
     17.4. If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as said person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease to the extent Tenant’s Permitted Use of the
Premises is not materially disrupted.
     17.5. This Article relates to repairs and maintenance arising in the
ordinary course of operation of the Building and the Project. In the event of a
casualty described in Article 23, Article 23 shall apply in lieu of this
Article. In the event of eminent domain, Article 24 shall apply in lieu of this
Article.
     17.6. Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses, unless such costs are incurred due in whole or in part to
any act, neglect, fault or omissions of Tenant or its employees, agents,
contractors or invitees, in which case Tenant shall pay to Landlord the cost of
such repairs and maintenance.
18. Liens.
     18.1. Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
performed, materials furnished or obligations incurred by Tenant. Tenant further
covenants and agrees that any mechanic’s lien filed against the Premises, the
Building or the Project for work claimed to have been done for, or materials
claimed to have been furnished to, shall be discharged or bonded by Tenant
within ten (10) days after the filing thereof, at Tenant’s sole cost and
expense.
     18.2. Should Tenant fail to discharge or bond against any lien of the
nature described in Section 18.1, Landlord may, at Landlord’s election, pay such
claim or post a bond or otherwise provide security to eliminate the lien as a
claim against title, and Tenant shall immediately reimburse Landlord for the
costs thereof as Additional Rent. Tenant shall indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnitees harmless from and against any Claims arising from any
such liens, including any administrative, court or other legal proceedings
related to such liens.

25



--------------------------------------------------------------------------------



 



     18.3. In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the Lender security agreement or other documents
to which the financing statement pertains to be furnished to Landlord to
facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s Lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project.
19. Estoppel Certificate. Either Landlord or Tenant shall, within fifteen
(15) days of receipt of written notice from the other, execute, acknowledge and
deliver a statement in writing substantially in the form attached to this Lease
as Exhibit I (as the same may be modified to reflect Landlord as the signing
party), or on any other form reasonably requested by a proposed Lender or
purchaser, (a) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which rental and other charges are paid in advance, if any, (b) acknowledging
that there are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and
(c) setting forth such further information with respect to this Lease or the
Premises as may be requested thereon. Any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the real
property of which the Premises are a part. Tenant’s failure to deliver such
statement within such the prescribed time shall, at Landlord’s option,
constitute a Default (as defined below) under this Lease, and, in any event,
shall be binding upon Tenant that the Lease is in full force and effect and
without modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.
20. Hazardous Materials.
     20.1. Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises, the Building
or the Project in violation of Applicable Laws by Tenant or its employees,
agents, contractors or invitees. If Tenant breaches such obligation, or if the
presence of Hazardous Materials as a result of such a breach results in
contamination of the Project, any portion thereof, or any adjacent property, or
if contamination of the Project, any portion thereof, or any adjacent property
by Hazardous Materials otherwise occurs during the Term or any extension or
renewal hereof or holding over hereunder, then Tenant shall indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord)
and hold the Landlord Indemnitees harmless from and against any and all Claims,
including (a) diminution in value of the Project or any portion thereof,
(b) damages

26



--------------------------------------------------------------------------------



 



for the loss or restriction on use of rentable or usable space or of any amenity
of the Project, (c) damages arising from any adverse impact on marketing of
space in the Project or any portion thereof and (d) sums paid in settlement of
Claims that arise during or after the Term as a result of such breach or
contamination. This indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Authority because of
Hazardous Materials present in the air, soil or groundwater above, on or under
or about the Project. Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Project, any portion thereof or
any adjacent property caused or permitted by Tenant results in any contamination
of the Project, any portion thereof or any adjacent property, then Tenant shall
promptly take all actions at its sole cost and expense as are necessary to
return the Project, any portion thereof or any adjacent property to its
respective condition existing prior to the time of such contamination or as
close thereto as is commercially, reasonably practicable under the
circumstances; provided that Landlord’s written approval of such action shall
first be obtained, which approval Landlord shall not unreasonably withhold; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Project, any portion thereof or any adjacent property.
     20.2. Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord prior to the Execution Date a list identifying each type
of Hazardous Material to be present at the Project and setting forth any and all
governmental approvals or permits required in connection with the presence of
such Hazardous Material at the Project (the “Hazardous Materials List”). Tenant
shall deliver to Landlord an updated Hazardous Materials List on or prior to
each annual anniversary of the Execution Date and shall also deliver an updated
Hazardous Materials List before any new Hazardous Materials are brought to the
Project. Tenant shall deliver to Landlord true and correct copies of the
following documents (hereinafter referred to as the “Documents”) relating to the
handling, storage, disposal and emission of Hazardous Materials prior to the
Execution Date or, if unavailable at that time, concurrently with the receipt
from or submission to any Governmental Authority: permits; approvals; reports
and correspondence; storage and management plans; notices of violations of
Applicable Laws; plans relating to the installation of any storage tanks to be
installed in, on, under or about the Project (provided that installation of
storage tanks shall only be permitted after Landlord has given Tenant its
written consent to do so, which consent Landlord may withhold in its sole and
absolute discretion); and all closure plans or any other documents required by
any and all Governmental Authorities for any storage tanks installed in, on,
under or about the Project for the closure of any such storage tanks. Tenant
shall not be required, however, to provide Landlord with any portion of the
Documents containing information of a proprietary nature, which Documents, in
and of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials.
     20.3. [Intentionally Omitted]

27



--------------------------------------------------------------------------------



 



     20.4. At any time, and from time to time, prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Project
or any portion thereof to demonstrate that Hazardous Materials are present or
that contamination has occurred due to Tenant or Tenant’s employees, agents,
contractors or invitees. Tenant shall pay all reasonable costs of such tests if
such tests reveal that Hazardous Materials exist at the Project in violation of
this Lease.
     20.5. If underground or other storage tanks storing Hazardous Materials are
located on the Premises or are hereafter placed on the Premises by any party,
Tenant shall monitor the storage tanks, maintain appropriate records, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other steps necessary or required under the Applicable
Laws.
     20.6. Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises.
     20.7. Tenant’s obligations under this Article shall survive the expiration
or earlier termination of the Lease. During any period of time needed by Tenant
or Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 26 below.
     20.8. As used herein, the term “Hazardous Material(s)” means any hazardous
or toxic substance(s), material(s) or waste(s) that is or becomes regulated by
any Governmental Authority.
     20.9. Notwithstanding anything to the contrary in this Lease, Landlord
shall have sole control over the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the city or municipality(ies)
in which the Project is located (the “UBC”)) within the Project for the storage
of Hazardous Materials. Notwithstanding anything to the contrary in this Lease,
the quantity of Hazardous Materials allowed by this Section 20.9 is specific to
Tenant and shall not run with the Lease in the event of a Transfer (as defined
in Article 28). In the event of a Transfer, if the use of Hazardous Materials by
such new tenant (“New Tenant”) is such that New Tenant utilizes fire control
areas in the Project in excess of New Tenant’s Pro Rata Share of the Building or
the Project, as applicable, then New Tenant shall, at its sole cost and expense
and upon Landlord’s written request, establish and maintain a separate area of
the Premises classified by the UBC as an “H” occupancy area for the use and
storage of Hazardous Materials, or take such other action as is necessary to
ensure that its share of the fire control areas of the Building and the Project
is not greater than New Tenant’s Pro Rata Share of the Building or the Project,
as applicable.
21. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations.
Landlord and Tenant therefore agree as follows:

28



--------------------------------------------------------------------------------



 



     21.1. Tenant shall not cause or permit (or conduct any activities that
would cause) any release of any odors or fumes of any kind from the Premises.
Currently, to Landlord’s actual knowledge, but without investigation, Tenant is
not releasing any odors or fumes from the Premises in violation of this Section.
     21.2. If the Building has a ventilation system that, in Landlord’s
judgment, is adequate, suitable, and appropriate to vent the Premises in a
manner that does not release odors affecting any indoor or outdoor part of the
Project, Tenant shall vent the Premises through such system. If Landlord at any
time determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires. The placement and configuration of all ventilation
exhaust pipes, louvers and other equipment shall be subject to Landlord’s
approval. Tenant acknowledges Landlord’s legitimate desire to maintain the
Project (indoor and outdoor areas) in an odor-free manner, and Landlord may
require Tenant to abate and remove all odors in a manner that goes beyond the
requirements of Applicable Laws.
     21.3. Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s judgment be necessary or appropriate
from time to time) to completely remove, eliminate and abate any odors, fumes or
other substances in Tenant’s exhaust stream that, in Landlord’s judgment,
emanate from Tenant’s Premises. Any work Tenant performs under this Section
shall constitute Alterations.
     21.4. Tenant’s responsibility to remove, eliminate and abate odors, fumes
and exhaust shall continue throughout the Term. Landlord’s approval of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.
     21.5. If Tenant fails to install satisfactory odor control equipment within
ten (10) business days after Landlord’s demand made at any time, then Landlord
may, without limiting Landlord’s other rights and remedies, require Tenant to
cease and suspend any operations in the Premises that, in Landlord’s
determination, cause odors, fumes or exhaust. For example, if Landlord
determines that Tenant’s production of a certain type of product causes odors,
fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within ten (10) business days after Landlord’s request, then Landlord
may require Tenant to stop producing such type of product in the Premises unless
and until Tenant has installed odor control equipment satisfactory to Landlord.
22. Insurance; Waiver of Subrogation.
     22.1. Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, and without reference to depreciation taken by
Landlord upon its books or tax returns) or such lesser coverage as Landlord may
elect, provided that such coverage shall not be less than ninety

29



--------------------------------------------------------------------------------



 



percent (90%) of such full replacement cost or the amount of such insurance
Landlord’s Lender, if any, requires Landlord to maintain, providing protection
against any peril generally included within the classification “Fire and
Extended Coverage,” together with insurance against sprinkler damage (if
applicable), vandalism and malicious mischief. Landlord, subject to availability
thereof, shall further insure, if Landlord deems it appropriate, coverage
against flood, environmental hazard, earthquake, loss or failure of building
equipment, rental loss during the period of repairs or rebuilding, workmen’s
compensation insurance and fidelity bonds for employees employed to perform
services. Notwithstanding the foregoing, Landlord may, but shall not be deemed
required to, provide insurance for any improvements installed by Tenant or that
are in addition to the standard improvements customarily furnished by Landlord,
without regard to whether or not such are made a part of or are affixed to the
Building.
     22.2. In addition, Landlord shall carry public liability insurance with a
single limit of not less than One Million Dollars ($1,000,000) for death or
bodily injury, or property damage with respect to the Project.
     22.3. Tenant shall, at its own cost and expense, procure and maintain in
effect, beginning on the Execution Date and continuing throughout the Term (and
occupancy by Tenant, if any, after termination of this Lease) commercial general
liability insurance with limits of not less than Five Million Dollars
($5,000,000) per occurrence for death or bodily injury and for property damage
with respect to the Premises (including $100,000 fire legal liability (each
loss)).
     22.4. The insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty
Trust, Inc. and their respective officers, directors, employees, agents, general
partners, members, subsidiaries, affiliates and Lenders (“Landlord Parties”) as
additional insureds. Said insurance shall be with companies authorized to do
business in the state in which the Project is located and having a rating of not
less than policyholder rating of A and financial category rating of at least
Class XII in “Best’s Insurance Guide.” Tenant shall obtain for Landlord from the
insurance companies or cause the insurance companies to furnish certificates of
coverage to Landlord. No such policy shall be cancelable or subject to reduction
of coverage or other modification or cancellation except after thirty (30) days’
prior written notice to Landlord from the insurer (except in the event of
non-payment of premium, in which case ten (10) days written notice shall be
given). All such policies shall be written as primary policies, not contributing
with and not in excess of the coverage that Landlord may carry. Tenant’s policy
may be a “blanket policy” that specifically provides that the amount of
insurance shall not be prejudiced by other losses covered by the policy. Tenant
shall, at least twenty (20) days prior to the expiration of such policies,
furnish Landlord with renewals or binders. Tenant agrees that if Tenant does not
take out and maintain such insurance, Landlord may (but shall not be required
to) procure said insurance on Tenant’s behalf and at its cost to be paid by
Tenant as Additional Rent.
     22.5. Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

30



--------------------------------------------------------------------------------



 



     22.6. In each instance where insurance is to name Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building, the Property or the Project, (b) the landlord under any lease
whereunder Landlord is a tenant of the Property if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.
     22.7. Landlord and Tenant each hereby waive any and all rights of recovery
against the other or against the officers, directors, employees, agents, general
partners, members, subsidiaries, affiliates and Lenders of the other on account
of loss or damage occasioned by such waiving party or its property or the
property of others under such waiving party’s control, in each case to the
extent that such loss or damage is insured against under any fire and extended
coverage insurance policy that either Landlord or Tenant may have in force at
the time of such loss or damage. Such waivers shall continue so long as their
respective insurers so permit. Any termination of such a waiver shall be by
written notice to the other party, containing a description of the circumstances
hereinafter set forth in this Section. Landlord and Tenant, upon obtaining the
policies of insurance required or permitted under this Lease, shall give notice
to the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease. If such policies shall not be obtainable
with such waiver or shall be so obtainable only at a premium over that
chargeable without such waiver, then the party seeking such policy shall notify
the other of such conditions, and the party so notified shall have ten (10) days
thereafter to either (a) procure such insurance with companies reasonably
satisfactory to the other party or (b) agree to pay such additional premium (in
Tenant’s case, in the proportion that the area of the Premises bears to the
insured area). If the parties do not accomplish either (a) or (b), then this
Section shall have no effect during such time as such policies shall not be
obtainable or the party in whose favor a waiver of subrogation is desired
refuses to pay the additional premium. If such policies shall at any time be
unobtainable, but shall be subsequently obtainable, then neither party shall be
subsequently liable for a failure to obtain such insurance until a reasonable
time after notification thereof by the other party. If the release of either
Landlord or Tenant, as set forth in the first sentence of this Section, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.
     22.8. Landlord may require insurance policy limits required under this
Lease to be raised to conform with requirements of Landlord’s Lender or to bring
coverage limits to levels then being required of new tenants within the Project.
     22.9. Any costs incurred by Landlord pursuant to this Article shall
constitute a portion of Operating Expenses.
23. Damage or Destruction.
     23.1. In the event of a partial destruction of (a) the Premises or
(b) Common Areas of the Building or the Project ((a) and (b) together, the
“Affected Areas”) by fire or other perils covered by extended coverage insurance
not exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (x) the damage thereto is such that the Affected Areas

31



--------------------------------------------------------------------------------



 



may be repaired, reconstructed or restored within a period of one hundred twenty
(120) days from the date of the happening of such casualty, (y) Landlord shall
receive insurance proceeds sufficient to cover the cost of such repairs (except
for any deductible amount provided by Landlord’s policy, which deductible
amount, if paid by Landlord, shall constitute an Operating Expense) and (z) such
casualty was not intentionally caused by Tenant or its employees, agents or
contractors, then Landlord shall commence and proceed diligently with the work
of repair, reconstruction and restoration of the Affected Areas and this Lease
shall continue in full force and effect.
     23.2. In the event of any damage to or destruction of the Building or the
Project other than as described in Section 23.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect (subject to Tenant’s
right to terminate this Lease as described in Section 23.10 below). If Landlord
elects not to repair the Building or the Project, as applicable, then this Lease
shall terminate as of the date of such damage or destruction.
     23.3. Landlord shall give written notice to Tenant within sixty (60) days
following the date of damage or destruction of its election not to repair,
reconstruct or restore the Building or the Project, as applicable.
     23.4. Upon any termination of this Lease under any of the provisions of
this Article, the parties shall be released thereby without further obligation
to the other from the date possession of the Premises is surrendered to
Landlord, except with regard to (a) items occurring prior to the damage or
destruction and (b) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.
     23.5. In the event of repair, reconstruction and restoration as provided in
this Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair that, in
Tenant’s reasonable opinion, is suitable for the temporary conduct of Tenant’s
business; provided, however, that the amount of such abatement shall be reduced
by the proceeds of business interruption or loss of rental income insurance
actually received by Tenant with respect to the Premises.
     23.6. Notwithstanding anything to the contrary contained in this Article,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure, then the time for
Landlord to commence or complete repairs shall be extended on a day-for-day
basis; provided, however, that, at Landlord’s election, Landlord shall be
relieved of its obligation to make such repair, reconstruction or restoration.
     23.7. If Landlord is obligated to or elects to repair, reconstruct or
restore as herein provided, then Landlord shall be obligated to make such
repair, reconstruction or restoration only with regard to (a) those portions of
the Premises that were originally provided at Landlord’s expense and (b) the
Common Area portion of the Affected Areas. The repair, reconstruction or
restoration of improvements not originally provided by Landlord or at Landlord’s
expense shall

32



--------------------------------------------------------------------------------



 



be the obligation of Tenant. In the event Tenant has elected to upgrade certain
improvements from the Building Standard, Landlord shall, upon the need for
replacement due to an insured loss, provide only the Building Standard, unless
Tenant again elects to upgrade such improvements and pay any incremental costs
related thereto, except to the extent that excess insurance proceeds, if
received, are adequate to provide such upgrades, in addition to providing for
basic repair, reconstruction and restoration of the Premises, the Building and
the Project.
     23.8. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twelve (12) months of the Term or any
extension hereof, or to the extent that insurance proceeds are not available
therefor.
     23.9. Landlord’s obligation, should it elect or be obligated to repair or
rebuild, shall be limited to the Affected Areas. Tenant shall, at its expense,
replace or fully repair all of Tenant’s personal property and any Alterations
installed by Tenant existing at the time of such damage or destruction. If
Affected Areas are to be repaired in accordance with the foregoing, Landlord
shall make available to Tenant any portion of insurance proceeds it receives
that are allocable to the Alterations constructed by Tenant pursuant to this
Lease; provided Tenant is not then in default under this Lease, and subject to
the requirements of any Lender of Landlord.
     23.10. Notwithstanding anything to the contrary contained in this Article,
in the event that Tenant’s Permitted Use of the Premises is substantially
impaired (a) for a period of more than nine (9) consecutive months after the
date of any damage or destruction covered by this Article or (b) during the last
six (6) months of the Term as a direct result of any damage or destruction
covered by this Article, then, in each case, Tenant shall have the right to
terminate this Lease by written notice to Landlord at any time thereafter until
the Premises is substantially restored such that it may be used for the
Permitted Use, at which point, Tenant’s right to terminate shall cease and be of
no further force or effect.
24. Eminent Domain.
     24.1. In the event (a) the whole of all Affected Areas or (b) such part
thereof as shall substantially interfere with Tenant’s use and occupancy of the
Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to said authority, except with regard to (y) items
occurring prior to the damage or destruction and (z) provisions of this Lease
that, by their express terms, survive the expiration or earlier termination
hereof.
     24.2. In the event of a partial taking of (a) the Building or the Project
or (b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (a) items occurring prior to the damage or destruction
and (b) provisions

33



--------------------------------------------------------------------------------



 



of this Lease that, by their express terms, survive the expiration or earlier
termination hereof) as of such taking if such taking is, in Landlord’s sole
opinion, of a material nature such as to make it uneconomical to continue use of
the unappropriated portion for purposes of renting office or laboratory space.
     24.3. Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.
     24.4. If, upon any taking of the nature described in this Article, this
Lease continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.
25. Surrender.
     25.1. At least ten (10) days prior to Tenant’s surrender of possession of
any part of the Premises, Tenant shall provide Landlord with (a) a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party reasonably acceptable to
Landlord, and (b) written evidence of all appropriate governmental releases
obtained by Tenant in accordance with Applicable Laws, including laws pertaining
to the surrender of the Premises. In addition, Tenant agrees to remain
responsible after the surrender of the Premises for the remediation of any
recognized environmental conditions set forth in the Exit Survey and compliance
with any recommendations set forth in the Exit Survey. Tenant’s obligations
under this Section shall survive the expiration or earlier termination of the
Lease.
     25.2. No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.
     25.3. The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises,
the Building, the Property or the Project, unless Landlord consents in writing,
and shall, at Landlord’s option, operate as an assignment to Landlord of any or
all subleases.
     25.4. The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

34



--------------------------------------------------------------------------------



 



     25.5. Notwithstanding anything to the contrary contained in this Lease, the
following provisions shall govern Tenant’s surrender of the Premises:
          (a) Landlord has no ownership interest in the furniture, fixtures and
equipment listed on the attached Exhibit H and Tenant, subject to Section 16.7,
may remove or transfer the same in its discretion; and
          (b) Tenant shall not be required to remove or restore at the
expiration of the Term or otherwise any Alterations, fixtures (whether or not
trade fixtures), machinery or equipment made to or installed in the Premises
prior to the Execution Date of this Lease.
26. Holding Over.
     26.1. If, with Landlord’s prior written consent, Tenant holds possession of
all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) Base Rent in accordance with
Article 7, and (b) any amounts for which Tenant would otherwise be liable under
this Lease if the Lease were still in effect, including payments for Tenant’s
Share of Operating Expenses. Any such month-to-month tenancy shall be subject to
every other term, covenant and agreement contained herein.
     26.2. Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that for the initial
thirty (30) days of any holdover, the monthly rent shall be equal to one hundred
twenty-five percent (125%) of the Rent in effect during the last thirty
(30) days of the Term and thereafter the monthly Rent shall be equal to one
hundred fifty percent (150%) of the Rent in effect during the last thirty
(30) days of the Term, and (b) Tenant shall be liable to Landlord for any and
all damages suffered by Landlord as a result of such holdover, including any
lost rent or consequential, special and indirect damages.
     26.3. Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.
     26.4. The foregoing provisions of this Article are in addition to and do
not affect Landlord’s right of reentry or any other rights of Landlord hereunder
or as otherwise provided by Applicable Laws.
27. Indemnification and Exculpation.
     27.1. Tenant agrees to indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims arising from injury or
death to any person or damage to any property occurring within or about the
Premises, the Building, the Property or the Project arising directly or
indirectly out of Tenant’s or Tenant’s employees’, agents’, contractors’ or
invitees’ use or occupancy of the Premises or a breach or default by Tenant in
the performance of any of its obligations hereunder, except to the extent caused
by Landlord’s negligence or willful misconduct.

35



--------------------------------------------------------------------------------



 



     27.2. Notwithstanding any provision of Section 27.1 to the contrary,
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of,
damage to personal property or scientific research, including loss of records
kept by Tenant within the Premises and damage or losses caused by fire,
electrical malfunction, gas explosion or water damage of any type (including
broken water lines, malfunctioning fire sprinkler systems, roof leaks or
stoppages of lines), unless any such loss is due to Landlord’s willful disregard
of written notice by Tenant of need for a repair that Landlord is responsible to
make for an unreasonable period of time. Tenant further waives any claim for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property as described in this Section.
     27.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.
     27.4. Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.
     27.5. The provisions of this Article shall survive the expiration or
earlier termination of this Lease.
28. Assignment or Subletting.
     28.1. Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises (each, a “Transfer”), without Landlord’s prior written
consent. Notwithstanding the foregoing, Tenant shall have the right to Transfer,
upon ten (10) days prior written notice to Landlord but without obtaining
Landlord’s prior written consent, (a) to a corporation or other entity which is
a successor in interest to Tenant by way of merger, consolidation or corporate
reorganization, or (b) by the purchase of all or substantially all of the assets
or the controlling ownership interest of Tenant provided that such merger or
consolidation or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring this
Lease, (c) to any person that as of the date of determination is controlled by
or is under common control with Tenant (“Tenant’s Affiliate”) or (d) to any
persons in connection with any secondary offering of the Tenant’s stock or in
connection with any bona fide financing or capitalization for the benefit of
Tenant, and otherwise comply with the requirements of this Lease regarding such
Transfer (the foregoing described Transfers, or any one of them, may be referred
to as an “Exempt Transfer”); provided, however, that (i) the overall net worth
of the resulting tenant is not materially less than the overall net worth of
Tenant prior to such Exempt Transfer; (ii) the liquid assets forming a portion
of such net worth of the resulting Tenant are not materially less than the
liquid assets forming a portion of the net worth of Tenant prior to such Exempt
Transfer; (iii) Landlord receives satisfactory evidence of the satisfaction of
such net worth requirements set forth in the preceding subsections (i) and
(ii) within five (5) business days of the date of such Exempt Transfer; and
(iv) except as expressly provided herein, such Exempt Transfer otherwise

36



--------------------------------------------------------------------------------



 



complies with the requirements of this Lease regarding such Transfer. For
purposes of Exempt Transfers, “control” requires both (A) owning (directly or
indirectly) more than fifty percent (50%) of the stock or other equity interests
of another person (unless such Transfers relate to any corporation whose shares
are publicly traded) and (B) possessing, directly or indirectly, the power to
direct or cause the direction of the management and policies of such person. In
no event shall Tenant perform a Transfer to or with an entity that is a tenant
at the Project or that is in discussions or negotiations with Landlord or an
affiliate of Landlord to lease premises at the Project or a property owned by
Landlord or an affiliate of Landlord.
     28.2. In the event Tenant desires to effect a Transfer, then, at least
thirty (30) but not more than ninety (90) days prior to the date when Tenant
desires the assignment or sublease to be effective (the “Transfer Date”), Tenant
shall provide written notice to Landlord (the “Transfer Notice”) containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; any ownership or
commercial relationship between Tenant and the proposed transferee, assignee or
sublessee; and the consideration and all other material terms and conditions of
the proposed Transfer, all in such detail as Landlord shall reasonably require.
     28.3. Landlord, in determining whether consent should be given to a
proposed Transfer, may give consideration to (a) the financial strength of such
transferee, assignee or sublessee (notwithstanding Tenant remaining liable for
Tenant’s performance), (b) any change in use that such transferee, assignee or
sublessee proposes to make in the use of the Premises and (c) Landlord’s desire
to exercise its rights under Section 28.8 to cancel this Lease. In no event
shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee;
(x) Tenant shall not furnish or render any services to an occupant, assignee,
manager or other transferee with respect to whom transfer consideration is
required to be paid, or manage or operate the Premises or any capital additions
so transferred, with respect to which transfer consideration is being paid;
(y) Tenant shall not consummate a Transfer with any person in which Landlord
owns an interest, directly or indirectly (by applying constructive ownership
rules set forth in Section 856(d)(5) of the Revenue Code); and (z) Tenant shall
not consummate a Transfer with any person or in any manner that could cause any
portion of the amounts received by Landlord pursuant to this Lease or any
sublease, license or other arrangement for the right to use, occupy or possess
any portion of the Premises to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Revenue Code, or any similar or
successor provision thereto or which could cause any other income of Landlord to
fail to qualify as income described in Section 856(c)(2) of the Revenue Code.

37



--------------------------------------------------------------------------------



 



     28.4. As conditions precedent to Tenant subleasing the Premises or to
Landlord considering a request by Tenant to Tenant’s transfer of rights or
sharing of the Premises, Landlord may require any or all of the following:
          (a) Tenant shall remain fully liable under this Lease during the
unexpired Term;
          (b) Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord that the value of Landlord’s interest under this Lease
shall not be diminished or reduced by the proposed Transfer. Such evidence shall
include evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;
          (c) Tenant shall reimburse Landlord for Landlord’s actual costs and
expenses, including reasonable attorneys’ fees, charges and disbursements
incurred in connection with the review, processing and documentation of such
request;
          (d) If Tenant’s transfer of rights or sharing of the Premises provides
for the receipt by, on behalf of or on account of Tenant of any consideration of
any kind whatsoever (including a premium rental for a sublease or lump sum
payment for an assignment, but excluding Tenant’s reasonable costs in marketing
and subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable marketing
expenses, tenant improvement funds expended by Tenant, alterations, cash
concessions, brokerage commissions, attorneys’ fees and free rent actually paid
by Tenant; provided, however, Landlord shall not have any right to any sums or
other economic consideration resulting from an Exempt Transfer. If said
consideration consists of cash paid to Tenant, payment to Landlord shall be made
upon receipt by Tenant of such cash payment;
          (e) The proposed transferee, assignee or sublessee shall agree that,
in the event Landlord gives such proposed transferee, assignee or sublessee
notice that Tenant is in default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;
          (f) Landlord’s consent to any such Transfer shall be effected on
Landlord’s forms;
          (g) Tenant shall not then be in default hereunder in any respect;
          (h) Such proposed transferee, assignee or sublessee’s use of the
Premises shall be the same as the Permitted Use;

38



--------------------------------------------------------------------------------



 



          (i) Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, except for Landlord’s written consent to the same;
          (j) Tenant shall pay all transfer and other taxes (including interest
and penalties) assessed or payable for any Transfer;
          (k) Landlord’s consent (or waiver of its rights) for any Transfer
shall not waive Landlord’s right to consent to any later Transfer;
          (l) Tenant shall deliver to Landlord one executed copy of any and all
written instruments evidencing or relating to the Transfer; and
          (m) A list of Hazardous Materials (as defined in Section 20.7),
certified by the proposed transferee, assignee or sublessee to be true and
correct, that the proposed transferee, assignee or sublessee intends to use or
store in the Premises. Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 20.2.
     28.5. Any Transfer that is not in compliance with the provisions of this
Article shall be void and shall, at the option of Landlord, terminate this
Lease.
     28.6. The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord’s consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.
     28.7. Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.
     28.8. If Tenant delivers to Landlord a Transfer Notice indicating a desire
to transfer this Lease to a proposed transferee, assignee or sublessee other
than any Exempt Transfer or as provided within Section 28.4, then Landlord shall
have the option, exercisable by giving notice to Tenant at any time within ten
(10) days after Landlord’s receipt of such Transfer Notice, to terminate this
Lease as of the date specified in the Transfer Notice as the Transfer Date,
except for those provisions that, by their express terms, survive the expiration
or earlier termination hereof. If Landlord exercises such option, then Tenant
shall have the right to withdraw such Transfer Notice by delivering to Landlord
written notice of such election within five (5) days after Landlord’s delivery
of notice electing to exercise Landlord’s option to terminate this Lease. In the
event Tenant withdraws the Transfer Notice as provided in this Section, this
Lease shall continue in full force and effect. No failure of Landlord to
exercise its option to terminate this Lease shall be deemed to be Landlord’s
consent to a proposed Transfer.

39



--------------------------------------------------------------------------------



 



     28.9. If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.
29. Subordination and Attornment.
     29.1. This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Building or the Project and to all advances made or
hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination.
     29.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be reasonably required by Landlord. If
any such mortgagee, beneficiary or landlord under a lease wherein Landlord is
tenant (each, a “Mortgagee”) so elects, however, this Lease shall be deemed
prior in lien to any such lease, mortgage, or deed of trust upon or including
the Premises regardless of date and Tenant shall execute a statement in writing
to such effect at Landlord’s request. If Tenant fails to execute any document
required from Tenant under this Section within ten (10) days after written
request therefor, Tenant hereby constitutes and appoints Landlord or its special
attorney-in-fact to execute and deliver any such document or documents in the
name of Tenant. Such power is coupled with an interest and is irrevocable.
Landlord shall give to Tenant prompt written notice of any use by Landlord of
the foregoing attorney-in-fact.
     29.3. Upon written request of Landlord and opportunity for Tenant to
review, Tenant agrees to execute any Lease amendments not materially altering
the terms of this Lease, if required by a mortgagee or beneficiary of a deed of
trust encumbering real property of which the Premises constitute a part incident
to the financing of the real property of which the Premises constitute a part.
     29.4. In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall at the election of the
purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.
30. Defaults and Remedies.
     30.1. Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust

40



--------------------------------------------------------------------------------



 



deed covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within four (4) business days after the date
such payment is due, Tenant shall pay to Landlord (a) an additional sum of five
percent (5%) of the overdue Rent as a late charge plus (b) interest at an annual
rate (the “Default Rate”) equal to the lesser of (a) twelve percent (12%) and
(b) the highest rate permitted by Applicable Laws. The parties agree that this
late charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant and shall be payable as
Additional Rent to Landlord due with the next installment of Rent or within five
(5) business days after Landlord’s demand, whichever is earlier. Landlord’s
acceptance of any Additional Rent (including a late charge or any other amount
hereunder) shall not be deemed an extension of the date that Rent is due or
prevent Landlord from pursuing any other rights or remedies under this Lease, at
law or in equity.
     30.2. No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent payment herein stipulated shall be deemed to be other than on account
of the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.
     30.3. If Tenant fails to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, in each case within the applicable cure period (if any) described in
Section 30.4, then Landlord may, without waiving or releasing Tenant from any
obligations of Tenant, but shall not be obligated to, make such payment or
perform such act; provided that such failure by Tenant unreasonably interfered
with the use of the Building or the Project by any other tenant or with the
efficient operation of the Building or the Project, or resulted or could have
resulted in a violation of Applicable Laws or the cancellation of an insurance
policy maintained by Landlord. Notwithstanding the foregoing, in the event of an
emergency, Landlord shall have the right to enter the Premises and act in
accordance with its rights as provided elsewhere in this Lease. In addition to
the late charge described in Section 30.1, Tenant shall pay to Landlord as
Additional Rent all sums so paid or incurred by Landlord, together with interest
at the Default Rate, computed from the date such sums were paid or incurred.
     30.4. The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:
          (a) Tenant abandons the Premises;
          (b) Tenant fails to make any payment of Rent, as and when due, or to
satisfy its obligations under Article 18, where such failure shall continue for
a period of three (3) days after written notice thereof from Landlord to Tenant;

41



--------------------------------------------------------------------------------



 



          (c) Tenant fails to observe or perform any obligation or covenant
contained herein (other than described in Subsections 30.4(a) and 30.4(b)) to be
performed by Tenant, where such failure continues for a period of thirty
(30) days after written notice thereof from Landlord to Tenant; provided that,
if the nature of Tenant’s default is such that it reasonably requires more than
thirty (30) days to cure, Tenant shall not be deemed to be in Default if Tenant
commences such cure within said thirty (30) day period and thereafter diligently
prosecute the same to completion; and provided, further, that such cure is
completed no later than sixty (60) days after Tenant’s receipt of written notice
from Landlord;
          (d) Tenant makes an assignment for the benefit of creditors;
          (e) A receiver, trustee or custodian is appointed to or does take
title, possession or control of all or substantially all of Tenant’s assets;
          (f) Tenant files a voluntary petition under the United States
Bankruptcy Code or any successor statute (as the same may be amended from time
to time, the “Bankruptcy Code”) or an order for relief is entered against Tenant
pursuant to a voluntary or involuntary proceeding commenced under any chapter of
the Bankruptcy Code;
          (g) Any involuntary petition is filed against Tenant under any chapter
of the Bankruptcy Code and is not dismissed within one hundred twenty
(120) days;
          (h) A default exists under that certain Lease dated as of June 10,
2011, by and between BMR-Sorrento Plaza LLC and Tenant with respect to the
Sorrento Plaza Premises (the “Sorrento Plaza Lease”), after the expiration of
any applicable notice and cure periods;
          (i) Tenant fails to deliver an estoppel certificate in accordance with
Article 19;
          (j) Tenant’s interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action; or
          (k) A default exists under the Guaranty (as defined below), after the
expiration of any applicable notice and cure periods.
          Notices given under this Section shall specify the alleged default and
shall demand that Tenant perform the provisions of this Lease or pay the Rent
that is in arrears, as the case may be, within the applicable period of time, or
quit the Premises. No such notice shall be deemed a forfeiture or a termination
of this Lease unless Landlord elects otherwise in such notice.
     30.5. In the event of a Default by Tenant, and at any time thereafter, with
or without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:
          (a) Halt any Tenant Improvements and Alterations and order Tenant’s
contractors, subcontractors, consultants, designers and material suppliers to
stop work;

42



--------------------------------------------------------------------------------



 



          (b) Terminate Tenant’s right to possession of the Premises by written
notice to Tenant or by any lawful means, in which case Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby; and
          (c) Terminate this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby. In the event that
Landlord shall elect to so terminate this Lease, then Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:
               (i) The worth at the time of award of any unpaid Rent that had
accrued at the time of such termination; plus
               (ii) The worth at the time of award of the amount by which the
unpaid Rent that would have accrued during the period commencing with
termination of the Lease and ending at the time of award exceeds that portion of
the loss of Landlord’s rental income from the Premises that Tenant proves to
Landlord’s reasonable satisfaction could have been reasonably avoided; plus
               (iii) The worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds that
portion of the loss of Landlord’s rental income from the Premises that Tenant
proves to Landlord’s reasonable satisfaction could have been reasonably avoided;
plus
               (iv) Any other amount necessary to compensate Landlord for all
the detriment caused by Tenant’s failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom, including the cost of restoring the Premises to the condition
required under the terms of this Lease, including any rent payments not
otherwise chargeable to Tenant (e.g., during any “free” rent period or rent
holiday); plus
               (v) At Landlord’s election, such other amounts in addition to or
in lieu of the foregoing as may be permitted from time to time by Applicable
Laws.
As used in Subsections 30.5(c)(i) and 30.5(c)(ii), “worth at the time of award”
shall be computed by allowing interest at the Default Rate. As used in
Subsection 30.5(c)(iii), the “worth at the time of the award” shall be computed
by taking the present value of such amount, using the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award plus one
(1) percentage point.
     30.6. In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section

43



--------------------------------------------------------------------------------



 



1951.4 and may continue this Lease in effect after Tenant’s Default and
abandonment and recover Rent as it becomes due, provided Tenant has the right to
sublet or assign, subject only to reasonable limitations. In addition, Landlord
shall not be liable in any way whatsoever for its failure or refusal to relet
the Premises. For purposes of this Section, the following acts by Landlord will
not constitute the termination of Tenant’s right to possession of the Premises:
          (a) Acts of maintenance or preservation or efforts to relet the
Premises, including alterations, remodeling, redecorating, repairs, replacements
or painting as Landlord shall consider advisable for the purpose of reletting
the Premises or any part thereof; or
          (b) The appointment of a receiver upon the initiative of Landlord to
protect Landlord’s interest under this Lease or in the Premises.
Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
     30.7. If Landlord does not elect to terminate this Lease as provided in
Section 30.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.
     30.8. In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:
          (a) First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including storage charges or brokerage
commissions owing from Tenant to Landlord as the result of such reletting;
          (b) Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
          (c) Third, to the payment of Rent and other charges due and unpaid
hereunder; and
          (d) Fourth, to the payment of future Rent and other damages payable by
Tenant under this Lease.
     30.9. All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in said waiver. Notwithstanding

44



--------------------------------------------------------------------------------



 



any provision of this Lease to the contrary, in no event shall Landlord be
required to mitigate its damages with respect to any default by Tenant.
     30.10. Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (i) the date of Lease termination or (ii) the
date Tenant surrenders possession of the Premises.
     30.11. To the extent permitted by Applicable Laws, Tenant waives any and
all rights of redemption granted by or under any present or future Applicable
Laws if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
     30.12. Landlord shall not be in default or liable for damages under this
Lease unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.
     30.13. In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Building or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Building or the Project is located, and shall offer such beneficiary, mortgagee
or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Building or the Project by power of sale or a judicial
action if such should prove necessary to effect a cure; provided that Landlord
shall furnish to Tenant in writing, upon written request by Tenant, the names
and addresses of all such persons who are to receive such notices.
31. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:
     31.1. Those acts specified in the Bankruptcy Code or other Applicable Laws
as included within the meaning of “adequate assurance,” even if this Lease does
not concern a shopping center or other facility described in such Applicable
Laws;

45



--------------------------------------------------------------------------------



 



     31.2. A prompt cash payment to compensate Landlord for any monetary
defaults or actual damages arising directly from a breach of this Lease;
     31.3. A cash deposit in an amount at least equal to the then-current amount
of the Security Deposit; or
     31.4. The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.
32. Brokers.
     32.1. Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than Cassidy Turley/BRE Commercial (“Tenant’s Broker”), and that it knows
of no other real estate broker or agent that is or might be entitled to a
commission in connection with this Lease. Landlord shall compensate Tenant’s
Broker and Jones Lang LaSalle (“Landlord’s Broker”) in relation to this Lease
pursuant to separate agreements between Landlord and Tenant’s Broker and
Landlord’s Broker, respectively. Landlord represents and warrants that it knows
of no other real estate broker or agent other than Tenant’s Broker and
Landlord’s Broker that is or might be entitled to a commission in connection
with this Lease.
     32.2. Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.
     32.3. Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease. Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within
Sections 32.1 and 32.2.
     32.4. Tenant agrees to indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from any and all cost or liability for compensation claimed
by any broker or agent, other than Broker, employed or engaged by it or claiming
to have been employed or engaged by it.
33. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any

46



--------------------------------------------------------------------------------



 



subsequent Landlord may transfer its interest in the Premises or this Lease
without Tenant’s consent.
34. Limitation of Landlord’s Liability.
     34.1. If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Building and the Project, (b) rent or other income from such real property
receivable by Landlord or (c) the consideration received by Landlord from the
sale, financing, refinancing or other disposition of all or any part of
Landlord’s right, title or interest in the Building or the Project.
     34.2. Landlord shall not be personally liable for any deficiency under this
Lease. If Landlord is a partnership or joint venture, then the partners of such
partnership shall not be personally liable for Landlord’s obligations under this
Lease, and no partner of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord. If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord’s obligations under this
Lease, and no member of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any member of
Landlord except as may be necessary to secure jurisdiction of the limited
liability company. No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee, member or agent of Landlord.
     34.3. Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.
35. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:
     35.1. Each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed or performed by Tenant; and
     35.2. The term “Tenant,” as used in this Lease shall mean and include each
of them, jointly and severally. The act of, notice from, notice to, refund to,
or signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the

47



--------------------------------------------------------------------------------



 



persons executing this Lease as Tenant with the same force and effect as if each
and all of them had so acted, so given or received such notice or refund, or so
signed.
36. Representations. Landlord and Tenant guarantee, warrant and represent, each
to the other, that (a) it is duly incorporated or otherwise established or
formed and validly existing under the laws of its state of incorporation,
establishment or formation, (b) it has and is duly qualified to do business in
the state in which the Property is located, (c) it has full corporate,
partnership, trust, association or other appropriate power and authority to
enter into this Lease and to perform all of its obligations hereunder, (d) each
person (and all of the persons if more than one signs) signing this Lease on
behalf of such party is duly and validly authorized to do so and (e) neither
(i) the execution, delivery or performance of this Lease nor (ii) the
consummation of the transactions contemplated hereby will violate or conflict
with any provision of documents or instruments under which it is constituted or
to which it is a party. In addition, Landlord and Tenant guarantee, warrant and
represent, each to the other, that none of (x) it, (y) its affiliates or
partners nor (z) to the best of its knowledge, its members, shareholders or
other equity owners or any of their respective employees, officers, directors,
representatives or agents is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism) or other similar governmental action.
37. Confidentiality. Tenant shall keep the terms and conditions of this Lease
and any information provided to Tenant or its employees, agents or contractors
pursuant to Article 8 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure that Tenant gives Landlord. Notwithstanding the
foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y) to a party’s attorneys, accountants, brokers and other bona fide consultants
or advisers (with respect to this Lease only); provided such third parties agree
to be bound by this Section or (z) to bona fide prospective assignees or
subtenants of this Lease; provided they agree in writing to be bound by this
Section. Notwithstanding the foregoing, either Landlord or Tenant may file a
copy of this Lease in connection with any NASDAQ or SEC filing. The parties
shall reasonably cooperate with each other in connection with such filing.
38. Notices. Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery, overnight delivery with a reputable nationwide
overnight delivery service, or certified mail (return receipt requested), and if
given by personal delivery, shall be deemed delivered upon receipt; if given by
overnight delivery, shall be deemed delivered one (1) day after deposit with a

48



--------------------------------------------------------------------------------



 



reputable nationwide overnight delivery service; and, if given by certified mail
(return receipt requested), shall be deemed delivered three (3) business days
after the time the notifying party deposits the notice with the United States
Postal Service. Any notices given pursuant to this Lease shall be addressed to
Tenant at the Premises, or to Landlord or Tenant at the addresses shown in
Sections 2.9 and 2.10, respectively. Either party may, by notice to the other
given pursuant to this Section, specify additional or different addresses for
notice purposes.
39. Miscellaneous.
     39.1. Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.
     39.2. To induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent audited year-end financial statements reflecting
Tenant’s current financial condition. Tenant shall, within ninety (90) days
after the end of Tenant’s financial year, furnish Landlord with a certified copy
of Tenant’s audited year-end financial statements for the previous year (unless
such financials are publicly available). Tenant represents and warrants that all
financial statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all respects. If
audited financials are not otherwise prepared, unaudited financials certified by
the chief financial officer of Tenant as true, correct and complete in all
respects shall suffice for purposes of this Section.
     39.3. Where applicable in this Lease, the singular includes the plural and
the masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” shall mean “‘include,’ etc.,
without limitation.” The section headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof.
     39.4. If either party commences an action against the other party arising
out of or in connection with this Lease, then the substantially prevailing party
shall be reimbursed by the other party for all reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred by the substantially
prevailing party in such action or proceeding and in any appeal in connection
therewith.
     39.5. Submission of this instrument for examination or signature by Tenant
does not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
     39.6. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.
     39.7. Each provision of this Lease performable by Tenant shall be deemed
both a covenant and a condition.
     39.8. Whenever consent or approval of either party is required, that party
shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.

49



--------------------------------------------------------------------------------



 



     39.9. The terms of this Lease are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.
     39.10. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
     39.11. Landlord may, but shall not be obligated to, record a short form or
memorandum hereof without Tenant’s consent. Within ten (10) days after receipt
of written request from Landlord, Tenant shall execute a termination of any
short form or memorandum of lease recorded with respect hereto. Neither party
shall record this Lease. Tenant shall be responsible for the cost of recording
any short form or memorandum of this Lease, including any transfer or other
taxes incurred in connection with said recordation.
     39.12. The language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.
     39.13. Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section shall in any way alter the provisions of this Lease restricting
assignment or subletting.
     39.14. This Lease shall be governed by, construed and enforced in
accordance with the laws of the state in which the Premises are located, without
regard to such state’s conflict of law principles.
     39.15. Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind Tenant.
     39.16. This Lease may be executed in one or more counterparts, each of
which, when taken together, shall constitute one and the same document.
     39.17. No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant. The waiver by
Landlord of any breach by Tenant of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or condition herein contained.
     39.18. To the extent permitted by Applicable Laws, the parties waive trial
by jury in any action, proceeding or counterclaim brought by the other party
hereto related to matters arising out of or in any way connected with this
Lease; the relationship between Landlord and Tenant; Tenant’s use or occupancy
of the Premises; or any claim of injury or damage related to this Lease or the
Premises.

50



--------------------------------------------------------------------------------



 



40. Option to Extend Term. Tenant shall have the option (“Option”) to extend the
Term by five (5) years as to the entire Premises (and no less than the entire
Premises) (“Option Term”) upon the following terms and conditions. Any extension
of the Term pursuant to the Option shall be on all the same terms and conditions
as this Lease, except as follows:
     40.1. Base Rent shall be adjusted on the first (1st) day of the Option Term
to a rate equal to ninety-five percent (95%) of the fair market value for
laboratory and office space in the Sorrento Valley and Sorrento Mesa submarkets
of comparable age, quality and location of the Project, Project amenities, level
of finish, and proximity to amenities and public transit (“FMV”). If Landlord
and Tenant cannot agree on the FMV for the Option Term within thirty (30) days
after the date on which Tenant notifies Landlord that it is exercising the
Option, then, no later than an additional thirty (30) days thereafter (the
“Submission Period”), Landlord and Tenant shall each furnish to the other a
notice in writing (an “FMV Notice”) stating such party’s estimate of the FMV.
Such notices shall be accompanied by a statement from a qualified, licensed real
estate appraiser with at least ten (10) years’ experience in the Sorrento Valley
and Sorrento Mesa submarkets (an “Appraiser”) stating such Appraiser’s opinion
of FMV. If only one (1) party’s Appraiser timely submits its opinion of FMV,
such FMV shall be binding on Landlord and Tenant. If, within twenty (20) days
after expiration of the Submission Period, Landlord and Tenant still cannot
agree on the FMV, the two (2) Appraisers shall appoint a third qualified,
licensed real estate appraiser (the “Referee”) within seven (7) days. If the
Appraisers are unable to agree upon the selection of the Referee, then the
Referee shall be selected within ten (10) days thereafter from among the San
Diego Regional Offices Chapter’s panel of qualified Real Estate Industry
Arbitrators of the American Arbitrator Association (the “Association”) pursuant
to the Real Estate Industry Arbitration rules of the Association. The Referee
shall, within thirty (30) days after appointment, render the Referee’s decision
as to the FMV, which opinion shall be strictly limited to choosing one of the
two determinations made by the Appraisers. The decision by the Referee shall be
binding upon Landlord and Tenant, and each shall pay for its own appraisal. The
cost of the Referee shall be shared equally by Landlord and Tenant. In
determining FMV, Landlord, Tenant and, if applicable, the Appraisers and Referee
shall each take into account all relevant factors, including, without
limitation, (a) the size of the Premises and length of the Option Term, (b) rent
in comparable buildings in the relevant competitive market, including
concessions offered to new tenants, including without limitation free rent,
tenant improvement allowances, and moving allowances, (c) Tenant’s
creditworthiness and (d) the quality and location of the Building and the
Project. Base Rent during the Option Term shall be increased on each annual
anniversary of the Option Term commencement date by two and one-half percent
(2.5%).
     40.2. The Option is not assignable separate and apart from this Lease.
     40.3. The Option is conditional upon Tenant giving Landlord written notice
of its election to exercise the Option at least nine (9) months prior to the end
of the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of the Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option. Landlord shall in
no way be obligated to accept any attempt by Tenant to exercise the Option
beyond the date provided in this Section.

51



--------------------------------------------------------------------------------



 



     40.4. The Option is conditional upon Tenant simultaneously exercising its
option to extend the lease term under the Sorrento Plaza Lease.
     40.5. Notwithstanding anything contained in this Article to the contrary,
Tenant shall not have the right to exercise the Option:
          (a) During the time commencing from the date Landlord delivers to
Tenant a written notice that Tenant is in default under any provisions of this
Lease and continuing until Tenant has cured the specified default to Landlord’s
reasonable satisfaction;
          (b) At any time after any Default as described in Article 30 of the
Lease (provided, however, that, for purposes of this Subsection 40.5(b),
Landlord shall not be required to provide Tenant with notice of such Default
other than pursuant to Section 30.4(c)) and continuing until Tenant cures any
such Default, if such Default is susceptible to being cured; or
          (c) In the event that Tenant has defaulted in the performance of its
obligations under this Lease three (3) or more times and a service or late
charge has become payable under Section 30.1 for each of such defaults during
the twelve (12)-month period immediately prior to the date that Tenant intends
to exercise the Option, whether or not Tenant has cured such defaults.
     40.6. The period of time within which Tenant may exercise the Option shall
not be extended or enlarged by reason of Tenant’s inability to exercise such
Option because of the provisions of Section 40.5.
     40.7. All of Tenant’s rights under the provisions of the Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease three (3) or more times and a service or late charge under Section 30.1
has become payable for any such default, whether or not Tenant has cured such
defaults.
41. Relocation Option.
     41.1. Prior to expiration of the initial Term expiring on January 14, 2018,
Tenant shall have the option (the “Relocation Option”) to request to relocate
from the Premises to another property owned by Landlord or any of its affiliates
(the “New Premises”), subject to the following terms and conditions:
          (a) Tenant shall exercise its Relocation Option by providing Landlord
with at least nine (9) months prior written notice of its election to exercise
the Relocation Option; and
          (b) The rentable area of the New Premises shall be equal to or greater
than sixty thousand (60,000) square feet in the aggregate, taking into account
the space in the

52



--------------------------------------------------------------------------------



 



Building and in the buildings located at 11404 and 11408 Sorrento Valley Road,
San Diego, California, to the extent the same will comprise the New Premises.
     41.2. In the event Tenant exercises the Relocation Option in accordance
with Section 41.1, Landlord and Tenant shall negotiate in good faith to
determine the base rent for the New Premises and other terms and conditions of
Tenant’s occupancy of the New Premises.
     41.3. In the event Landlord and Tenant fully execute a lease for the New
Premises, Landlord shall pay all reasonable third-party costs incurred by Tenant
in connection with such relocation. In such an event, this Lease shall terminate
as of the later of (a) the date Tenant surrenders the Premises to Landlord in
the condition required by the Lease upon termination and (b) the commencement
date of the lease with respect to the New Premises.
42. Lease Guaranty. Tenant shall cause the Guaranty of Lease in the form
attached hereto as Exhibit D (the “Guaranty”) to be (a) executed and delivered
to Landlord by the lease guarantor identified in Section 2.11 (the “Lease
Guarantor”) on or before the Execution Date and (b) maintained during the Term.
Tenant shall have the right to request that Landlord approve a replacement Lease
Guarantor at any time during the Term, which approval shall be in Landlord’s
sole discretion. If Landlord approves of such replacement, then such replacement
shall execute and deliver to Landlord the a new Guaranty and the original Lease
Guarantor shall be released from any further liability under the Guaranty of
Lease other than with respect to claims or demands that arose prior to the
effective date of such replacement Guaranty.
43. Tenant’s Rooftop Equipment.
     43.1. Subject to Landlord’s approval, Tenant may use portions of the
Building rooftop to operate, maintain, repair and replace rooftop antennae,
mechanical equipment, communications antennas and other equipment installed by
Tenant in accordance with this Article (“Tenant’s Rooftop Equipment”). Tenant’s
Rooftop Equipment shall be only for Tenant’s use of the Premises for the
Permitted Use.
     43.2. Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations. Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld. Among other reasons, Landlord may withhold approval if
the installation or operation of Tenant’s Rooftop Equipment could reasonably be
expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class laboratory Buildings, unless Tenant
implements measures that are acceptable to Landlord in its reasonable discretion
to avoid any such damage or transmission.
     43.3. Tenant shall comply with any roof or roof-related warranties. Tenant
shall obtain a letter from Landlord’s roofing contractor within thirty (30) days
after completion of any Tenant work on the rooftop stating that such work did
not affect any such warranties. Tenant, at its sole cost and expense, shall
inspect the Tenant’s Rooftop Equipment at least annually, and correct any loose
bolts, fittings or other appurtenances and repair any damage to the roof caused
by the

53



--------------------------------------------------------------------------------



 



installation or operation of Tenant’s Rooftop Equipment. Tenant shall not permit
the installation, maintenance or operation of Tenant’s Rooftop Equipment to
violate any Applicable Laws or constitute a nuisance. Tenant shall pay Landlord
within thirty (30) days after demand (a) all applicable taxes, charges, fees or
impositions imposed on Landlord by Governmental Authorities as the result of
Tenant’s use of Tenant’s Rooftop Equipment and (b) the amount of any increase in
Landlord’s insurance premiums as a result of the installation of Tenant’s
Rooftop Equipment. Upon Tenant’s written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant’s Rooftop Equipment caused by any such
tenants’ equipment installed after the applicable piece of Tenant’s Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases.
     43.4. If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or
(d) interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of notice of such damage or interference (which notice may be oral; provided
that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).
     43.5. Landlord reserves the right to cause Tenant to relocate Tenant’s
Rooftop Equipment to comparably functional space on the roof or in the penthouse
of the Building by giving Tenant prior written notice thereof. Landlord agrees
to pay the reasonable costs thereof. Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation. In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
date first above written.

          LANDLORD:    
 
        BMR-11388 SORRENTO VALLEY ROAD LLC,
a Delaware limited liability company    
 
       
By:
Name:
  /s/ Kevin M. Simonsen
 
Kevin M. Simonsen    
Title:
  VP, Real Estate Counsel    
 
        TENANT:    
 
        HALOZYME, INC.,
a California corporation      
 
       
By:
Name:
  /s/ Kurt Gustafson
 
Kurt Gustafson    
Title:
  Vice President, Secretary and
Chief Financial Officer    





--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES

A-1



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [a59766a5976601.gif]

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [a59766a5976602.gif]

 



--------------------------------------------------------------------------------



 



(FULL PAGE GRAPHIC) [a59766a5976603.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
TENANT WORK LETTER
     This Tenant Work Letter (this “Tenant Work Letter”) is made and entered
into as of the 10th day of June, 2011, by and between BMR-11388 SORRENTO VALLEY
ROAD LLC, a Delaware limited liability company (“Landlord”), and HALOZYME, INC.,
a California corporation (“Tenant”), and is attached to and made a part of that
certain Lease dated as of June 10, 2011 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”), by
and between Landlord and Tenant for the Premises located at 11388 Sorrento
Valley Road, San Diego, California. All capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Lease.
1. General Requirements.
     1.1. Authorized Representatives.
          (a) Landlord designates, as Landlord’s authorized representative
(“Landlord’s Authorized Representative”), (a) Federico Mina as the person
authorized to initial plans, drawings and approvals pursuant to this Tenant Work
Letter and (b) John Bonanno as the person authorized to initial plans, drawings,
approvals and to sign change orders pursuant to this Tenant Work Letter and any
amendments to this Tenant Work Letter or the Lease. Tenant shall not be
obligated to respond to or act upon any such item until such item has been
initialed or signed (as applicable) by the appropriate Landlord’s Authorized
Representative. Landlord may change either Landlord’s Authorized Representative
upon one (1) business day’s prior written notice to Tenant.
          (b) Tenant designates Kevin Maxson (“Tenant’s Authorized
Representative”) as the person authorized to initial and sign all plans,
drawings, change orders and approvals pursuant to this Tenant Work Letter.
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant’s Authorized
Representative. Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.
     1.2. Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”). Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Tenant
Improvements. As soon as the Schedule is completed, Tenant shall deliver the
same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Such Schedule shall be approved
or disapproved by Landlord within ten (10) business days after delivery to
Landlord. Landlord’s failure to respond within such ten (10) business day period
shall be deemed approval by Landlord. If Landlord disapproves the Schedule, then
Landlord shall notify Tenant in writing of its objections to such Schedule, and
the parties shall confer and negotiate in good faith to reach agreement on the
Schedule. Landlord acknowledges that Tenant’s obligation to commence paying Rent
under the Lease is not dependent upon the completion of the Tenant Improvements,
and accordingly, Landlord agrees

B-1



--------------------------------------------------------------------------------



 



to accept any reasonable schedule proposed by Tenant and any reasonable
adjustments to the timeline reflected in the Schedule. The Schedule shall be
subject to adjustment as mutually agreed upon in writing by the parties, or as
provided in this Tenant Work Letter.
     1.3. Tenant’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Tenant and approved by Landlord, which approval Landlord shall not unreasonably
withhold, condition or delay. Landlord may refuse to use any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony. All Tenant contracts related
to the Tenant Improvements shall provide that Tenant may assign such contracts
to Landlord and Landlord’s tenants at any time.
2. Tenant Improvements. Except for any Tenant Improvements that Tenant elects
for Landlord to perform pursuant to Article 4 of the Lease, all Tenant
Improvements shall be performed by Tenant’s contractor, at Tenant’s sole cost
and expense (subject to Landlord’s obligations with respect to any portion of
the TI Allowance) and in accordance with the Approved Plans (as defined below),
the Lease and this Tenant Work Letter. To the extent that the total projected
cost of the Tenant Improvements (as reasonably projected by Landlord) exceeds
the TI Allowance (such excess, the “Excess TI Costs”), Tenant shall pay the
costs of the Tenant Improvements on a pari passu basis with Landlord as such
costs become due, in the proportion of Excess TI Costs payable by Tenant to the
TI Allowance payable by Landlord. If Tenant fails to pay, or is late in paying,
any sum due to Landlord under this Tenant Work Letter, then Landlord shall have
all of the rights and remedies set forth in the Lease for nonpayment of Rent
(including the right to interest), and for purposes of any litigation instituted
with regard to such amounts the same shall be considered Rent. All material and
equipment furnished by Tenant or its contractors as the Tenant Improvements
shall be new or “like new;” the Tenant Improvements shall be performed in a
first-class, workmanlike manner; and the quality of the Tenant Improvements
shall be of a nature and character not less than the Building Standard. Tenant
shall take, and shall cause its contractors to take, commercially reasonable
steps to protect the Premises during the performance of any Tenant Improvements,
including covering or temporarily removing any window coverings so as to guard
against dust, debris or damage.
     2.1. Work Plans. Tenant shall prepare and submit to Landlord for approval
schematics covering the Tenant Improvements prepared in conformity with the
applicable provisions of this Tenant Work Letter (the “Draft Schematic Plans”).
The Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Landlord and such other information
as Landlord may reasonably request. Landlord shall notify Tenant in writing
within seven (7) days after receipt of the Draft Schematic Plans whether
Landlord approves or objects to the Draft Schematic Plans and of the manner, if
any, in which the Draft Schematic Plans are unacceptable. Landlord’s failure to
respond within such seven (7) day period shall be deemed approval by Landlord.
If Landlord reasonably objects to the Draft Schematic Plans, then Tenant shall
revise the Draft Schematic Plans and cause Landlord’s objections to be remedied
in the revised Draft Schematic Plans. Tenant shall then resubmit the revised
Draft Schematic Plans to Landlord for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord’s approval of or
objection to revised Draft Schematic Plans and Tenant’s correction of the same
shall be in accordance with this Section

B-2



--------------------------------------------------------------------------------



 



until Landlord has approved the Draft Schematic Plans in writing or been deemed
to have approved them. The iteration of the Draft Schematic Plans that is
approved or deemed approved by Landlord without objection shall be referred to
herein as the “Approved Schematic Plans.”
     2.2. Construction Plans. Tenant shall prepare final plans and
specifications for the Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications (“Construction Plans”) are completed, Tenant
shall deliver the same to Landlord for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed. Such Construction Plans
shall be approved or disapproved by Landlord within seven (7) days after
delivery to Landlord. Landlord’s failure to respond within such seven (7) day
period shall be deemed approval by Landlord. If the Construction Plans are
disapproved by Landlord, then Landlord shall notify Tenant in writing of its
objections to such Construction Plans, and the parties shall confer and
negotiate in good faith to reach agreement on the Construction Plans. Promptly
after the Construction Plans are approved by Landlord and Tenant, two (2) copies
of such Construction Plans shall be initialed and dated by Landlord and Tenant,
and Tenant shall promptly submit such Construction Plans to all appropriate
Governmental Authorities for approval. The Construction Plans so approved, and
all change orders specifically permitted by this Tenant Work Letter, are
referred to herein as the “Approved Plans.”
     2.3. Changes to the Tenant Improvements. Any changes to the Approved Plans
(each, a “Change”) shall be requested and instituted in accordance with the
provisions of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Tenant Work Letter.
          (a) Change Request. Either Landlord or Tenant may request Changes
after Landlord approves the Approved Plans by notifying the other party thereof
in writing in substantially the same form as the AIA standard change order form
(a “Change Request”), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change. If the nature of a Change
requires revisions to the Approved Plans, then the requesting party shall be
solely responsible for the cost and expense of such revisions and any increases
in the cost of the Tenant Improvements as a result of such Change; provided,
however, if Tenant requests the Change, the cost thereof will be covered by the
TI Allowance to the extent of availability therefor. Change Requests shall be
signed by the requesting party’s Authorized Representative.
          (b) Approval of Changes. All Change Requests shall be subject to the
other party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.
     2.4. Preparation of Estimates. Tenant shall, before proceeding with any
Change, using its good faith, diligent efforts, prepare as soon as is reasonably
practicable (but in no event more

B-3



--------------------------------------------------------------------------------



 



than five (5) business days after delivering a Change Request to Landlord or
receipt of a Change Request) an estimate of the increased costs or savings that
would result from such Change, as well as an estimate on such Change’s effects
on the Schedule. Landlord shall have five (5) business days after receipt of
such information from Tenant to (a) in the case of a Tenant-initiated Change
Request, approve or reject such Change Request in writing, or (b) in the case of
a Landlord-initiated Change Request, notify Tenant in writing of Landlord’s
decision either to proceed with or abandon the Landlord-initiated Change
Request.
3. Completion of Tenant Improvements. Tenant, at its sole cost and expense
(except for the TI Allowance), shall perform and complete the Tenant
Improvements in all respects (a) in substantial conformance with the Approved
Plans, (b) otherwise in compliance with provisions of the Lease and this Tenant
Work Letter and (c) in accordance with Applicable Laws, the requirements of
Tenant’s insurance carriers, the requirements of Landlord’s insurance carriers
(to the extent Landlord provides its insurance carriers’ requirements to Tenant)
and the board of fire underwriters having jurisdiction over the Premises. The
Tenant Improvements shall be deemed completed at such time as Tenant shall
furnish to Landlord (v) evidence satisfactory to Landlord that (i) all Tenant
Improvements have been completed and paid for in full (which shall be evidenced
by the architect’s certificate of completion and the general contractor’s and
each subcontractor’s and material supplier’s final unconditional waivers and
releases of liens, each in a form acceptable to Landlord and complying with
Applicable Laws), (ii) all Tenant Improvements have been accepted by Landlord,
(iii) any and all liens related to the Tenant Improvements have either been
discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived by the party filing such lien and (iv) no
security interests relating to the Tenant Improvements are outstanding, (w) all
certifications and approvals with respect to the Tenant Improvements that may be
required from any Governmental Authority and any board of fire underwriters or
similar body for the use and occupancy of the Premises, (x) certificates of
insurance required by the Lease to be purchased and maintained by Tenant, (y) an
affidavit from Tenant’s architect certifying that all work performed in, on or
about the Premises is in accordance with the Approved Plans and (z) for any
Tenant Improvements that require a permit in accordance with applicable building
code, complete drawing print sets and electronic CADD files on disc of all
contract documents for work performed by their architect and engineers in
relation to the Tenant Improvements.
4. Insurance.
     4.1. Property Insurance. At all times during the period beginning with
commencement of construction of the Tenant Improvements and ending with final
completion of the Tenant Improvements, Tenant shall maintain, or cause to be
maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance insuring Landlord and the Landlord Parties, as their
interests may appear. Such policy shall, on a completed values basis for the
full insurable value at all times, insure against loss or damage by fire,
vandalism and malicious mischief and other such risks as are customarily covered
by the so-called “broad form extended coverage endorsement” upon all Tenant
Improvements and the general contractor’s and any subcontractors’ machinery,
tools and equipment, all while each forms a part of, or is contained in, the
Tenant Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor’s and any subcontractors’ machinery, tools and
equipment shall be carried

B-4



--------------------------------------------------------------------------------



 



on a primary basis by such general contractor or the applicable
subcontractor(s). Tenant agrees to pay any deductible, and Landlord is not
responsible for any deductible, for a claim under such insurance. Said property
insurance shall contain an express waiver of any right of subrogation by the
insurer against Landlord and the Landlord Parties, and shall name Landlord and
its affiliates as loss payees as their interests may appear.
     4.2. Workers’ Compensation Insurance. At all times during the period of
construction of the Tenant Improvements, Tenant shall, or shall cause its
contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.
5. Liability. Tenant assumes sole responsibility and liability for any and all
injuries or the death of any persons, including Tenant’s contractors and
subcontractors and their respective employees, agents and invitees, and for any
and all damages to property caused by, resulting from or arising out of any act
or omission on the part of Tenant, Tenant’s contractors or subcontractors, or
their respective employees, agents and invitees in the prosecution of the Tenant
Improvements. Tenant agrees to indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against all Claims due to, because of or arising
out of any and all such injuries, death or damage, whether real or alleged, and
Tenant and Tenant’s contractors and subcontractors shall assume and defend at
their sole cost and expense all such Claims; provided, however, that nothing
contained in this Tenant Work Letter shall be deemed to indemnify or otherwise
hold Landlord harmless from or against liability caused by Landlord’s negligence
or willful misconduct. Any deficiency in design or construction of the Tenant
Improvements shall be solely the responsibility of Tenant, notwithstanding the
fact that Landlord may have approved of the same in writing.
6. TI Allowance.
     6.1. Application of TI Allowance. Landlord shall contribute the TI
Allowance toward the costs and expenses incurred in connection with the
performance of the Tenant Improvements, in accordance with Article 4 of the
Lease. If the entire TI Allowance is not applied toward or reserved for the
costs of the Tenant Improvements, then Tenant shall not be entitled to a credit
of such unused portion of the TI Allowance. If the entire Excess TI Costs
advanced by Tenant to Landlord are not applied toward the costs of the Tenant
Improvements, then Landlord shall promptly return such excess to Tenant
following completion of the Tenant Improvements. Tenant may apply the TI
Allowance for the payment of construction and other costs in accordance with the
terms and provisions of the Lease.
     6.2. Approval of Budget for the Tenant Improvements. Notwithstanding
anything to the contrary set forth elsewhere in this Tenant Work Letter or the
Lease, Landlord shall not have any obligation to expend any portion of the TI
Allowance until Landlord and Tenant shall have approved in writing the budget
for the Tenant Improvements (the “Approved Budget”). Prior to Landlord’s
approval of the Approved Budget, Tenant shall pay all of the costs and expenses
incurred in connection with the Tenant Improvements as they become due. Landlord
shall not be obligated to reimburse Tenant for costs or expenses relating to the
Tenant Improvements that exceed the amount of the TI Allowance. Landlord shall
not unreasonably withhold, condition or delay its approval of any budget for
Tenant Improvements that is proposed by Tenant.

B-5



--------------------------------------------------------------------------------



 



     6.3. Advance Requests. Upon submission by Tenant to Landlord of (a) a
statement (an “Advance Request”) setting forth the total amount of the TI
Allowance requested, (b) a summary of the Tenant Improvements performed using
AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect, (c) invoices from the general contractor, the
architect, and any subcontractors, material suppliers and other parties
requesting payment with respect to the amount of the TI Allowance then being
requested, (d) unconditional lien releases from the general contractor and each
subcontractor and material supplier (other than any subcontractors and material
suppliers providing services or material costing less than One Thousand Dollars
($1,000) with respect to previous payments made by either Landlord or Tenant for
the Tenant Improvements in a form acceptable to Landlord and complying with
Applicable Laws and (e) conditional lien releases from the general contractor
and each subcontractor and material supplier with respect to the Tenant
Improvements performed that correspond to the Advance Request, each in a form
acceptable to Landlord and complying with Applicable Laws, then Landlord shall,
within twenty (20) days following receipt by Landlord of an Advance Request and
the accompanying materials required by this Section, pay to the applicable
contractors, subcontractors and material suppliers or to Tenant (for
reimbursement for payments made by Tenant prior to Landlord’s approval of the
Approved Budget to such contractors, subcontractors or material suppliers), as
elected by Landlord, the amount of Tenant Improvement costs set forth in such
Advance Request; provided, however, that Landlord shall not be obligated to make
any payments under this Section until the budget for the Tenant Improvements is
approved in accordance with Section 6.2 above, and any Advance Request under
this Section shall be subject to the payment limits set forth in Section 6.2
above and Article 4 of the Lease.
7. Miscellaneous.
     7.1. Number; Headings. Where applicable in this Tenant Work Letter, the
singular includes the plural and the masculine or neuter includes the masculine,
feminine and neuter. The section headings of this Tenant Work Letter are not a
part of this Tenant Work Letter and shall have no effect upon the construction
or interpretation of any part hereof.
     7.2. Attorneys’ Fees. If either party commences an action against the other
party arising out of or in connection with this Tenant Work Letter, then the
substantially prevailing party shall be entitled to have and recover from the
other party reasonable attorneys’ fees, charges and disbursements and costs of
suit.
     7.3. Time of Essence. Time is of the essence with respect to the
performance of every provision of this Tenant Work Letter in which time of
performance is a factor.
     7.4. Covenant and Condition. Each provision of this Tenant Work Letter
performable by Tenant shall be deemed both a covenant and a condition.
     7.5. Withholding of Consent. Whenever consent or approval of either party
is required, that party shall not unreasonably withhold, condition or delay such
consent or approval, except as may be expressly set forth to the contrary.

B-6



--------------------------------------------------------------------------------



 



     7.6. Invalidity. Any provision of this Tenant Work Letter that shall prove
to be invalid, void or illegal shall in no way affect, impair or invalidate any
other provision hereof, and all other provisions of this Tenant Work Letter
shall remain in full force and effect and shall be interpreted as if the
invalid, void or illegal provision did not exist.
     7.7. Interpretation. The language in all parts of this Tenant Work Letter
shall be in all cases construed as a whole according to its fair meaning and not
strictly for or against either Landlord or Tenant.
     7.8. Successors. Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section shall in any way alter the provisions of the Lease restricting
assignment or subletting.
     7.9. Governing Law. This Tenant Work Letter shall be governed by, construed
and enforced in accordance with the laws of the state in which the Premises are
located, without regard to such state’s conflict of law principles.
     7.10. Power and Authority. Tenant guarantees, warrants and represents that
the individual or individuals signing this Tenant Work Letter have the power,
authority and legal capacity to sign this Tenant Work Letter on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf said
individual or individuals have signed.
     7.11. Counterparts. This Tenant Work Letter may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.
     7.12. Amendments; Waiver. No provision of this Tenant Work Letter may be
modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant. The waiver by Landlord of any breach by Tenant of any term,
covenant or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained.
     7.13. Waiver of Jury Trial. To the extent permitted by Applicable Laws, the
parties waive trial by jury in any action, proceeding or counterclaim brought by
the other party hereto related to matters arising out of or in any way connected
with this Tenant Work Letter; the relationship between Landlord and Tenant;
Tenant’s use or occupancy of the Premises; or any claim of injury or damage
related to this Tenant Work Letter or the Premises.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

B-7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Tenant Work
Letter to be effective on the date first above written.
LANDLORD:
BMR-11388 SORRENTO VALLEY ROAD LLC,
a Delaware limited liability company

         
By:
Name:
  /s/ Kevin M. Simonsen
 
Kevin M. Simonsen    
Title:
  VP, Real Estate Counsel    

TENANT:
HALOZYME, INC.,
a California corporation

         
By:
Name:
  /s/ Kurt Gustafson
 
Kurt Gustafson    
Title:
  Vice President, Secretary and    
 
  Chief Financial Officer    

B-8



--------------------------------------------------------------------------------



 



EXHIBIT B-2
LANDLORD WORK LETTER
     This Landlord Work Letter (this “Landlord Work Letter”) is made and entered
into as of the 10th day of June, 2011, by and between BMR-11388 SORRENTO VALLEY
ROAD LLC, a Delaware limited liability company (“Landlord”), and HALOZYME, INC.,
a California corporation (“Tenant”), and is attached to and made a part of that
certain Lease dated as of June 10, 2011 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”), by
and between Landlord and Tenant for the Premises located at 11388 Sorrento
Valley Road, San Diego, California. All capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Lease.
1. General Requirements.
     1.1. Authorized Representatives.
          (a) Landlord designates, as Landlord’s authorized representative
(“Landlord’s Authorized Representative”), (a) Federico Mina as the person
authorized to initial plans, drawings and approvals pursuant to this Landlord
Work Letter and (b) John Bonanno as the person authorized to initial plans,
drawings, approvals and to sign change orders pursuant to this Landlord Work
Letter and any amendments to this Landlord Work Letter or the Lease. Tenant
shall not be obligated to respond to or act upon any such item until such item
has been initialed or signed (as applicable) by the appropriate Landlord’s
Authorized Representative. Landlord may change either Landlord’s Authorized
Representative upon one (1) business day’s prior written notice to Tenant.
          (b) Tenant designates Kevin Maxson (“Tenant’s Authorized
Representative”) as the person authorized to initial and sign all plans,
drawings, change orders and approvals pursuant to this Landlord Work Letter.
Landlord shall not be obligated to respond to or act upon any such item until
such item has been initialed or signed (as applicable) by Tenant’s Authorized
Representative. Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.
     1.2. Schedule. The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Landlord after consultation with Tenant (the
“Schedule”). The Schedule shall be subject to adjustment as mutually agreed upon
in writing by the parties, or as otherwise provided in this Landlord Work
Letter.
     1.3. Landlord’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Landlord.
2. Tenant Improvements. Subject to Landlord receiving prior written notice from
Tenant (as set forth in Article 4 of the Lease), certain Tenant Improvements
shall be performed by Landlord’s contractor, at Tenant’s sole cost and expense
(subject to Landlord’s obligations with

B-9



--------------------------------------------------------------------------------



 



respect to any portion of the TI Allowance and in substantial accordance with
the Approved Plans (as defined below), the Lease and this Landlord Work Letter.
To the extent that the total projected cost of the Tenant Improvements (as
reasonably projected by Landlord) exceeds the TI Allowance (such excess, the
“Excess TI Costs”), Tenant shall pay the costs of the Tenant Improvements on a
pari passu basis with Landlord as such costs become due, in the proportion of
Excess TI Costs payable by Tenant to the TI Allowance. If Tenant fails to pay,
or is late in paying, any sum due to Landlord under this Landlord Work Letter,
then Landlord shall have all of the rights and remedies set forth in the Lease
for nonpayment of Rent (including the right to interest), and for purposes of
any litigation instituted with regard to such amounts the same shall be
considered Rent. All material and equipment furnished by Landlord or its
contractors as the Tenant Improvements shall be new or “like new,” and the
Tenant Improvements shall be performed in a first-class, workmanlike manner; and
the quality of the Tenant Improvements shall be of a nature and character not
less than the Building Standard.
     2.1. Work Plans. Landlord shall prepare and submit to Tenant for approval
schematics covering the Tenant Improvements prepared in conformity with the
applicable provisions of this Landlord Work Letter (the “Draft Schematic
Plans”). The Draft Schematic Plans shall contain sufficient information and
detail to accurately describe the proposed design to Tenant. Tenant shall notify
Landlord in writing within seven (7) days after receipt of the Draft Schematic
Plans whether Tenant approves or objects to the Draft Schematic Plans and of the
manner, if any, in which the Draft Schematic Plans are unacceptable. Tenant’s
failure to respond within such seven (7) day period shall be deemed approval by
Tenant. If Tenant reasonably objects to the Draft Schematic Plans, then Landlord
shall revise the Draft Schematic Plans and cause Tenant’s objections to be
remedied in the revised Draft Schematic Plans. Landlord shall then resubmit the
revised Draft Schematic Plans to Tenant for approval, such approval not to be
unreasonably withheld, conditioned or delayed. Tenant’s approval of or objection
to revised Draft Schematic Plans and Landlord’s correction of the same shall be
in accordance with this Section until Tenant has approved the Draft Schematic
Plans in writing or been deemed to have approved them. The iteration of the
Draft Schematic Plans that is approved or deemed approved by Tenant without
objection shall be referred to herein as the “Approved Schematic Plans.”
     2.2. Construction Plans. Landlord shall prepare final plans and
specifications for the Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications (“Construction Plans”) are completed,
Landlord shall deliver the same to Tenant for Tenant’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Such Construction
Plans shall be approved or disapproved by Tenant within seven (7) days after
delivery to Tenant. Tenant’s failure to respond within such seven (7) day period
shall be deemed approval by Tenant. If the Construction Plans are disapproved by
Tenant, then Tenant shall notify Landlord in writing of its reasonable
objections to such Construction Plans, and the parties shall confer and
negotiate in good faith to reach agreement on the Construction Plans. Promptly
after the Construction Plans are approved by Landlord and Tenant, two (2) copies
of such Construction Plans shall be initialed and dated by Landlord and Tenant,
and Landlord shall promptly submit such Construction Plans to all appropriate
Governmental Authorities for approval. The Construction Plans so approved, and
all change orders specifically permitted by this Landlord Work Letter, are
referred to herein as the “Approved Plans.”

B-10



--------------------------------------------------------------------------------



 



     2.3. Changes to the Tenant Improvements. Any changes to the Approved Plans
(each, a “Change”) shall be requested and instituted in accordance with the
provisions of this Article 2 and shall be subject to the written approval of the
non-requesting party in accordance with this Landlord Work Letter.
          (a) Change Request. Either Landlord or Tenant may request Changes
after Tenant approves the Approved Plans by notifying the other party thereof in
writing in substantially the same form as the AIA standard change order form (a
“Change Request”), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change. If the nature of a Change
requires revisions to the Approved Plans, then the requesting party shall be
solely responsible for the cost and expense of such revisions and any increases
in the cost of the Tenant Improvements as a result of such Change. Change
Requests shall be signed by the requesting party’s Authorized Representative.
          (b) Approval of Changes. All Change Requests shall be subject to the
other party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.
3. Requests for Consent. Except as otherwise provided in this Landlord Work
Letter, Tenant shall respond to all requests for consents, approvals or
directions made by Landlord pursuant to this Landlord Work Letter within five
(5) days following Tenant’s receipt of such request. Tenant’s failure to respond
within such five (5) day period shall be deemed approval by Tenant.
4. TI Allowance.
     4.1. Application of TI Allowance. Landlord shall contribute the TI
Allowance toward the costs and expenses incurred in connection with the
performance of the Tenant Improvements, in accordance with Article 4 of the
Lease. If the entire TI Allowance is not applied toward or reserved for the
costs of the Tenant Improvements, then Tenant shall not be entitled to a credit
of such unused portion of the TI Allowance. If the entire Excess TI Costs
advanced by Tenant to Landlord are not applied toward the costs of the Tenant
Improvements, then Landlord shall promptly return such excess to Tenant
following completion of the Tenant Improvements. Tenant may apply the TI
Allowance for the payment of future construction and other costs in accordance
with the terms and provisions of the Lease.
     4.2. Approval of Budget for the Tenant Improvements. Notwithstanding
anything to the contrary set forth elsewhere in this Landlord Work Letter or the
Lease, Landlord shall not have any obligation to expend any portion of the TI
Allowance until Landlord and Tenant shall have approved in writing the budget
for the Tenant Improvements (the “Approved Budget”). Landlord may not
unreasonably withhold, condition or delay approval of the budget. Prior to
Landlord’s approval of the Approved Budget, Tenant shall pay all of the costs
and expenses

B-11



--------------------------------------------------------------------------------



 



incurred in connection with the Tenant Improvements as they become due. Tenant
shall promptly reimburse Landlord for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance.
5. Miscellaneous.
     5.1. Number; Headings. Where applicable in this Landlord Work Letter, the
singular includes the plural and the masculine or neuter includes the masculine,
feminine and neuter. The section headings of this Landlord Work Letter are not a
part of this Landlord Work Letter and shall have no effect upon the construction
or interpretation of any part hereof.
     5.2. Attorneys’ Fees. If either party commences an action against the other
party arising out of or in connection with this Landlord Work Letter, then the
substantially prevailing party shall be entitled to have and recover from the
other party reasonable attorneys’ fees, charges and disbursements and costs of
suit.
     5.3. Time of Essence. Time is of the essence with respect to the
performance of every provision of this Landlord Work Letter in which time of
performance is a factor.
     5.4. Covenant and Condition. Each provision of this Landlord Work Letter
performable by Tenant shall be deemed both a covenant and a condition.
     5.5. Withholding of Consent. Whenever consent or approval of either party
is required, that party shall not unreasonably withhold, condition or delay such
consent or approval, except as may be expressly set forth to the contrary.
     5.6. Invalidity. Any provision of this Landlord Work Letter that shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provision hereof, and all other provisions of this Landlord
Work Letter shall remain in full force and effect and shall be interpreted as if
the invalid, void or illegal provision did not exist.
     5.7. Interpretation. The language in all parts of this Landlord Work Letter
shall be in all cases construed as a whole according to its fair meaning and not
strictly for or against either Landlord or Tenant.
     5.8. Successors. Each of the covenants, conditions and agreements herein
contained shall inure to the benefit of and shall apply to and be binding upon
the parties hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section shall in any way alter the provisions of the Lease restricting
assignment or subletting.
     5.9. Governing Law. This Landlord Work Letter shall be governed by,
construed and enforced in accordance with the laws of the state in which the
Premises are located, without regard to such state’s conflict of law principles.
     5.10. Power and Authority. Tenant guarantees, warrants and represents that
the individual or individuals signing this Landlord Work Letter have the power,
authority and legal capacity to sign this Landlord Work Letter on behalf of and
to bind all entities, corporations,

B-12



--------------------------------------------------------------------------------



 



partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf said individual or individuals have
signed.
     5.11. Counterparts. This Landlord Work Letter may be executed in one or
more counterparts, each of which, when taken together, shall constitute one and
the same document.
     5.12. Amendments; Waiver. No provision of this Landlord Work Letter may be
modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant. The waiver by Landlord of any breach by Tenant of any term,
covenant or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained.
     5.13. Waiver of Jury Trial. To the extent permitted by Applicable Laws, the
parties waive trial by jury in any action, proceeding or counterclaim brought by
the other party hereto related to matters arising out of or in any way connected
with this Landlord Work Letter; the relationship between Landlord and Tenant;
Tenant’s use or occupancy of the Premises; or any claim of injury or damage
related to this Landlord Work Letter or the Premises.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

B-13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Landlord Work
Letter to be effective on the date first above written.
LANDLORD:
BMR-11388 SORRENTO VALLEY ROAD LLC,
a Delaware limited liability company

         
By:
Name:
  /s/ Kevin M. Simonsen
 
Kevin M. Simonsen    
Title:
  VP, Real Estate Counsel    

TENANT:
HALOZYME, INC.,
a California corporation

         
By:
Name:
  /s/ Kurt Gustafson
 
Kurt Gustafson    
Title:
  Vice President, Secretary and    
 
  Chief Financial Officer    

B-14



--------------------------------------------------------------------------------



 



EXHIBIT C
LANDLORD’S WORK

•   Upgrade the Johnson Controls building management system (“BMS”) front end
and add HVAC equipment in the Building that is not currently connected to the
BMS.   •   Perform full fire alarm system retrofit, including fire alarm panels,
horns, strobes and other alarm devices, including wiring of devices.   •  
Perform deferred maintenance repairs to the hot water boilers, including system
pump replacements.   •   Add variable frequency drives to chilled water pumps,
with possible replacement of one or more chilled water pumps, depending on age
and condition.   •   Provide a water protection solution for and repairs to the
exterior doors of the Premises.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF GUARANTY OF LEASE
     THIS GUARANTY OF LEASE (“Guaranty”), dated as of June 10, 2011, is made and
entered into by HALOZYME THERAPEUTICS, INC., a Delaware corporation
(“Guarantor”).
RECITALS
A. This Guaranty is being executed and delivered by Guarantor as an essential
inducement to that certain Amended and Restated Lease by and between BMR-11388
SORRENTO VALLEY ROAD LLC, a Delaware limited liability company (“Landlord”), and
Halozyme, Inc., a California corporation (“Tenant”), dated as of June 10, 2011
(the “Lease”) for the premises consisting of approximately 27,575 square feet
located at 11388 Sorrento Valley Road, San Diego, California 92121 (the
“Premises”). All capitalized terms used in this Guaranty, unless specifically
defined in this Guaranty, shall have the same meaning as such terms have in the
Lease.
B. Guarantor is executing and delivering this Guaranty concurrently with
Tenant’s execution and delivery of the Lease.
C. Unless otherwise defined in this Guaranty, all capitalized terms used in this
Guaranty have the same definitions as are set forth in the lease.
AGREEMENT
     In consideration of the recitals (which are incorporated herein and made a
part hereof), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Guarantor agrees, covenants,
represents and warrants as set forth below.
1. Guaranty. Guarantor hereby unconditionally guarantees the timely payment and
performance of all rent, charges, and obligations of Tenant under the Lease and
all other documents evidencing or securing the obligations under the Lease,
including, without limitation, Tenant’s obligations to pay all Base Rent and
Additional Rent and to perform all maintenance and indemnity obligations under
the Lease (collectively, the “Guaranteed Obligations”). This Guaranty is an
absolute guaranty of payment and performance and not of collection. This
Guaranty will survive the termination of the Lease and will continue in full
force and effect with respect to any of Tenant’s obligations under the Lease
which are not fully performed upon the termination of the Lease.
2. Rights of Landlord. Guarantor authorizes Landlord to, at any time and from
time to time, in Landlord’s discretion, (a) take and hold, and apply, any
security for the Guaranteed Obligations; (b) accept additional or substituted
security; (c) subordinate, compromise or release any security; (d) release
Tenant or any other person from its liability for all or any part of the
Guaranteed Obligations; (e) participate in any settlement offered by Tenant or
any guarantor, whether in liquidation, reorganization, receivership, bankruptcy
or otherwise; (f) release, substitute or add any one or more guarantors or
endorsers; (g) assign this Guaranty or the

D-1



--------------------------------------------------------------------------------



 



Guaranteed Obligations in whole or in part; or (h) modify, extend or amend the
Guaranteed Obligations. Landlord may take any of the foregoing actions upon any
terms and conditions as Landlord may elect, without giving notice to Guarantor
or obtaining the consent of Guarantor and without affecting the liability of
Guarantor to Landlord.
3. Independent Obligations. Guarantor’s obligations under this Guaranty are
independent of those of Tenant or of any other guarantor. Landlord may bring a
separate action against Guarantor without proceeding (either before, after or
concurrently) against Tenant or any other guarantor or person or any security
held by Landlord and without pursuing any other remedy. Landlord’s rights under
this Guaranty shall not be exhausted by any action of Landlord until all of the
Guaranteed Obligations have been fully performed.
4. Waiver of Defenses. Guarantor waives:
     4.1. Any right to require Landlord to proceed against Tenant or any other
person or any security now or hereafter held by Landlord or to pursue any other
remedy whatsoever, including, without limitation, any such right or any other
right set forth in or arising out of Sections 2845, 2848, 2849, 2850, 2855 or
3433 of the California Civil Code.
     4.2. Any defense based upon any legal disability of Tenant or any
guarantor, or any discharge or limitation of the liability of Tenant or any
guarantor to Landlord, or any restraint or stay applicable to actions against
Tenant or any other guarantor, whether such disability, discharge, limitation,
restraint or stay is consensual, or by order of a court or other governmental
authority, or arising by operation of law or any liquidation, reorganization,
receivership, bankruptcy, insolvency or debtor-relief proceeding, or from any
other cause.
     4.3. All setoffs, counterclaims, presentment, demand, protest or notice of
any kind, except for any notice which may be expressly required by the
provisions of this Guaranty.
     4.4. Any defense based upon the modification, renewal, extension or other
alteration of the Guaranteed Obligations, or of the documents executed in
connection therewith.
     4.5. Any defense based upon the negligence of Landlord, including, without
limitation, the failure to file a claim in any bankruptcy of the Tenant or any
guarantor.
     4.6. Any defense based upon a statute of limitations and any defense based
upon Landlord’s delay in enforcing this Guaranty.
     4.7. All rights of subrogation, reimbursement, indemnity, all rights to
enforce any remedy that Landlord may have against Tenant, and all rights to
participate in any security held by Landlord for the Guaranteed Obligations,
including, without limitation, any such right or any other right set forth in
Sections 2845, 2848 or 2849 of the California Civil Code, until the Guaranteed
Obligations have been paid and performed in full.
     4.8. Any defense based upon or arising out of any defense that the Tenant
or any other person may have to the performance of any part of the Guaranteed
Obligations other than Landlord’s prior material breach of any dependent
covenant thereto.

D-2



--------------------------------------------------------------------------------



 



     4.9. Any defense based upon the death, incapacity, lack of authority or
termination of existence or revocation hereof by any person or entity or persons
or entities, or the substitution of any party hereto.
     4.10. Any defense based upon or related to Guarantor’s lack of knowledge as
to Tenant’s financial condition.
     4.11. Any defense based upon Section 2809 of the California Civil Code.
     4.12. Any and all rights to revoke this Guaranty in whole or in part, and
all rights and benefits of Section 2815 of the California Civil Code.
     4.13. Any defense based upon any action taken or omitted by Landlord in any
bankruptcy or other insolvency proceeding involving Tenant, including any
election to have Landlord’s claim allowed as secured, partially secured or
unsecured, any action taken by the Landlord in connection with a motion to
assume, assign or reject the Lease, any extension of credit by the Landlord to
the Tenant in any such proceeding, and the taking and holding by the Landlord of
any security for any such extension of credit.
     4.14. Any right or defense that is or may become available to the Guarantor
by reason of California Civil Code Sections 2787 to and including 2855, 2899 and
3433.
     4.15. All rights and defenses arising out of an election of remedies by
Landlord, even though that election of remedies destroys or impairs Guarantor’s
right of subrogation or reimbursement against Tenant.
5. Bankruptcy.
     5.1. Until all of the Guaranteed Obligations have been paid and performed
in full, Guarantor shall not, without the prior written consent of Landlord,
commence, or join with any other person in commencing, any bankruptcy,
reorganization, or insolvency proceeding against Tenant. The obligations of
Guarantor under this Guaranty shall not be altered, limited, or affected by any
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation, or arrangement of Tenant, or by any
defense Tenant may have by reason of any order, decree, or decision of any court
or administrative body resulting from any such proceeding. No limitation upon or
stay of the enforcement of any obligation of Tenant by virtue of any such
proceeding shall limit or stay Landlord’s enforcement of Guarantor’s payment or
performance of such obligation under this Guaranty. In furtherance of the
foregoing, Guarantor agrees that if acceleration of the time for payment of any
amount payable by Tenant under the Lease or in respect of the other Guaranteed
Obligations is stayed for any reason, all such amounts which would be subject to
acceleration shall nonetheless be deemed to be accelerated for purposes of this
Guaranty and the full amount thereof shall be payable by Guarantor hereunder
forthwith upon demand.
     5.2. Guarantor shall file in any bankruptcy or other proceeding in which
the filing of claims is required or permitted by law all claims that Guarantor
may have against Tenant relating to any indebtedness of Tenant to Guarantor, and
will upon request assign to Landlord all rights of Guarantor thereunder. In all
such cases, whether in administration, bankruptcy, or otherwise,

D-3



--------------------------------------------------------------------------------



 



the person or persons authorized to pay such claim shall pay to Landlord the
amount payable on such claim. Guarantor hereby assigns to Landlord all of the
Guarantor’s rights to any such payments or distributions to which Guarantor
would otherwise be entitled; provided, however, that Guarantor’s obligations
hereunder shall not be satisfied except to the extent that Landlord receives
cash by reason of any such payment or distribution. If Landlord receives
anything hereunder other than cash, the same shall be held as collateral for
amounts due under this Guaranty.
6. Costs and Expenses. Guarantor agrees to pay, upon Landlord’s demand,
Landlord’s reasonable out-of-pocket costs and expenses, including but not
limited to attorneys’ fees, costs and disbursements, incurred in any effort to
collect or enforce any of the Guaranteed Obligations or this Guaranty,
regardless whether any lawsuit is filed, and in the representation of Landlord
in any insolvency, bankruptcy, reorganization or similar proceeding relating to
Tenant or Guarantor. Until paid to Landlord, such sums will bear interest from
the date such costs and expenses are incurred at the rate set forth in the Lease
for past due obligations. The obligations of the Guarantor under this Section
shall include payment of all such costs and expenses incurred by Landlord in
enforcing any judgments.
7. Reinstatement. The liability of Guarantor hereunder will be reinstated and
revived, and the rights of Landlord will continue, with respect to any amount at
any time paid on account of the Guaranteed Obligations which Landlord is
thereafter required to restore or return or which is avoided in connection with
the bankruptcy, insolvency or reorganization of Tenant or otherwise, all as
though such amount had not been paid. The determination as to whether any such
payment or performance must be restored or returned will be made by Landlord in
its sole discretion; provided, however, that if Landlord chooses to contest any
such matter, Guarantor agrees to indemnify, defend and hold harmless Landlord
from all costs and expenses (including, without limitation, reasonable legal
fees and disbursements) of such contest. Further, upon demand from Landlord,
Guarantor will restore or return such payment or performance directly on
Landlord’s behalf in furtherance of Guarantor’s obligations hereunder. Landlord
will be under no obligation to return or deliver this Guaranty to Guarantor,
notwithstanding the payment of the Guaranteed Obligations. If this Guaranty is
nevertheless returned to Guarantor or is otherwise released, then the provisions
of this Guaranty will survive such return or release, and the liability of
Guarantor under this Guaranty will be reinstated and continued under the
circumstances provided herein notwithstanding such return or release.
8. Subordination. Any indebtedness of Tenant to Guarantor now or hereafter
existing shall be, and such indebtedness hereby is, deferred, postponed and
subordinated to payment and performance of the Guaranteed Obligations. Any
payment made to Guarantor by Tenant or any third party with respect to the
indebtedness subordinated hereunder at any time when a Default exists under the
Lease or while any Guaranteed Obligations are otherwise then payable or
performable shall be held in trust by Guarantor for the benefit of Landlord and
shall be turned over to Landlord immediately upon receipt thereof for
application by Landlord against the Guaranteed Obligations. Any lien, charge or
claim which Guarantor now has or hereafter may have on or to any real or
personal property of Tenant (including without limitation any real property
subject of the Lease, the personal property located thereon, any rights therein
and related thereto, and the revenue or income realized therefrom) and any
security for any loans,

D-4



--------------------------------------------------------------------------------



 



advances or other indebtedness of Tenant to Guarantor, shall be, and hereby is,
subordinated to the payment and performance of the Guaranteed Obligations.
9. Representations and Warranties. Guarantor, and each of the persons or
entities executing this Guaranty as Guarantor individually, makes the following
representations and warranties, which are deemed to be continuing
representations and warranties until payment and performance in full of the
Guaranteed Obligations.
          9.1. Guarantor has all the requisite power and authority to execute,
deliver and be legally bound by this Guaranty on the terms and conditions herein
stated.
          9.2. Guarantor has all the requisite power and authority to transact
any other business with Landlord as necessary to fulfill the terms of this
Guaranty.
          9.3. This Guaranty constitutes the legal, valid and binding
obligations of Guarantor enforceable against Guarantor in accordance with its
terms.
          9.4. Neither the execution and delivery of this Guaranty nor the
consummation of the transaction contemplated hereby will, with or without notice
or lapse of time, (a) constitute a breach of any of the terms and provisions of
any note, contract, document, agreement or undertaking, whether written or oral,
to which Guarantor is a party or to which Guarantor’s property is subject;
(b) accelerate or constitute any event entitling the holder of any indebtedness
of Guarantor to accelerate the maturity of any such indebtedness; (c) conflict
with or result in a breach of any writ, order, injunction or decree against
Guarantor of any court or governmental agency or instrumentality; or
(d) conflict with or be prohibited by any federal, state, local or other
governmental law, statute, rule or regulation.
          9.5. No consent of any other person not heretofore obtained and no
consent, approval or authorization of any person or entity is required in
connection with the valid execution, delivery or performance by Guarantor of
this Guaranty.
          9.6. Guarantor will receive substantial and material benefits from the
leasing of the Premises to Tenant and the consideration received by Guarantor
for this Guaranty is sufficient in all respects. Guarantor is executing and
delivering this Guaranty concurrently with Tenant’s execution and delivery of
the Lease.
          9.7. Guarantor presently has and will at all times maintain sufficient
assets and tangible net worth to timely pay and perform all of the Guaranteed
Obligations, and Guarantor will not take any action nor participate in any
transaction which would materially impair Guarantor’s ability to so pay and
perform the Guaranteed Obligations.
          9.8. Neither this Guaranty nor any other statement furnished by
Guarantor to Landlord in connection with the transactions contemplated hereby
(including, without limitation, any financial statements or other business
information) contains any untrue statement of material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein true and not misleading.

D-5



--------------------------------------------------------------------------------



 



10. Joint and Several Liability. The obligations, waivers, promises,
representations and warranties set forth herein are the joint and several
undertakings of each of the persons or entities executing this Guaranty as a
Guarantor and of any other guarantors or other persons or entities obligated
from time to time with respect to the Guaranteed Obligations. Landlord may
proceed hereunder against any one or more of said persons or entities without
waiving its rights to proceed against any of the others. Any married person who
executes this Guaranty agrees that recourse may be had against his or her
separate and community property.
11. Inducement; No Assignment. Guarantor acknowledges that the undertakings
given in this Guaranty are given in consideration of Landlord’s entering into
the Lease and that Landlord would not enter into the Lease but for the execution
and delivery of this Guaranty. Guarantor’s obligations hereunder are personal to
Guarantor and Guarantor may not assign or delegate any of its obligations under
this Guaranty without Landlord’s prior written consent, which consent may be
withheld in Landlord’s sole, absolute and arbitrary discretion.
12. Guarantor Information. Guarantor will promptly supply such financial
statements and business information regarding Guarantor as may reasonably be
requested from time to time by Landlord or any lender or prospective purchaser
of Landlord for the purpose of evaluating the creditworthiness of Guarantor and
Guarantor’s ability to perform its obligations under this Guaranty.
Notwithstanding the foregoing, for so long as Guarantor is a publicly traded
company, Guarantor’s obligations hereunder shall be satisfied by the financial
information disclosed in its publicly available 1OK and 1OQ reports.
13. Tenant’s Financial Condition. Guarantor is relying upon its own knowledge
and has made such investigation as Guarantor has deemed necessary with respect
to Tenant’s financial condition. Guarantor assumes full responsibility for
keeping fully informed of the financial condition of Tenant and all other
circumstances affecting Tenant’s ability to pay and perform its obligations
under the Lease, and agrees that Landlord will have no duty to report to
Guarantor any information which Landlord receives about Tenant’s financial
condition or any circumstances bearing on Tenant’s ability to perform. Guarantor
agrees that Landlord has made no representations or assurances regarding
Tenant’s financial condition or Tenant’s ability to pay and perform Tenant’s
obligations under the Lease.
14. Default. The occurrence of any one or more of the following events shall, at
the election of Landlord, be deemed an event of default under this Guaranty:
(a) Guarantor fails to pay any monetary Guaranteed Obligation within five days
after demand from Landlord; (b) Guarantor fails to perform any non-monetary
Guaranteed Obligation within 15 days after demand therefor from Landlord (or,
Guarantor is not able through the use of commercially reasonable efforts to
perform such Guaranteed Obligation with a 15 day period, if Guarantor does not
commence to perform such obligation within such 15 day period and diligently
pursue such performance to completion within an additional 60 days after the
expiration of the initial 15 day period); (c) Guarantor fails or neglects to
perform, keep or observe any other term, provision, agreement or covenant
contained in this Guaranty; (d) the commencement of any liquidation,
reorganization, receivership, bankruptcy, assignment for the benefit of
creditors or other similar proceeding by or against Guarantor; (e) if any
representation or warranty made in this Guaranty shall be or become false in any
material respect; or (f) the death, legal incapacity, dissolution or termination
of the Guarantor. Upon the occurrence of an event of default under this
Guaranty, at

D-6



--------------------------------------------------------------------------------



 



the option of Landlord, the Guaranteed Obligations shall be accelerated and
shall all be due and payable and enforceable against Guarantor (regardless
whether the Guaranteed Obligations are then due and payable under the Lease or
otherwise) and Landlord may, in its sole discretion, in addition to any other
right or remedy provided by law or at equity, all of which are cumulative and
non-exclusive, proceed to suit against the Guarantor.
15. Transfer by Landlord. Landlord may sell, assign, or otherwise transfer its
interest in the Premises, the Lease or this Guaranty at any time. If Landlord
transfers (other than for collateral security purposes) the ownership of
Landlord’s interest in the Lease, this Guaranty shall, unless landlord elects
otherwise in writing, automatically apply in favor of the transferee with
respect to all Guaranteed Obligations arising or accruing from and after the
date of the transfer. In addition, this Guaranty shall remain in full force and
effect in favor of the transferor with respect to all Guaranteed Obligations
arising or accruing under the lease prior to the date of the transfer including,
without limitation, all Guaranteed Obligations relating to Tenant’s indemnity
and insurance obligations (and similar obligations) under the lease with respect
to matters arising or accruing during the transferor’s period of ownership.
16. Severability. If any one or more of the covenants, provisions or terms of
this Guaranty is, in any respect, held to be invalid, illegal or unenforceable
for any reason, the remaining portion thereof and all other covenants,
conditions, provisions, and terms of this Guaranty will not be affected by such
holding, but will remain valid and in force to the fullest extent permitted by
law.
17. Notices. All notices, demands and other communications with, to, from or
upon the Guarantor and the landlord required or permitted hereunder shall be in
writing, addressed to the parties at their respective addresses as follows:
(a) with respect to Landlord, to the notice address(es) for Landlord under the
lease; and (b) with respect to Guarantor, unless a separate notice address is
specified on the signature page of this Guaranty, to Guarantor in care of Tenant
at the notice address(es) for Tenant under the Lease; or (c) as to either, at
such other address as shall be designated in a written notice to the other
complying with the terms of this Section. All such communications shall be
deemed effective upon the earliest of (i) actual delivery if delivered by
personal delivery; (ii) four Business Days following deposit, first class
postage prepaid, with the United States mail; (iii) if sent by certified postage
prepaid mail, upon the earliest to occur of (A) four (4) business days following
deposit thereof in the United States mail, or (B) receipt (or refusal to accept
delivery); or (iv) on the next business day after deposit with an overnight air
courier with request for next business day delivery.
18. Miscellaneous. No provision of this Guaranty or Landlord’s rights hereunder
may be waived or modified nor can Guarantor be released from its obligations
hereunder except by a writing executed by landlord. No such waiver shall be
applicable except in the specific instance for which given. No delay or failure
by landlord to exercise any right or remedy against Tenant or Guarantor will be
construed as a waiver of that right or remedy. All remedies of landlord against
Tenant and Guarantor are cumulative. This Guaranty shall be governed by and
construed under the laws of the State of California. The provisions of this
Guaranty will bind and benefit the heirs, executors, administrators, legal
representatives, successors and assigns of Guarantor and landlord. The term
“Tenant” will mean not only the Tenant named herein but also any other person or
entity at any time occupying all or any portion of the Premises or assuming or
otherwise becoming liable (other than as a guarantor) for all or any part of the
Guaranteed

D-7



--------------------------------------------------------------------------------



 



Obligations. This Guaranty constitutes the entire agreement between Guarantor
and Landlord with respect to its subject matter, and supersedes all prior or
contemporaneous agreements, representations and understandings. All headings in
this Guaranty are for convenience only and shall be disregarded in construing
the substantive provisions of this Guaranty.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

D-8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Guaranty is executed as of the date first written
above.
GUARANTOR:
HALOZYME THERAPEUTICS, INC.,
a Delaware corporation

         
By:
  /s/ Kurt Gustafson    
 
       
Name:
  Kurt Gustafson    
Title:
  VP, Secretary and
Chief Financial Officer    

Notice Address for Guarantor:
11388 Sorrento Valley Road
San Diego, California 92121
Attention: Chief Financial Officer

D-9



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF LETTER OF CREDIT
[On letterhead or L/C letterhead of Issuer.]
LETTER OF CREDIT
Date:                     , 200___

         
 
      (the “Beneficiary”)      
 
             
 
             
Attention:
       
 
       
L/C. No.:
       
 
       
Loan No. :
       
 
       

Ladies and Gentlemen:
     We establish in favor of Beneficiary our irrevocable and unconditional
Letter of Credit numbered as identified above (the “L/C”) for an aggregate
amount of $                    , expiring at __:00 p.m. on                     
or, if such day is not a Banking Day, then the next succeeding Banking Day (such
date, as extended from time to time, the “Expiry Date”). “Banking Day” means a
weekday except a weekday when commercial banks in are                     
authorized or required to close.
     We authorize Beneficiary to draw on us (the “Issuer”) for the account of
                     (the “Account Party”), under the terms and conditions of
this L/C.
     Funds under this L/C are available by presenting the following
documentation (the “Drawing Documentation”): (a) the original L/C and (b) a
sight draft substantially in the form of Attachment 1, with blanks filled in and
bracketed items provided as appropriate. No other evidence of authority,
certificate, or documentation is required.
     Drawing Documentation must be presented at Issuer’s office at
                     on or before the Expiry Date by personal presentation,
courier or messenger service, or fax. Presentation by fax shall be effective
upon electronic confirmation of transmission as evidenced by a printed report
from the sender’s fax machine. After any fax presentation, but not as a
condition to its effectiveness, Beneficiary shall with reasonable promptness
deliver the original Drawing Documentation by any other means. Issuer will on
request issue a receipt for Drawing Documentation.
     We agree, irrevocably, and irrespective of any claim by any other person,
to honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

E-1



--------------------------------------------------------------------------------



 



     We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.
     If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day. We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.
     Partial drawings are permitted. This L/C shall, except to the extent
reduced thereby, survive any partial drawings.
     We shall have no duty or right to inquire into the validity of or basis for
any draw under this L/C or any Drawing Documentation. We waive any defense based
on fraud or any claim of fraud.
     The Expiry Date shall automatically be extended by one year (but never
beyond                      (the “Outside Date”)) unless, on or before the date
90 days before any Expiry Date, we have given Beneficiary notice that the Expiry
Date shall not be so extended (a “Nonrenewal Notice”). We shall promptly upon
request confirm any extension of the Expiry Date under the preceding sentence by
issuing an amendment to this L/C, but such an amendment is not required for the
extension to be effective. We need not give any notice of the Outside Date.
     Beneficiary may from time to time without charge transfer this L/C, in
whole but not in part, to any transferee (the “Transferee”). Issuer shall look
solely to Account Party for payment of any fee for any transfer of this L/C.
Such payment is not a condition to any such transfer. Beneficiary or Transferee
shall consummate such transfer by delivering to Issuer the original of this L/C
and a Transfer Notice substantially in the form of Attachment 2, purportedly
signed by Beneficiary, and designating Transferee. Issuer shall promptly reissue
or amend this L/C in favor of Transferee as Beneficiary. Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary. Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.
     Any notice to Beneficiary shall be in writing and delivered by hand with
receipt acknowledged or by overnight delivery service such as FedEx (with proof
of delivery) at the above address, or such other address as Beneficiary may
specify by written notice to Issuer. A copy of any such notice shall also be
delivered, as a condition to the effectiveness of such notice, to:
                     (or such replacement as Beneficiary designates from time to
time by written notice).
     No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.
     This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.

E-2



--------------------------------------------------------------------------------



 



Very truly yours,
[Issuer Signature]

E-3



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO EXHIBIT E
FORM OF SIGHT DRAFT
[Beneficiary Letterhead]
TO:
[Name and Address of Issuer]
SIGHT DRAFT
AT SIGHT, pay to the Order of                       , the sum of          
            United States Dollars ($                      ). Drawn under
[Issuer] Letter of Credit No.                      dated                     .
[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account:                                         .]
[Name and signature block, with signature or purported signature of Beneficiary]
Date:                     

E-1-1



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO EXHIBIT E
FORM OF TRANSFER NOTICE
[Beneficiary Letterhead]
TO:
[Name and Address of Issuer] (the “Issuer”)
TRANSFER NOTICE
By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No.                      dated                     
(the “L/C”), transfers the L/C to the following transferee (the “Transferee”):
[Transferee Name and Address]
The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.
[Name and signature block, with signature or purported signature of Beneficiary]
Date:                     

E-2-1



--------------------------------------------------------------------------------



 



EXHIBIT F
RULES AND REGULATIONS
     NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL
SUPPLANT ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY
BETWEEN THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.
1. Neither Tenant nor Tenant’s employees, agents, contractors or invitees shall
encumber or obstruct the common entrances, lobbies, elevators, sidewalks and
stairways of the Building(s) or the Project or use them for any purposes other
than ingress or egress to and from the Building(s) or the Project.
2. Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building(s) without Landlord’s prior written
consent. Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.
3. If Landlord objects in writing to any curtains, blinds, shades, screens,
hanging plants or other objects attached to or used in connection with any
window or door of the Premises or placed on any windowsill, and (a) such window,
door or windowsill is visible from the exterior of the Premises and (b) such
curtain, blind, shade, screen, hanging plant or other object is not included in
plans approved by Landlord, then Tenant shall promptly remove said curtains,
blinds, shades, screens, hanging plants or similar objects at its sole cost and
expense.
4. No deliveries shall be made that impede or interfere with other tenants in or
the operation of the Project.
5. Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws. Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.
6. Tenant shall not use any method of heating or air conditioning other than
that present at the Project and serving the Premises as of the Execution Date.
7. Tenant shall not install any radio, television or other antennae; cell or
other communications equipment; or other devices on the roof or exterior walls
of the Premises except in accordance with the Lease. Tenant shall not interfere
with radio, television or other digital or electronic communications at the
Project or elsewhere.
8. Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Project (other than within the
Premises) are prohibited. Tenant shall

F-1



--------------------------------------------------------------------------------



 



cooperate with Landlord to prevent such activities by Tenant or its employees,
agents, contractors and invitees.
9. Tenant shall store all of its trash, garbage and Hazardous Materials within
its Premises or in receptacles designated by Landlord outside of the Premises.
Tenant shall not place in any such receptacle any material that cannot be
disposed of in the ordinary and customary manner of trash, garbage and Hazardous
Materials disposal. Any Hazardous Materials transported through Common Areas
shall be held in secondary containment devices.
10. The Premises shall not be used for lodging or for any improper, immoral or
objectionable purpose. No cooking shall be done or permitted in the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and (c)
equipment shown on Tenant Improvement plans approved by Landlord; provided,
further, that any such equipment and microwave ovens are used in accordance with
Applicable Laws.
11. Tenant shall not, without Landlord’s prior written consent, use the name of
the Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.
12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.
13. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.
14. Tenant shall furnish Landlord with copies of keys, pass cards or similar
devices for locks to the Premises.
15. Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.
16. Tenant shall not permit any animals in the Project, other than for guide
animals or for use in laboratory experiments.
17. Bicycles shall not be taken into the Building(s) except into areas
designated by Landlord.
18. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.
19. Discharge of industrial sewage shall only be permitted if Tenant, at its
sole expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.
20. Smoking is prohibited at the Project.
21. The Project’s hours of operation are currently 24 hours a day, seven days a
week.

F-2



--------------------------------------------------------------------------------



 



22. Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.
23. Tenant, at Tenant’s sole cost and expense, shall cause the Premises to be
exterminated on a monthly basis to Landlord’s reasonable satisfaction and shall
cause all portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord, and to be treated against infestation by insects,
rodents and other vermin and pests whenever there is evidence of any
infestation. Tenant shall not permit any person to enter the Premises or the
Project for the purpose of providing such extermination services, unless such
persons have been approved by Landlord. If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.
     Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease. Landlord reserves the right to make such other and
reasonable rules and regulations as, in its judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Project, or the
preservation of good order therein; provided, however, that Tenant shall not be
obligated to adhere to such additional rules or regulations until Landlord has
provided Tenant with written notice thereof. Tenant agrees to abide by these
Rules and Regulations and any additional rules and regulations issued or adopted
by Landlord. Tenant shall be responsible for the observance of these Rules and
Regulations by Tenant’s employees, agents, contractors and invitees.

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
INTENTIONALLY OMITTED

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
TENANT’S PERSONAL PROPERTY

H-1



--------------------------------------------------------------------------------



 



Exhibit H
Tenants Personal Property
As of April 30, 2011

                                                  Items for Halo to Tag   Asset
  .           Equipment   take upon lease Number   Number   Description  
Location   Building   Serial #   termination     
 
  GP Asset   Office Equipment                
1063
  4   Polycom Soundstation, Serial #12816358   Cove Conference   11388  
12816358   X
1065
  6   Panasonic PlasmaHouse-LCD Projector, Serial #S4240020   Portable Unit  
11388   S4240020   X
1113
  7   Skyline Trade Show Booth   Comm Ops - Storage   11388   N/A   X
1093
  8   FireKing lateral 2 drawer file cabinet-Del Mar   Clinical-2nd Floor  
11388   N/A   X
1064
  9   FireKing lateral 4 drawer file cabinet (Placed in svc 2/16/05)   G&A
Hallway-2nd Floor   11388   N/A   X
1097
  10   (2) Fireproof vertical 4-drw files   Finance-2nd Floor   11388   N/A   X
1096
  11   (2) Fireproof Vertical File, legal 4-drw, L2296, FFLGC425   Clinical-2nd
Floor   11388   N/A   X
Not tagable
  12   Desks, hutch, bookcases, etc - Del Mar Office   Various Locations   11388
  N/A   X
1103
  13   Fireproof Vertical File, legal 4-drw, L2296, FFLGC425 - Ofc Furniture  
Comm Ops - 1st Floor   11388   N/A   X
1092
  14   (2)Used 4 drwr fire file letter size - Office Furniture PO#4838  
Clinical-2nd Floor   11388   N/A   X
1095
  14   (3)Used 4 drwr fire file letter size - Office Furniture PO#4838   RA / QA
  11408   N/A   X
Not tagable
  15   Storage cabinet, hutch w/doors, round table - Del Mar PO#4798   Various
Locations   11388   N/A   X
1058
  16   Mobile panel divider - Del Mar PO#4853   Torrey Hills Conf Cntr   11404  
N/A   X
Not tagable
  17   Hutch, bkcase, chairs, 4dwr lateral file - Del Mar PO#4781   Various
Locations   11388   N/A   X
Not tagable
  18   Credenza Comp Shells, hutch - Del Mar PO#4883   Various Locations   11388
  N/A   X
1109
  19   Mobile panel divider - Del Mar PO#4913   Torrey Hills Conf Cntr   11404  
Storage Room   X
Not tagable
  20   Credenza, Comp Shells, hutch - Del Mar PO#5114   Various Locations  
11388   N/A   X
Not tagable
  21   Hutch & bookcases - Del Mar PO#5157   Bill Fallon   11388   N/A   X
1137
  22   (2) Latl FireKing cabinets - Office Furniture PO #5324   Commerical Ops  
11388   N/A   X
 
  22   (1) Latl FireKing cabinets - Office Furniture PO #5324   HR - G&A Hallway
  11388   N/A   X
 
  22   (1) Latl FireKing cabinets - Office Furniture PO #5324   Clinical-2nd
Floor   11388   N/A   X
Not tagable
  23   Comp Credenza, shells, hutches - Ofc. Furniture Outlet PO#6079   Various
Locations   11404   N/A   X
3295 / 3291
  24   Schwab Series 5000 Fire Resistant cabinets-Office Furn PO#6436   Jenny's
Office   11388   N/A   X
1200
  25   Inter-Tel 5400 phone systerm - Inter Tel Tech PO #6205   IT Room   11388
  N/A   X
Not tagable
  26   Elite desk units - Ofc Furniture Outlet PO #7002   Various Locations  
11404   N/A   X
1199 & 1191
  27   Conf room Polycom soundstations VTX1000 - CDW PO#7132   Board RM   11388
  N/A   X
28-1
  28   Furnitures - Avanir ($96,975.00 *80% =
$77,580.00)-($96,975*25%=$24,243.75)=$53,336.25   Various Locations   11388  
orig purch price $96,975, disposed of $43,639 to date   X
Not tagable
  29   17 - Chair-think, arm, 3d knit, uph   Various Locations   11388   N/A   X
Not tagable
  30   2 - Polycom Soundstation VTX1000 Mic Pods   Executive Board Rm / Silver
Strand   11388   B2071702821A, B2071702828F   X
Not tagable
  31   EP SIP 2X16 LCd Model 8622 Telephones - (25) PO#7426   Various Locations
  11388   N/A   X
Not tagable
  32   Office Furniture - Return, Credenza,Shell, Ped Assembled-(4)   Various
Locations   11404   N/A   X
Not tagable
  33   Office Furniture-Return,Credenza, Hutch, Ped-Assembled - (4)   Various
Locations   11404   N/A   X
Not tagable
  34   Office Furniture-Return,Credenza, Hutch, Ped-Assembled - (3)   Various
Locations   11404   N/A   X
Not tagable
  35   Office Furniture-Return Shell , Credenza, Ped-Assembled-(8)   Various
Locations   11404   N/A   X
Not tagable
  36   Office Furniture-Return Shell (3), Credenza (1), Hutch (8)   Various
Locations   11404   N/A   X
Not tagable
  37   Phones 2-Line Model 8622 - PO#7692   Various Locations   11404   N/A   X
Not tagable
  38   Schwab Series 5000 Fire Resistant cabinets- PO#6436   Clinical-2nd Floor
  11388   N/A   X
Not tagable
  39   Elite 36" Lateral File 7 Open Hutch 36" - PO#7539   Various Locations  
11388   N/A   X
Not tagable
  40   Elite Lateral File,Bookcase,Bullet Desk-PO#7539   Various Locations  
11388   N/A   X
Not tagable
  41   Casessoft Bk Chair,Sofa, Coffee Table - PO#7688   Lobby   11388   N/A   X
Not tagable
  42   BKM Office Work - 20 Think Chairs   Various Locations   11388   N/A   X
Not tagable
  43   Inter-Tel Technologies phone system   IT Room   11388   N/A   X
Not tagable
  44   BKM Office Work - 17 Think Chairs   Various Locations   11388   N/A   X
Not tagable
  45   BKM Office Work - 10 - 10" Think Arm Chairs   Various Locations   11404  
N/A   X
Not tagable
  46   Office Furniture Outlet - New Offices in 11404 Sorrento Valley   Various
Locations   11404   N/A   X
Not tagable
  47   BKM Office Work - 12 Think-Arm Chairs - 3d Knit   Various Locations  
11404   N/A   X
Not tagable
  48   Blue Phoenix - EP910 Ceiling Projector - Conference Room   Torrey Hills
Conf Cntr   11404   N/A   X
Not tagable
  49   Avanir Pharmaceuticals - SeaContainer and Contents   Side of Bldg 11404  
11404   N/A   X
Not tagable
  544   Office Furniture - Furniture for Bldg 11408   Various Locations   11408
  N/A   X
Not tagable
  550   Office Furniture - Furniture for Bldg 11408   Various Locations   11408
  N/A   X
3227
  551   Fujitsu FI-6670 FBSCAN 90PPM W/VRS   RA / QA   11408   6697   X
 
                       
 
      Research Equipment                
12
  54   Technology Mgmt - New Brunswick Classic 2 Env Shaker   Histo Lab   11404
  100827570   X
13
  55   Boxer Northwest - Forma Refrigerator Glass Door   BPDM Lab   11408   N/A
  X
14
  56   Boxer Northwest - Forma Refrigerator Model 56-GDM-33   BPDM Lab   11408  
N/A   X
20
  61   VWR - Sage Instruments Thermo Syringe Pump               X
29
  66   VWR - Labline Orbital Shaker Model 3520               X
33
  69   Cambridge Scientific - Baker Cabinet Model SG-400               X
34
  70   Cambridge Scientific - Baker Cabinet Model SG-600               X
35
  71   Cambridge Scientific - Baker Flow Hood Model EG-4252               X
43
  75   Cambridge Scientific - Satorius Model CP225D               X
44
  76   Cambridge Scientific - Satorius Model BL1500               X
47
  78   Cambridge Scientific - Tuttnauer Autoclave Model 2540M               X
48
  79   Ray Winger - Olympus Microscope CK2               X
53
  83   Applicon - Bioexpert Software VS1.30.099               X
54 & 55
  84   Microtron Instruments - Macro-Zoom Lens (18-108) & Camera (480 lineHZ) -
Used               X
56
  85   Ancare - Micro Filter System and Racks Model M10MBTC               X
57
  86   VWR - Crybio Locator 4               X
58
  87   VWR - Crybio Locator Jr Model 5810               X
59
  88   VWR - Nanopure Diamond Barnstead Model D11931               X
60
  89   VWR - Circular Waterbath Model 1162   NME           X
61
  90   VWR - Satorius GMP Grade Balance Model LP220S               X
62
  91   VWR - VWR Incubator Model 1927               X
63
  92   VWR - Beckman Coulter PH Meter Model 660               X
65
  94   VWR - Forced Air Oven Incubator Model 1327F               X
66
  95   VWR - EPP Centrifuge               X
68
  97   VWR - Electroporation System               X
69
  98   VWR - Vistavision Inverted TP-PB Microscope               X
76
  102   Home Depot - 5500 Generator - Frost               X
81
  105   VWR - Heatblock Digital               X
82
  106   Amersham Bioscience - SuperDex               X
85
  109   Amersham Bioscience - Mono Column Q 5/50 GL               X
86
  110   Amersham Bioscience - Column XK50/30               X
87
  111   Amersham Bioscience - Phenyl Seph 6Ff (Lo Sub) Model 1L DI-RQ          
    X
89
  113   Bio-Rad Laboratories - Macro-Prep CHT-I, 40UM, 100G               X
94
  115   VWR - CO2 Incubator TC 13.4 CFT O/U VW 2350-115V               X
98
  118   Millipore Corporation - Prep Scale               X
100
  120   Thermo IEC - Forma Freezer Model 3682   Analytical Lab   11388       X
105
  122   VWR - PH Electrode Meter Model 9720BN               X
106
  123   Computype -TLP3844-Z Zebra Label Printer               X
107
  124   Flow Solutions - Pressure Vessels Model 15220               X
109
  126   VWR - UltaTurrax Homogenizer 115V Model T8               X
110
  127   VWR - SN-5G Dispensing Tool               X
111
  128   VWR - Mettler 6100GX1G Portable Model PL-6000-S   Analytical Lab   11388
      X





--------------------------------------------------------------------------------



 



Exhibit H
Tenants Personal Property
As of April 30, 2011

                                                  Items for Halo to Tag   Asset
  .           Equipment   take upon lease Number   Number   Description  
Location   Building   Serial #   termination      
112
  129   Brady - CS7-PREM-USB   MFG   MFG       X
113
  130   Brady - BradyPrinter 300 MVP Plus, Base Model 1250   MFG   MFG       X
1000
  132   BioSurplus - VWR 2 door Deli Box Model GDM-41               X
1044
  133   BioSurplus - 1030 Applikon Controller               X
1053
  134   BioSurplus - Masterflex Model 7549-32 with L/S Head               X
1054
  135   BioSurplus - Barnstead Lab-line benchtop shaker Model 700-1092          
    X
122
  136   BioSurplus - Sartorius Pan Scale Model 700-1084               X
115
  137   Autoclave (used)               X
1013
  141   A.G. Heinze - New Nikon Nikon TE 200 w/imaging (Demo Combination)  
Microscopy   11404       X
1045
  142   Amerisham Biosciences - Index Column 70/500 DI/NI               X
1046
  143   Amerisham Bioscienses - Index 100/500 Column DI/CI               X
1055
  144   HIFLO Cell Holder w/cell               X
1014
  145   Amerisham Biosciences - HG Lamp Assembly, UVM Model C-SHGI              
X
1056
  146   Manometer Kit, Index Columns DI/NI   BPDM           X
1013
  147   A.G. Heinze - Warming Insert for TE2000               X
1044
  148   A.G. Heinze - Temperature Controller               X
1043
  150   Bellco 36L Reactor   MFG   11388       X
Not tagable
  151   Americsham Bioscienses - 4 Way Valve Manual               X
1002
  152   Kodak GL 100E +3 Lic Network, 110V, High Perf Gel Logic 100 Sys   Gel
Room   11388       X
125
  153   VWR - VWR Heatblock Digital 4BLK 115V               X
Not tagable
  154   Americsham Bioscienses - 4 Way Valve Manual               X
1060
  155   Electric Torque Controlled Screwdriver W/CLT50 - Placed in svc 10/04  
Storage - Halo   Return to Halozyme 06/09   X
1059
  156   ASG Digital Screwdriver Torque Tester-Placed in service 10/04   Storage
- Halo   Return to Halozyme 06/09   X
Not tagable
  157   Americsham Bioscienses - 4 Way Valve Manual               X
1061
  158   Electric Torque Controlled Screwdriver W/CLT50   Storage - Halo   Return
to Halozyme 06/09   X
129
  160   VWR - ML TIDROP Microplate Multidrop 384 Dispenser               X
Not tagable
  161   Americsham Bioscienses - 4 Way Valve Manual               X
120
  163   SpectraMax Plus384 w/Software   Product Develop   11388       X
123
  164   VWR Brand Low-Temp / BOD Incubator Model #2005               X
1017
  166   VWR - Acid CAB 32H x 30W 2Dr / SC NTL SC25630L               X
130
  167   VWR - Revco Brand Refigerated BOD Incubator Model BOD-50   Stabiltiy
Chamber Rm   11388       X
116
  168   DL31 Karl Fischer Titrator by Mettler Toledo   Formulaton Lab   11388  
    X
1011
  169   Laboratory Precision - Cappress Junior Regular Press w/13mm flip top
crimp head               X
1009
  170   BioSurplus - Lyophilizer Labconco vial stoppering tray               X
1011
  171   Laboratory Precisioin -20mm/13mm plain cap crimp heads for Cappress Jr
Reg Press               X
1012
  172   VWR - IKA Works Orbital Shaker Model KS260               X
1019
  173   Summit Medical Portable Anesthesia System w/o Oxygen Flush              
X
1010
  174   HPLC w/fraction collector, pump & comp   Product Develop   11388       X
118
  175   Mettler Toledo AB-S Series Anayltical               X
1008
  176   VWR - Eppendorf Mastercycler Thermocycler Model 5333               X
119
  178   Mol. Dev. SpectraMax 340 PC               X
1010
  179   Pharmacia parts upgrade to HPLC               X
121
  180   Revco upright -80 freezer ULT25863-A               X
1007
  181   Amerisham - AKTAEXPLORER 100, FRAC 950 (placed in service 10/5/05)   MFG
  11388       X
Not tagable
  182   Rain - EDP3+ ELEC LTS 12-CH PIPET               X
132
  187   Matrix Technologies - WellMate Unit 201-10001   Product Develop   11388
      X
1057
  188   Summit Anesthiesia Solutions - Anesthesia Rat Systems   Vivarium   11404
      X
1049
  189   Agilent - 1200 Fluorescence Detector   Product Develop   11388  
DE60555467   X
1047
  190   VWR - Freezer, Upright, 24.4CUFT, -86C Model ULT2586-3-A   Product
Develop   11388       X
1051
  191   ADInstrument - ML866 PowerLab 4/30 w/BP Amp #1   In-Vivo   11404  
430-0207 & 25763   X
1048
  192   1200 Quaternary Pump w/Degasser- Agilent HPLC (System B)   Product
Develop   11388   DE62957065   X
1052
  193   Smith Medical - MedFusion 3500   In-Vivo   11404   M36931   X
1094
  194   GE Healthcare - UVM ZN Optics w/Filter   Product Develop   11388       X
1128
  195   Molecular Devices - Spectramax M2e   Product Develop   11404       X
1117
  196   Microscope Store - Trinocular Microscope & Eyepieces       11404       X
1126
  197   GE Healthcare - Index Column 70/500, Stand, Valves   MFG   11388       X
1118
  198   Ancare - 6-Shelf Adjustable Rack   Pre-Clinical   11404       X
1120
  199   VWR - Centifuge Model 5407   Product Develop   11388       X
1127
  200   Sartorius - Sartocon Slice Accessory Kit, U1-17521-2KIT   MFG   11388  
    X
1121
  201   VWR - 5810R/4 X 400ML Rotor Pk,120 & Flex Buckets   Product Develop  
11388   36312   X
1122
  202   Sanyo - Pharmaceutical Refrig, model MPR1410   Product Develop   11388  
N/A   X
1136
  203   GE Healthcare - AKTAEXPLORER 10S, FRAC 950   NME   11404   N/A   X
1129
  204   VWR - Thermometer, 4500 Smart Probe, Model 701274   Product Develop  
11388   N/A   X
Not tagable
  205   Rain - EDP3+ ELEC LTS 12-CH PIPET 100-1200UL   Product Develop   11388  
N/A   X
Not tagable
  206   Rain - PIPET-LITE LTS 12-CH PIPET 100-1200UL   Product Develop   11388  
N/A   X
1135
  207   VWR - Chemical Duty Dry Vacuum - Model 2030B-01   Product Develop  
11388   000000043   X
1139
  208   VWR - Pump 115V, 60HZ 1PH, Model 1380B-01   Product Develop   11388  
N/A   X
Not tagable
  209   Agilent - Column Switching Kit (Parts to Pumps)               X
1051
  210   ADInstrument - Mini Pressure Transducer/ML224 Quad Bridge Amp #2  
In-Vivo   11404   N/A   X
Not tagable
  214   Airgas - Aluminum Racking System & Poly-Carb Containers       11404    
  X
1167-1169
  211   LC/MS Single Quad Superior Line - Agilent PO#5749-   Product Develop  
11388   See Packing List   X
At Avid
  212   Avid - Pump Assembly & 36L Spinner   At Avid   Avid       X
At Avid
  213   Avid - Purification Columns (BioRad OCS)   At Avid   Avid       X
1362
  215   ADInstrument - SPR-671 Mini Pressure Transducer   In-Vivo   11404  
345174   X
1189
  216   AirGas - Tay-Labs 20K w/Kryos Controller & Battery Setup   NME   11404  
N/A   X
1198
  217   Visualsonics - Vevo770 High Resolution In Vivo Imaging Systerm  
Vivarium   11404   770/120-264   X
1198
  218   Visualsonics - Pulse Wave & Power Doppler w/Analysis SW & Vevo 770
License   Vivarium   11404   770/120-264   X
1328
  219   GE Healthcare - Akta Explorer 100   MFG   11404   N/A   X
1179-1181
  220   ADInstruments - SPR-671 Mini Pressure Transducer   In-Vivo   11404  
345205, 371462, 371463   X
1183
  221   Invitrogen - XCell6 MultiGel Unit   Product Develop   11388   N/A   X
1182
  222   VWR - 5702 & 4X85ML Rotor Package   LB Lab/NME   11404   13831   X
1158
  224   Shimadzu - PharmaSpec UV-1700 Probe   Product Develop   11404  
A11024537015   X
Not tagable
  223   VWR - Storage Rack Holding Unit   LB Lab/NME   11404   N/A   X
1157 & 1159
  225   Visualsonics - Custom 770 traveling case   R&D   11404   N/A   X
1160-1166
  226   HP1200 HPLC System-Agilent PO#6418 (LC/MS HPLC System)   Product Develop
  11388   See Packing List   X
1170
  227   BioRad Labs - Powerpac HV 110V   Product Develop   11388   044BR2131   X
1155
  228   Sony SR5 40GB JDD Hi Def Camcorder w/Tripods   Product Develop   11388  
325868   X
1331
  229   Molecular Imaging Product - Portable Anesthesia System   Vivarium  
11404   22489   X
1174
  235   VWR - Microfuge 18 Centrifug 5415D W/24 x 1.5ml Rotor   NME   11404  
MFA 078032   X
Not tagable
  232   Bellco Glass - L/F F/B Omni Vessel, 36L w/Easyferm + K8 Probe   Mfg  
11388   N/A   X
1172
  237   GE Healthcare - (S)Imagequant 400 IQTL w/Gold, Red, Green Filters   NME
  11404   400-06-00152   X
1332
  230   Molecular Imaging Product - Portable Anesthesia System   Vivarium  
11404   22486   X
 
  231   Molecular Devices - Multiplex Dell system 6 stations   Vivarium   11404
  N/A   X
Not tagable
  233   Cole Parmer - (4) Drive Mflex Ll/S Modular, Pumpheads & Tubing Mflex
Silcone   In-Vivo   11404   N/A   X
1173
  234   VWR - Water Bath Circulating 260 12V Model 2864   NME   11404   204825  
X
1175
  236   VWR - Ice Flaker with storage   R&D   11404   7681320011697   X
1176
  238   BioSurplus - Harvard Apparatus PHD 2000 70-2001 Pumps/Syringes   In-Vivo
  11404   A15059   X





--------------------------------------------------------------------------------



 



Exhibit H
Tenants Personal Property
As of April 30, 2011

                                                  Items for Halo to Tag   Asset
  .           Equipment   take upon lease Number   Number   Description  
Location   Building   Serial #   termination      
1177
  239   BioSurplus - Harvard Apparatus PHD 2000 70-2001 Pumps/Syringes   In-Vivo
  11404   A15066   X
1178
  240   BioSurplus - Harvard Apparatus PHD 2000 70-2001 Pumps/Syringes   In-Vivo
  11404   A13656   X
 
  241   Vivarium equipments - Avanir   Vivarium           X
 
  241   Vivarium equipments - Avanir   Vivarium   Partial Disposal October 2010
  X
Not tagable
  242   Bellco Glass - Omni 36L Vessel Stand Final Prt   Mfg   11388   N/A   X
1196
  243   BioSurplus - Leica GZ4 Microscope w/Camera   Histo   11404   N/A   X
1195
  244   BioSurplus - Leica Histoembedder (Histology Tissue Embedder)   Histo  
11404   N/A   X
1197
  245   BioSurplus - Zeiss Axioscope 40 (Microscope w/Camera)   Histo   11404  
N/A   X
1193
  246   VWR - Orbital Shaker with Bowl Attachment   Product Develop   11388  
3267246   X
1194
  247   VWR - VWR Incubator BOD - Model 2005   Product Develop   11388   9004307
  X
Not tagable
  248   VWR - Flex Buckets F/A-4-81 RTR - Part of Whole Unit   Product Develop  
11388   N/A   X
1192
  249   VWR - IKA KS260 Control Rotary Shaker   Product Develop   11388  
03-274384   X
1374 & 1301
  250   ADInstruments - SPR-671 Min Pressure Transducer   In-Vivo   11404  
34809, 348310   X
1302
  251   Pacific Southwest Lab Equipment - VIP3000 Floor Tissue Processor
(Restored)   Histo   11404   9133575   X
1385
  252   Visible System - 8453 UV PO#7375-BS-Bldg 11404 Sorrento   Bio Analytical
  11404   USK0020726   X
1335
  257   VWR - CO2 Incubator Dual TC 5.3AD   R&D   11408   40755669   X
1353
  258   VWR - Beckham Microfuge Model 18 MPBK367160   Product Develop   11388  
MFA07J053   X
1224
  260   VWR - Eppendorf Mastercycler Thermocycler Model 5810R   Product Develop
  11388       X
1372
  261   BioSurplus - Olympu BH2 - Microscope   Histo   11404   N/A   X
Not tagable
  259   VWR - Mettler Toledo AB265-S Balance 61/220G x 0.01/0.1   Product
Develop   11388       X
 
  261   VWR - Mettler PB-S/Fact Balance   Product Develop   11388       X
1354
  262   VWR - Rotor Avanti JLA-16.250   NME   11404   JSE07J29   X
 
  263   VWR - Centrifuge Avanti & Roto Package   NME   11404       X
1337
  264   VWR - VWR Washer U/C Spindle Unit Model VWRW-128   NME   11404   220443
  X
1373
  265   BioSurplus - Microm HM 35E - Microtome   Histo   11404   N/A   X
1375 & 1377
  255   BioSurplus - Axiovert 25 Invert Microscope   Mark/Ping's Lab   11404  
6614415   X
1185
  256   VWR - Eppendorf Refrig Tabletop Centrifuge Model 5810   Product Develop
  11388   38143   X
1388
  265   Fisher Scientific - Matrix Impact2 12CH 5-250UL   NME   11404  
135087006   X
1336
  266   Fisher Scientific - Matrix Impact2 12CH 15-850UL   NME   11404  
135517007   X
1352
  267   Fisher Scientific - Matrix Impact2 8CH 15-1250UL   NME   11404  
135431006   X
Not tagable
  268   GE Healthcare - Macrocap SP 1L   MFG   11388   N/A   X
1307
  269   LRP - Manual Defrost Freezer Plus 20ct Model MFP-2020   MFG   11388  
WB736387240711   X
1313
  270   VWR - MultiDoc-IT TLC Imaging 115V   Product Develop   11388  
121107-008   X
1186
  271   VWR - VWR CO2 Incubator TC 5.3AD 120   NME   11404       X
1385
  272   8453A UV-Vis Spectrophotometer Software-Seet Tag #1385   NME   11404    
  X
Not tagable
  273   Ancare Corp - 3-Shelf Utility Cart, Bulk Truck w/cover       11404      
X
1171
  274   ADInstrument - ML866 PowerLab 4/30 w/Cables   In-Vivo   11404   430-0579
  X
 
  275   Charles River - Portable Test System Package w/Operationg Software  
Product Develop   11388       X
1327
  276   VWR - CO2 Incubator Dual TC 5.3 AD   NME   11404   40769600   X
1387
  277   Spectra Services - RT3 Firewire Color Mosaic Camera/Software   Histo  
11404       X
1366
  278   Agilent-1200 Quaternary Pump w/Degasser (System D)   Product Develop  
11388   DE62964637   X
1365
  279   Agilent-1200 Thermostat for ALS/FC/Sptter   Product Develop   11388  
DE60563152   X
1341
  280   Agilent-1200 Series Autosampler (System D)   Product Develop   11388  
DE64766253   X
1340
  281   Agilent-1200 Thermostat Column Compart   Product Develop   11388  
DE630678535   X
1367
  282   Agilent-1200 Series Diode Array Detector (System D)   Product Develop  
11388   DE64257415   X
1368
  283   Agilent-1200 Fluorescence Detector (System D)   Product Develop   11388
  DE60557316   X
Not tagable
  284   Agilent-HPLC 2D ChemStation License Bundle 32 Bit   Product Develop  
11388       X
1376
  285   Molecular Imaging-Portable Anesthesia System   Vivarium   11404       X
1376
  286   Molecular Imaging - Vaporizer w/Manifold-Funnel Fill   Vivarium   11404
      X
1310
  287   Harvard Apparatus - Dual Manipulator Stereotaxic Instrument   In-Vivo  
11404       X
1310
  288   Harvard Apparatus - Cunningham Mouse Sterotaxic Adaptors   In-Vivo  
11404       X
1369
  289   ADInstruments - SPR-671 Mini Pressure Transducer-   In-Vivo   11404  
386002   X
1370
  290   ADInstruments - SPR-671 Mini Pressure Transducer   In-Vivo   11404  
355583   X
Not tagable
  291   Bellco Glass - 18 hole L/F Headplate for Omni Vessels   MFG   11388    
  X
1319
  292   ADInstruments - SPR-671 Mini Pressure Transducer   Vivarium   11404  
399848   X
1320
  293   ADInstruments - SPR-671 Mini Pressure Transducer   Vivarium   11404  
399849   X
1386
  294   Neurocrine - Centrifuge 5084 Eppendorf   Bio-Analytical   11404  
580402219   X
1383
  295   Fisher Scientific - Isotemp Incubator   Bio-Analytical   11404  
807N0200   X
1355 &1380 & 1500
  296   HPLC Agilent 1100 - Degassers   Product Develop   11388   JP32750678,
JP32750719, JP73010683   X
1382&1389&1443
  297   HPLC Agilent 1100 - Quat Pumps   Product Develop   11388   DE40522299,
DE43624054, DE03009587   X
1342&1381&1498
  298   HPLC Agilent 1100 - ALS   Product Develop   11388   DE33213001,
DE43614105, DE82201871   X
1392
  299   Molecular Devices - Spectramax M5 System   Product Develop   11388  
MV05124   X
1364
  300   Sanyo - Upright - 30c Biomedical Freezer   Product Develop   11388  
8039016   X
1319
  301   Bio Rad - Chrom04 w/DNA Engine Bundle   NME   11404   EN037436   X
1324
  302   VWR - 120G/41G x 0.1 MG Balance   Bio Analytical   11404   1129062575  
X
Not tagable
  303   Hi-Torq Proces Overhead Drive Motor   MFG   11388   n/a   X
1497
  304   Sanyo - 25.7 cu ft VIP Insulated UltraLow Freezer   Product Develop  
11388   8030322   X
1396 & 1395
  305   Assembled Product Specialists - C-032950 Workcenter w/Rt Kneespace   MFG
  11388   n/a   X
1390
  306   Bellco Glass - General Duo BioController BBC3 Dual, ph,DO, Temp   MFG  
11388   BC-100   X
1323 & 1321
  307   Caron - 30 cu ft Environment Test Chamber w/Temperature & Hunidity
Control   Product Develop   11388   0430086030-1-349, 043008-3060-1-350   X
1399 & 1400
  308   GE Healthcare - Monitor UVIS-920   MFG   11388   1388611 & 1360091   X
1393
  310   Wescor, Inc. - Vapro Vapor Pressure Osmometer   Product Develop   11388
  5520083583   X
 
  309   GE Healthcare - Recorder Rec 111 1-Channel   MFG   11388   REC111001223
  X
1493
  311   ADInstruments - Power Lab 4/30 4-Channel Data Acquisition System  
Vivarium   11404   430-0676   X
1397
  312   VWR - Washer U/C Spindle Unit   Product Develop   11388   301027   X
1394
  313   Shimadzu Scientific - UV-1800 Spectrophotometer   Product Develop  
11388   A11454530041   X
At Avid
  314   Bio-Rad Laboratories - Easy Pack D200 & Electrical Cabinet   At Avid/MFG
  Avid       X
1494
  315   MP Biomedicals - Fast Prep 24   Bio Analytical   11404   8040188   X
Not tagable
  316   Access Bio - Temperature Sensor Pod   Product Develop   11388       X
1202
  317   Summit Anesthesia Support - Pig Anesthesia Unit (Used)   Vivarium  
11404   A25222   X
1206 &1207
  318   Agilent - 1200 Quaternary Pump/Degasser   Product Develop   11388  
DE62967081, JP73065375   X
1203
  319   Agilient - 1200 Series Autosampler   Product Develop   11388  
DE64769024   X
1205
  320   Agilient - 1200 Thermostatted Column Compartment   Product Develop  
11388   DE63070902   X
1204
  321   Agilient - Series Diode Array Detector (System E)   Product Develop  
11388   DE64258782   X
Not tagable
  322   GE Healthcare - Index 100/500 Column Standard Kit   MFG   11388       X





--------------------------------------------------------------------------------



 



Exhibit H
Tenants Personal Property
As of April 30, 2011

                                                  Items for Halo to Tag   Asset
  .           Equipment   take upon lease Number   Number   Description  
Location   Building   Serial #   termination      
1305
  323   Sanyo 25.7 cubic Ft Insulated Ultralow Freezer   Product Develop   11388
  8050591   X
1495
  324   Spectra SVC - AE21 Trinocular Inv Microscope   MFG   11388   827183   X
Not tagable
  325   Accsense - 3 & 1 Probe Temperature Sensor Pod   Product Develop   11388
  n/a   X
1211
  326   BioSurplus - Eppendorf 5417 R Centrifuge & 30 Tube Rotor   Bio
Analytical   11404   21750   X
1209
  327   BioTek - Elx 405 Microplate Washer, Comp Disposal, Water Sys   Product
Develop   11388       X
1210
  328   Firstenberg Machinery - Malvern Nano ZS Zeta Sizer (Used)   Product
Develop   11388   MAL500882   X
Not tagable
  329   Laboratory Equip Co. - Rack w/Polycarbonate Box Drawer   Bio Analytical
  11404   N/A   X
1215
  330   SAI - V3404P Pulse Oximeter / ECG   Vivarium   11404   AI08080014   X
1208
  331   Sanyo Commerical Solutions-Upright 30 C Biomedial Freezer   Product
Develop   11388   8069045   X
1201
  332   VSSI - SX 60" Heated Table   Vivarium   11404   6016927   X
1212
  333   VWR - Constant Temperature Bath   Product Develop   11404   1336-A2908  
X
1214
  334   VWR - Balance 8100G XS8001L   Vivarium   11404   1129343269   X
1213
  335   VWR - Osmometer Multi Sample 20UL   Product Develop   11388   08011289A
  X
1216
  336   BioSurplus - NuAire Nu-425-400 Hood   Histo   11404   10113061201   X
1492
  337   BioDirect - Zymark Rapidplate Microplate Pipetting Station   Bio
Analytical   11404   RW0012N4404 RW0725N0453   X
Not tagable
  338   Cook Pharma - (2) 500L Stainless Steel Tanks   Cook Pharmica   Cook  
n/a   X
1218
  339   Charles River - PTS 550 - Exdontoxin Testing and PTS Cartridge   Bio
Analytical   11404   2547   X
1217
  340   BioTek - ELx405 Select Microplate Washer w/Comp Disp & Waste System  
Bio Analytical   11404   RS232   X
1221
  341   Fisher Scientific - Labscale 500 ML Reservoir   NME   11404       X
1220
  342   IMEB, Inc - Leica CM 3000 Cryostat- (Refurbished)   Histo   11404  
44326035   X
1222
  343   Meso - Sector Imager 2400   Bio Analytical   11404   1250080818375   X
1219
  344   TA Instrument-Rheometer/Peltier Plate/SW   Pre-Clinical   11404   8J3932
  X
1226
  345   VWR - Barnstead/Lab-line Max Q CO2 Resistant Open Air Shaker Model  
In-Vivo   11404       X
3201
  346   SciLog - Pressure Sensor Monitor/Controller/SW/Sensor Pack   MFG      
SP0109D-1212   X
1223
  347   Lab Trader - New Brunswick G25D Floor Model Incubator-   NME   11404  
390131322   X
1230
  348   Wyatt Tech Multi-Angel DSP Lighting Scatterin Detector TREOS   Product
Develop   11388   336-TS   X
1252
  349   Neurocrine - Agilent 1100 HPLC-002   Product Develop   11388   various  
X
1251
  350   Neurocrine - Agilent 1100 HPLC-Comb   Product Develop   11388   various
  X
1233
  351   Neurocrine - Jasco J-810 Spectropolarmeter   Product Develop   11388  
B040560750   X
1247
  352   Neuroncrine - Shandon Cytospin III Centrifuge   In-Vivo   11404  
MA5611-09V   X
1229
  353   BioImaging Solutions - Lumen 200 Illumination System   In-Vivo   11404  
71579   X
1231
  354   Mikron Insturments - Zeiss Microscope Upgrade   In-Vivo   11404       X
1254
  355   VWR - Eppendorf Centrifuge Model 5702R   Bio-Analytical   11388  
5703XL506907   X
1248
  356   Instron - Tensiometer Model 2519-104   PCD   11404       X
1255
  545   DakoCytomation - Seymour Slide Label Maker   In-Vivo   11404  
41A081201162   X
Not tagable
  546   Mikron Insturments-Zeiss Microscope Upgrade   R & D   11404   n/a   X
1249
  600   RT Instruments-Calorimetry Sciences 6100 Micro-DSC (Used)   Product
Develop   11388   138-CAP   X
1256
  601   Heska - i-STAT Portable Clinical Analyzer System   Vivarium   11404  
320728   X
1243
  602   Summit Anesthesia Support - Anestesia System   Vivarium   11404  
BBTP01091   X
1258
  603   Lab Trader - MVE Cryosystem 6000 Cryogenic Freezer Storage Unit (Used)  
Cylinder Storage   11404   HCB03M145   X
1257
  604   Nexcelom Bioscience - Cellometer Auto T4 Plus Promotional Starter Kit  
R & D   11404   Auto T-4-102-0261   X
1265
  605   Drew Scientific - VEGASYS and Hemaver 950FS   Histo   11388       X
1260/1261
  606   Nikon Instruments - Lumen 200 Illuminations System TE2000 for Nikon
Bayonet   Microscopy   11404   67664   X
Not tagable
  607   AdInstrument - SPR-671 Minature Pressure Transducer   Pre-Clinical  
11404   N/A   X
1264
  608   Agilent 2100 Electtophoresis Bioanalyser   Product Develop   11388  
DE72902134   X
1265
  609   Drew Scientific Hemaver 950FS   Histo   11404   HV03238   X
1267
  610   Sanyo - BioMedical Upright -30C Freezer Model MDF-U730M   MFG   11388  
909059146   X
1268
  611   Sanyo - 25.7 Cu. Ft. VIP Insulated Ultalow Freezer Model MDF-U73VC   MFG
  11388   9030330   X
1269
  612   BioImaging Solutions - SPOT Pursuit Microscope Camera with Parts and
Adapters   Microscopy   11404   252764   X
Not tagable
  613   ESA Biosciences-Corona CAD Installation / Travel Expense   Product
Develop   11388   N/A   X
1270
  614   YSI - 2300-D STAT Plus Glucose and Lactate Analyzer -(Demo Unit)   Histo
  11404   07H00002   X
1271
  615   Lightools Resesearch - LT-99D2 Output Lighting Sys / Controllable
Excitation Sys   Vivarium   11404   2009-907A, 2009-907B   X
1273
  616   BioTek - Plate Dishwasher 96/384 Cell US w/Comp Disp & Waste System  
BioAnalytical   11404   235819   X
1272
  617   Fisher Scientific - Thermo SCI Barnstead Labline Shaker w/ Combination
Platform   NME   11404   n/a   X
1274
  619   Summit Anesthesia Support - Custom Fixed Wall Mount Anesthesia System  
Vivarium   11404   235819   X
1275
  620   Summit Anesthesia Support - Custom Fixed Wall Mount Anesthesia System  
Vivarium   11404   n/a   X
1280
  624   Triangle Process Equip - Quattroflow 1200S Pump w/Motor, PSKITQ12
Service Kit   BPDM Grp   11388   IS0919N4886   X
1277
  621   Caliper LifeScienses - IVIS Lunina XR Instrument Package Series  
Vivarium   11404   IS0919N4886   X
Not tagable
  622   Caliper LifeScienses - 700 Series High Spectral Resolution EM Filters  
Vivarium   11404   A11454630315   X
1278
  625   IMEB - Leica Autostainer XL (Refurbished)   Histo   11404   IS0919N4886
  X
1279
  626   Caron - Environmental Chamber - 25 Cubic Ft w/Temperature & Humidity
Control   Product Develop   11388   n/a   X
1234
  627   MediVas - Nikon 100 Inverted Microscope (Used)   Histo   11404   301157
  X
1237
  628   VWR-Eppendorf Centrifuge w/A-2 MTP Rotor   Histo   11404   5427XQ308195
  X
1236
  629   Fisher Scientific - Milli-Q Advantage, Feed Conductivity Cell & Q-POD
Dispenser   Product Develop   11388   F9KN29365A   X
Not tagable
  630   LABEX of MA - 6 Cage Rabbit Racks w / 4 SF (Used Equipment)   Vivarium  
11404   n/a   X
1280
  631   Shimadzu - UV-1800 Spectrophotometer w/USB PC Cable Package   BPDM Grp  
11388   A11454630315CS   X
1235
  632   VWR - Centrifuge Model 5415R 24X1.5ML Rotor   Product Develop   11388  
5426Y1028573   X
1239
  633   Bellco Glass - Auto CO2/Dual Chamber Incubator   Histo   11404  
10006709T / 10006709B   X
1285
  634   Shimadzu Scientific - UV-1800 Spectrophotometer   Product Develop  
11388       X
1281
  635   UGO Basille - Plethysmometer, Microprocessor Controlled   Vivarium  
11404   0877V09   X
1282
  636   Sanyo - Upright -30C Commerical Freezer   Product Develop   11388  
9099231   X
1283
  637   VWR - Analytical Balance Mettler Toledo   Product Develop   11388  
1123411060   X
1291
  638   Neuroncrine - Agilent HPLC 1100 w/PC Monitor (System K)   Product
Develop           X
1290
  639   Neuroncrine - Agilent HPLC 1100 w/PC Monitor (System J)   Product
Develop           X
1287
  640   Drew Scientific - Laser Monochrome Liasys Printer w/Auto Chemistry
Analyzer   Histo   11404   909608   X
1286
  641   Sanyo - Laboratory Refrigerator 48 Cubic Ft   Product Develop   11388  
9100265   X
1287
  640A   Drew Scientific - Laser Monochrome Liasys Printer w/Auto Chemistry
Analyzer   Biologies Process Develop-Poway (Histro)   11404   909608   X
1285
  642   BioTools - BioAnalyzer Model FTLA2000 w/ PROTA Software   Product
Develop           X
1292
  643   GE Healthcare-AKTA Purifier 10, FRAC 950 & Monitor   NME Lab   11404  
1467638   X
1293
  644   The Baker Co. - EdgeGARD Laminar Flow Bench   Product Develop   11388  
100161   X
1292A
  645   GE Healthcare Bio-Science-AKTA Purifier 10, FRAC 950   NME Lab   11404  
1469482   X
1289
  646   VWR - Ice Maker/Flaker w/Storage   AutoClave Rm - Bldg 11404   11404  
9.10132E+12   X
1238
  647   VWR - Centrifuge 5415R w/ Rotor   Vivarium   11404   5426YJ030281   X
3234
  649   Canfield Scienific - Vectra 3D System, Arm Stag, Capture Tool   Icon
Develop Solutions Texas (Clinical) Shipped back to Halo. Shipped to Mexico on
03/08/11   Mexico   VM01000119   X
1266
  648   Sanyo - UltraLow Temperature Freezer Model: MDF-U73VC   Biologies
Process Develop-Poway (Histro)   Poway   909831   X
1244
  650   ATR - AJ125BC Multitron II BC 25mm Base Cooling 115V 60Hz   NME   11404
  90661109BB2   X
1242
  651   TA Instrument - DSC System w/Auto Sampler   LC/MS Rm   11388   2000-0833
  X
1241
  652   Harlow Scientific - 2003 FTS Lyostar II Model LYOACC-3F   Product
Develop   11388   22668   X
3300
  653   Sanyo - Pharmaceutical Refrigerator   Product Develop   11388   9120394
  X
3298
  654   Cole-Parmer - Pendo-Tech Pressure MAT Monitor   In-Vivo   11404   6567  
X
3297
  655   Bellco Glass - Auto CO2 W/J Dual Chamber Incubator   NME   11408  
11002709   X
3299
  656   CyberDerm - Cutometer MPA 580 w/ 6mm probe   PCD   11404   10061500   X





--------------------------------------------------------------------------------



 



Exhibit H
Tenants Personal Property
As of April 30, 2011

                                                  Items for Halo to Tag   Asset
  .           Equipment   take upon lease Number   Number   Description  
Location   Building   Serial #   termination      
3296
  657   Fisher Scientific - Large Capacity CO2 Incubator Chamber   NME   11408  
316005-2259   X
3293
  659   InVacare Supply Grp - Medtronic Minimed Rebel Insulin Pump   Vivarium  
11404   PAR762557H   X
3294
  660   InVacare Supply Grp-Medtronic Minimed Rebel Insulin Pump   Vivarium  
11404   PAR763311H   X
3292
  661   BioSurplus - Beckman J6-MC   NME   11404   CJF99C03   X
3270
  662   Sartorius Stedim - SS Single TFF Holder U1-17546-004   MFG   Pacific GMP
San Diego       X
3271
  663   GE Healthcare - BPG 200/750 Column   MFG   Pacific GMP San Diego       X
3272
  664   GE Healthcare - BPG 200/500 Column   MFG   Pacific GMP San Diego       X
3273
  665   GE Healthcare - BPG 200/500 Column   MFG   Pacific GMP San Diego       X
3290
  666   Full Spectrum Analytics - ALS Thermostat   Product Develop   11388  
DE60556897   X
1228
  667   BioSurplus - Savant SC 110-120, RVT 100, KNF UN 820.3 FTP   Product
Develop   11388   RVT100-5J430722-1B   X
1127
  668   Bio-Rad - TC10 Automated Cell Counter   R&D - Cell Culture   11408  
506BR1380   X
3289
  669   Bio-Rad - TC10 Automated Cell Counter   Product Develop   11388  
506BR1568   X
1224
  670   VWR - Eppendorf 5810R Centrifuge   Product Develop   11388   506BR1568  
X
3284
  671   Lab Trader - Baker BioGard Biological Safety Cabinet 6 FT   Tissue
Culture #2   11404   BA-41199   X
3266
  672   Omni Int'l - Omni Micro ES Model MES-115 (Demo)   Formulaton Lab   11388
  ME11094   X
3287
  673   Sanyo - UltraLow Temperature Freezer Model: MDF-U74VC   QC / Lab   11408
  10060475   X
3288
  674   Sanyo - Upright -30C Commerical Freezer Model: MDF-U730M   QC / Lab  
11408   10049180   X
3265
  675   Eisai Machinery - Inspection Hood Model:MIH-DX   Formulaton Lab   11388
  EMU-0286   X
3221
  676   SpectraMax M3 Microplate Reader   BioAnalytical   11404   MT05093   X
1299
  677   SpectraMax M3 Microplate Reader   NME   11404   MT05095   X
1297
  678   Mindray DP6600 Ultrasound Machine   Vivarium   11404   BE-05104810   X
1300
  679   DPA 4200 MFI Flow Microspoce   Formulaton Lab   11388   000762   X
1013-1
  680   CFI APO VC60X 14WD 0.13mm (Nikon 2000 Microscope)   Microscopy   11404  
3107   X
3224
  681   Nikon MS2000 TE2000 Inverted Closed-Loop   R&D   11404       X
3222
  682   CARV II Confocal Imager w/o Binocular   Microscopy   11404   CII00205  
X
3223
  683   PhotoFluor 3676 Light Source   R&D   11404   25   X
3226
  685   Inspection Hood Manual   Pacific GMP           X
3628
  686   QuantEM 512SC 16bit, 10MHZ Digital Camera (BioImaging Sol.)   Imaging
Room   11404   A08L1010060   X
3229
  687   Ultra Low Temp Freezer   NME   11404   MDF-U74VC   X
3230
  688   Advanced Instruments Osmometer   Formulaton Lab   11388   2020   X
3231
  689   Paradigm Insulin Pump   Vivarium       PAR895205H   X
3233
  691   Octet Qke System (ForteBio   NME   11404   FB-40315   X
3233
  691   Octet Qke System (ForteBio) Freight and Evaluation Work   NME   11404  
FB-40315   X
3232
  690   Medical Freezer -30C Upright   Histo   11404   11019061   X
3235
  692   Balance 220G/81GX.1MG/.01MG   Product Develop   11388   B107114037   X
3234
  649-2   Canfield Scienific - Vectra 3D System, Arm Stag, Capture Tool
Modification   Clinical   Mexico       X
 
                       
 
      Computer Hardware & Software                
1101
  360   AMEX - Dell OptiPlex GX270T Computer   Kundu           X
1075
  362   Tryplex - Sonic Wall Firewall   IT Rm (16)   11388       X
1079
  363   AMEX - DRamsay computer   Ramsay   11388       X
1027
  367   Dell Marketing - Inspiron Laptop - AKim (Conf. Rm.)   Conf Rm   11388  
    X
1114
  371   Dell UltraSharp 17" Monitor for trade shows   For travel   11388       X
1099
  372   Dell Dimension 3000 Series Computer (D. Vaughn)   Vaughn   11388       X
1091
  373   Dell Precision Workstation 470 Desktop (Ping - Lab-Ste 20)   Jiang  
11404       X
1106
  375   Dell OptiFlex 170L, MicroTower Celeron D (Chris E. Lab Ste 20)   IT Rm
(16)   11388       X
1084
  374   Dell OptiFlex 170L, MicroTower Celeron D (Chris C. Lab Ste 20)   Wang  
        X
1034
  376   Dell Inspiron 1150, Intel Celeron Laptop (for Board Room)-AK   Spare  
11388       X
1086
  378   Dell OptiFlex 170L, MicroTower (Gel Doc - Lou)   Bookbinder   11404    
  X
1082
  379   Dell OptilFlex 170L, MicroTower (Lisa Heil)   Heil   11388       X
1081
  380   Dell OptiFlex 170L MicroTower & E173FP 17" Flat Monitor (Laurel Martin)
  Martin   11388       X
1030
  381   Dell Latitude D505 Laptop & Ultrasharp Flat Panel (Linda Heiner)  
Heiner           X
1102
  382   Great Plains Accounting Software   IT Rm (16)   11388       X
1072
  385   Dell Poweredge 1800 server 4   IT Rm (16)   11388       X
1042
  386   Dell Latitude 610 Laptop w/19" LCD-93LBY61 for R. Yocum   Yocum        
  X
1031
  387   Dell Latitude 610 Laptop-F03TZ61 for M. Wilhelm   Wilhelm   11408      
X
1100
  388   OptiPlex 170L, MicroTower 3.00 GHz   Wilhelm   11408       X
1107
  389   OptiPlex 170L, MicroTower 3.00 GHz - Kundu (Baker's lab)   D. Baker  
11388       X
1022
  390   Dell Latitude D610 Laptop Pentium M750   Kim           X
1088
  393   Dell OptiPlex 170L Micro Tower (Derunes)   Nerem   11404       X
1021
  397   Dell Latitude D820 Laptop-64NRT91 for D. Kennard   Kennard   11408      
X
Not tagable
  398   Dell RAID Hrd Drv Outlook Srvr   IT Rm (16)   11388       X
1074
  399   Dell tape backup Outlook Srvr   IT Rm (16)   11388       X
1073
  400   Server - Outlook, user files   IT Rm (16)   11388       X
1036
  402   Dell Latitude D620 laptop, Service Tag #9CQZGB1 - R. Little   Fallon    
      X
1077
  403   2MB Cache, XEON 800MHz Front Side Bus for PowerEdge 1800 server- Dell  
IT Rm (16)   11388       X
1110
  404   Dell Latitude D420 laptop, Svc Tag #36PX0C1 - R. Little   Little   11388
      X
1115
  406   Dell OptiPlex 745 Minitower, Pentium D 820 - R. English   English  
11388       X
1125
  407   Dell OptiPlex 745 Minitower, Pentium D 820 - upstair Su 16   Consultant
          X
1123
  408   Dell Latitude D620 laptop, Service Tag #3XFP5C1 - C. Caster   Caster  
11388       X
1124
  409   Dell Latitude D620 laptop, Service Tag #JWFP5C1 - C. Derunes   Derunes  
11388       X
1132
  410   Dell Latitude D620 laptop, Service Tag #5Q7YDC1 - N.Plumb   Plumb  
11408   5Q7YDC1   X
1138
  411   Dell OptiPlex 745 Minitower, Core 2 Duo, Svc Tag#1S1CPC1, Exp Svc
Code#3872107585-J. Nerem   W. Xu   11404   1S1CPC1   X
1131
  412   Dell OptiPlex 745 Minitower, Core 2 Duo, Svc Tag#H371MC1, Exp Svc
Code#37198531153 - K.Maxson   Maxson   11388   H371MC1   X
1142
  416   Dell Latitude D620 laptop & docking station, Svc Tag #43CWLC1,Exp Code
8910203905 - D. Callaway   Callaway   11388   43CWLC1   X
1130
  417   Dell Latitude D620 laptop & docking station, Svc Tag #98DWLC1, Exp Code
20098126081 - C.Thompson   Thompson   11404   98DWLC1   X
1144
  414   Dell OptiPlex 745 Minitower, Core 2 Duo, Svc Tag#3S1CPC1, Exp Svc
Code#8225672257 - R.Osgood   R. Osgood   11404   3S1CPC1   X
Not tagable
  415   Dell OptiPlex 745 Minitower, Core 2 Duo, Svc Tag#, Exp Svc Code# - W.Xu
  W. XU   11404   N/A   X
1143
  413   Dell OptiPlex 745 Minitower, Core 2 Duo, Svc Tag#7ZWLPC1, Exp Svc
Code#17408552833 - M.Zacharia   Zacharia   11408   7ZWLPC1   X
1134
  486   HP LaserJet 4250N, SN#CNRXB92289 - Del Mar Ofc PO#5464   suite 22      
CNRXB92289   X
1140
  419   Dell Latitude D620 laptop & monitor, Svc Tag#2F2TQC1, Exp Code
5265303697 - P. Jiang   Jiang   11404   2F2TQC1   X
1146
  420   OptiPlex 745 Minitower, Core 2, Svc Tag#HFN0RC1, Exp Code 37950958945 -
T. Noboa   Noboa   11388   HFN0RC1   X
Not tagable
  421   Spare OptiPlex 745 Minitower, Core 2   IT Rm (16)   11388   N/A   X
 
  422   Spare Dell Latitude D620 laptop & monitor & stand   IT Rm (16)   11388  
    X
1145
  423   Dell Latitude D620 laptop & monitor & stand, Svc Tag#79MVSC1, Exp Code
15820106545 - S. Kline   Kline       79MVSC1   X
 
  428   SonicWall VPN 2000 - IT Room   IT Rm (16)   11388       X
Not tagable
  429   Latitude ATG D620 Laptop - Frost   Frost   11388   N/A   X
Not tagable
  430   HP LaserJet Printer 4250n - Del Mar Ofc PO#5951   by LM&LH   11388   N/A
  X
Not tagable
  432   M-Mode Vevo770 Software Licence - Visualsonics PO#6011   Virarium  
11404       X
Not tagable
  433   Gene Contruction Kit 2.5 Software Licence - Textco PO#6206   R&D   11404
  N/A   X
Not tagable
  434   8 laptop docking stations & monitor stands   various       N/A   X
Not tagable
  435   10 laptop monitors   various       N/A   X
1147
  436   D630 laptop, Svc Tag #G3W83D1, Exp Code #35064041221 - M.Roman   Roman  
11404   G3W83D1   X
1148
  437   D620 laptop, Svc Tag #H3GHWC1, Exp Code #37214407153 - I.Bilinsky  
Bilinsky   11388   H3GHWC1   X
1149
  438   D630 laptop, Svc Tag #B3W83D1, Exp Code #24180129541 - S.Kadhim   Kadhim
  11404   B3W83D1   X
1150
  439   D630 laptop, Svc Tag #54W83D1, Exp Code #11179901701 - W.Bee   Bee  
11404   54W83D1   X





--------------------------------------------------------------------------------



 



Exhibit H
Tenants Personal Property
As of April 30, 2011

                                                  Items for Halo to Tag   Asset
  .           Equipment   take upon lease Number   Number   Description  
Location   Building   Serial #   termination     
Not tagable
  440   D630 laptop, Svc Tag #, Exp Code # - spare   IT Rm (16)   11388   N/A  
X
Not tagable
  441   D630 laptop, Svc Tag #, Exp Code # - spare   IT Rm (16)   11388   N/A  
X
Not tagable
  444   2 OptiPlex 745 desktops - Osgood & Radi   R & D   11404   N/A   X
Not tagable
  447   Xeon 3040 Server for Vivarium   IT Rm (16)   11388   N/A   X
Not tagable
  446   HP LJ 4700N 31/31PPM, SN#SJP2LB71726   M.Wilhelm   11408   SLP2LB71726  
X
Not tagable
  448   ESX Server for Halozyme   IT Rm (16)   11388   N/A   X
Not tagable
  449   CD Label & burning machine-Zacharia   Zacharia   11408   N/A   X
Not tagable
  451   Storage Server for Legal   IT Rm (16)   11388   N/A   X
Not tagable
  452   3 monitors, stands, & docking stations   IT Rm (16)   11388   N/A   X
Not tagable
  453   3 desktops   IT Rm (16)   11388   N/A   X
Not tagable
  456   GP Microsoft Dynamics professional users - Rose Bus Sol PO#B291  
Finance   11388   N/A   X
Not tagable
  457   3 Dell laptops   IT Rm (16)   11388   N/A   X
Not tagable
  459   3 Dell desktops   IT Rm (16)   11388   N/A   X
Not tagable
  461   5 Dell laptops   IT Rm (16)   11388   N/A   X
Not tagable
  462   Monitor, docking station, stand - Haller   Haller   11388   N/A   X
Not tagable
  463   5 Dell desktops   IT Rm (16)   11388   N/A   X
Not tagable
  464   5 Monitors, docking stations, stands   IT Rm (16)   11388   N/A   X
Not tagable
  465   StartingPoint Software - Octagon PO#   RA/QA   11408   N/A   X
Not tagable
  466   Networking equipments - Avanir   Avanir           X
Not tagable
  467   Clone Manager Professional - Version 9   MFG   11404   N/A   X
Not tagable
  468   HR Essentials - People Trak /Export Interface ADP   HR   11388   N/A   X
Not tagable
  473   CDW - ADOBE CS3 Software - (1) PO#7428   Clinical & Med Affairs   11388
  N/A   X
Not tagable
  469   Dell Optiplex 745 Desktops w/ Monitors - (3)   IT Rm (16)   11388   N/A
  X
Not tagable
  470   Dell Latitude d630 Laptops - (3)   IT Rm (16)   11388   N/A   X
Not tagable
  472   Dell Optiplex 745 Desktops w/ Monitors - (2)   IT Rm (16)   11388   N/A
  X
Not tagable
  471   Dell Latitude d630 Laptops - (3)   IT Rm (16)   11388   N/A   X
Not tagable
  474   HP LJ 4250N B&W Printer-SN#SCNRXR47044 PO#7436   G&A   11388  
SCNRXR47044   X
Not tagable
  475   HP LJ 4250N B&W Printer-SN#SCNRXK95874 PO#7437   Product Develop   11388
  SCNRXK95874   X
Not tagable
  476   HP LJ 4250N B&W Printer-SN#SJP4LB12775 PO#7465   R & D   11404  
SJP4LB12775   X
Not tagable
  477   ViewPoint Software License/Maint. 11/15/07 PO#7800   RA/QA   11408   N/A
  X
Not tagable
  479   HP LJ 4700N, SN#SJP4LB14979   G&A   11388   7   X
Not tagable
  480   HP LJ 4700N, SN#SLP4LD04330   Product Develop   11388   SLP4LD04330   X
Not tagable
  481   Octagon/Oracle Servers (2) -Amex   RA/QA   11408   N/A   X
Not tagable
  482   Dell Desktop Computers (3) - Amex   IT Rm (16)   11388   N/A   X
Not tagable
  483   Dell Laptops (2) - Amex   IT Rm (16)   11388   N/A   X
Not tagable
  484   WL Server Mid-Market ED 8.1DL - PO#7661   RA/QA   11408   N/A   X
Not tagable
  485   Oracle Database Standard Edition (10) - Po#7631   RA/QA   11408   N/A  
X
Not tagable
  487   Dell Sharepoint Server, Window Svr, Photos - American Express   IT Rm
(16)   11388   N/A   X
Not tagable
  488   Dell Desktop Computers w/Monitor (3) - American Express   IT Rm (16)  
11388   N/A   X
Not tagable
  489   Dell Server Hardware for SQL 2005-American Express   IT Rm (16)   11388
  N/A   X
Not tagable
  490   Dell Exchange Enterpreise Software   IT Rm (16)   11388   N/A   X
Not tagable
  492   Acronis True Image Software for Laptop   IT Rm (16)   11388   N/A   X
Not tagable
  493   CX3-10C-FD Software / Supp/Inst   IT Rm (16)   11388   N/A   X
Not tagable
  494   TIG - Netgear Layer 3 Switch for SAN   IT Rm (16)   11388   N/A   X
Not tagable
  495   Image Solution-ISITool Box Software   IT Rm (16)           X
Not tagable
  496   BioImaging Solutions-Image Pro Analyzer Software   R&D   11404   N/A   X
Not tagable
  497   Agilent - LC/MSCD Deconvolution & BioAnalysis SW   Product Develop  
11388   N/A   X
Not tagable
  498   Dionex Corp - Chromeleon SW, Training, Installation   Product Develop  
11388   N/A   X
Not tagable
  499   American Express - Dell Server for Chromeleon SW   Product Develop  
11388   N/A   X
Not tagable
  500   BioImaging Solutions-Image Pro Analyzer License/USB Network   R & D  
11404   N/A   X
Not tagable
  501   Dionex Corp - Tax on Service and Installation of Software   Product
Develop   11388   N/A   X
Not tagable
  502   Systat Software-SigmaPlot Site Licenses-Perpetual   Product Develop  
11388   N/A   X
Not tagable
  503   Technology Integration-WMWare Enterprise Upgrade**   IT Rm (16)   11388
  N/A   X
Not tagable
  504   Dell Precision Video Editing T5400 Mini Tower & Software   Pre-Clinical
  11404   N/A   X
Not tagable
  505   MS Office Pro 2007 - 120 Licenses   IT Rm (16)   11388   N/A   X
Not tagable
  506   Project 2007 - 40 Licenses   IT Rm (16)   11388   N/A   X
Not tagable
  507   Adobe Acrobat 9 - 60 Licences   IT Rm (16)   11388   N/A   X
Not tagable
  509   Microsoft Dynamics GP Fixed Assets Mgmt Software   Finance   11388   N/A
  X
Not tagable
  510   Dell PoE Switch w/ Fiberoptic Connections Bldg 11408   11408   11408  
N/A   X
Not tagable
  511   Technology Integration-WMWare Enterprise Upgrade-Labor   IT Rm (16)  
11388   N/A   X
Not tagable
  512   Technology Intergration-Additional Storage Shelf   IT Rm (16)   11388  
N/A   X
Not tagable
  513   Image Solution-ISITool Box Software   Reg / QA   11408   N/A   X
Not tagable
  514   Dionex Corp - HPLC Workstation Upgrade S/W   Product Develop   11388  
N/A   X
Not tagable
  515   American Express - Dell E4200 Laptop, Docking Station   J. Lim   11388  
N/A   X
Not tagable
  700   CDW Computer - Blackberry Enterprise Serv Upgrade - S/W   IT Rm (16)  
11388   N/A   X
Not tagable
  701   CDW - RedBeam Inventory Tracking SW(5 Users), 3 yr SVC on Scanner and 3
yr Unlimited Support / Upgrades   11404   11404   N/A   X
Not tagable
  702   MESO-Discovery Workbench Analysis Software, 6 Seat Lic   Bioanalytical  
11404   N/A   X
Not tagable
  703   Scientific & Educational SW - 9 Clone Manager Prof , License   NME  
11404   N/A   X
Not tagable
  704   Tibco Spotfire Licenses Fees / Bronze Maintenance Support  
Bioanalytical   11404   N/A   X
Not tagable
  705   Oracle Theasaurus Mgmt System (Read-Only, User Perpetual)   Clinical  
11388   N/A   X
Not tagable
  706   TIG - 150 Licenses of TrendMicro Antivirus   IT Rm (16)   11388   N/A  
X
Not tagable
  707   EMC - Additional Storage Shelf with 7 Drives   IT Rm (16)   11388   N/A
  X
Not tagable
  708   TIG - VMCO-VM vShere 4 Ent Plus 1 Processor / 2 Dell PowerEdge R710
Servers   IT Rm (16)   11388   N/A   X
Not tagable
  709   Dell - Precision M4400, Intel Core Laptop - David Kang   Pre-Clinical  
11404   N/A   X
Not tagable
  710   Dionex - Chromeleon Server, 2 License, Timebase Upgrade   Product
Develop   11388   N/A   X
Not tagable
  711   Brendan Technologies - StatLIA Software CD / Licenses   Pre-Clinical  
11404   N/A   X
Not tagable
  712   HelpDesk - HelpStar 2009 for SQL and 2 User Licenses   IT Rm (16)      
N/A   X
Not tagable
  713   Dell - Latitude E4300 Laptop - Will McCarthy   Commerical Ops          
X
Not tagable
  714   Dell - Latitude E4200 Laptop - Nazli Peterson   MFG   11408   N/A   X
Not tagable
  715   Dell - Latitude Z Laptop - Jenny McDonald   Jenny McDonald   11388   N/A
  X
Not tagable
  716   EMC CX-4G15-600U 600 GB Hard Drive   Service Room   11388   N/A   X
Not tagable
  717   2TB 7200RPM 520BOS Sata   Service Room   11388   N/A   X
Not tagable
  718   MetaMorph Basic CARV II Software for Nikon Microscope   1104   1104  
N/A   X
Not tagable
  719   Palo Alto Networks PA-500 Firewall   Service Room   11388   PAN-PA-500  
X
Not tagable
  720   MetaMorph Basic Offline Software   Imaging Room   11404   N/A   X
3236
  721   Dell Latitude E6420 - L.Jadin   L. Jadin       BZW44Q1   X





--------------------------------------------------------------------------------



 



Exhibit H
Tenants Personal Property
As of April 30, 2011

                                                  Items for Halo to Tag   Asset
              Equipment   take upon lease Number   Number   Description  
Location   Building   Serial #   termination
 
      Leasehold Improvements                
Not tagable
  516   ICN 2 ADDING SLM-8 & DEI/LABOR - Inter Tel PO#7155   Offices / Labs  
11388       X
Not tagable
  517   Constructions on Avanir buildings - Bryant PO#7260   Offices / Labs  
11404        
Not tagable
  518   Constructions on Avanir buildings - Bryant PO#7260   Offices / Labs  
11388        
Not tagable
  519   Generators - Avanir   Mechnical Yard   11404 / 11388       X
Not tagable
  520   Bryant Construction - 11404 Sorrento Valley Rd - PO#7260   Offices /
Labs   11404        
Not tagable
  521   Bryant Construction - 11388 Sorrento Valley Rd - PO#7260   Offices /
Labs   11388        
Not tagable
  522   Halozyme Logo and Signs (Interior and Exterior) PO#7001   Interior /
Exterior Blg   11388       X
Not tagable
  523   ICN 2 Adding - SLM 8 and Del - PO#7741   Offices / Labs   11388       X
Not tagable
  524   RO System for Vivarium Water - PO#7325   Vivarium   11404       X
Not tagable
  525   Mark Beaty Painting-Painting of the Vivarium   Vivarium   11404        
Not tagable
  526   CRB Fabrication - Pig Pen   Vivarium - Pig Rm #157   11404       X
Not tagable
  527   Helix - Replace Water Heater   Hallway Closet   11404        
Not tagable
  528   Thomas Acoustic - Walls outside Pig Room   Vivarium - Pig Rm #157  
11404        
Not tagable
  529   CRB Fabrication - Pig Pen   Vivarium - Pig Rm #158   11404       X
Not tagable
  530   Bryant Construction - Building Offices   RA/QA & Purchasing   11404    
   
Not tagable
  531   Thomas Acoustic - Walls outside Pig Room   Vivarium - Pig Rm #158  
11404        
Not tagable
  532   Water Works - Water System for Pigs Room #157 & 158   Vivarium - Pig Rm
  11404       X
Not tagable
  533   Charlaine Architectural Signage - Name Holders   Interior - Offices/Labs
  11388/11404        
Not tagable
  534   BioSources - Construction of Offices   Offices / Labs   11404        
Not tagable
  535   Bryant Construction - Building Offices   Various Location   11404      
 
Not tagable
  536   Charlaine Architectural Signage - Name Holders   Interior - Offices/Labs
  11388/11404        
Not tagable
  537   Bryant Construction-Chg Order on Project 756 & 757                
Not tagable
  538   Bryant Construction - Vivarium Door   Vivarium - Main Door   11404      
 
Not tagable
  539   X-Controls- HVAC Controller, Programing SW-1st & 2nd Pay   1st Floor -
Facilities   11388        
Not tagable
  540   Roy E. Hanson Jr. Mfg - 500 Gal Hot Water Tank   Mechnical Yard   11404
       
Not tagable
  541   BioSources - Installation of 500 Gallon Water Tank   Mechnical Yard  
11404        
Not tagable
  542   Bryant Construction - Building Offices ( In Service 04/09)   Offices /
Labs   11408        
Not tagable
  543   BioSources - Alarm & Data Services (In Service 04/09)   Offices / Labs  
11408        
Not tagable
  547   Southwest Millworks - Rework 2nd Floor Kitchenette Cabinets   2nd Floor
- Kitchen   11388        
Not tagable
  549   BioSources-Condensor Pumps - HVAC       11408        
Not tagable
  548   JAM Fire Protection - Inergen Fire Suppression Systems   RA/QA - File
Room   11408        
Not tagable
  802   Airgas - West - Move/Install Inergen 50% Tank   RA/QA - File Room  
11408        
Not tagable
  800   Bryant Construction - Building Offices - Change Order #1   Offices /
Labs   11408        
Not tagable
  801   BioSources - Counter Top - 2nd Floor 11388   Product Develop   11388    
   
Not tagable
  803   MGM / Airgas - Nitrogen Piping Remodel-Installation/Testing   MNE  
11388        
Not tagable
  804   BioSources - Bldg 11404 Shelving System Project (MNE)   Mechnical Yard  
11404   Air Handler #1    
Not tagable
  805   BioSources - Bldg 11404 Yasakawa VFD Driver   Mechnical Yard   11404  
Air Handler #1    
Not tagable
  806   Bryant Construction - Remodel Old File Room 2nd Floor   Clinical   11388
       
Not tagable
  807   Protection One - Digital Video Surveillance System (Side   Exterior Bldg
&            
 
      of Bldg, Parking Lot Cameras) and Programming   Parking Lot   11388      
X
Not tagable
  808   Protection One - Digital Video Surveillance System & Programing   Sirion
Bldg   11388       X
Not tagable
  809   BioSources - ADM Module Install - Operate South Entry Door.   Vivarium  
11408        
Not tagable
  810   Thomas Acoustic - Furnish / Install White FRP Panels   Vivarium - Feed
Room   11404        
Not tagable
  811   X-Controls- HVAC Controller, Programing SW   1st Floor - Facilities  
11388        
Not tagable
  812   MGM / Airgas - Nitrogen Piping Remodel-Installation/Testing   Product
Develop   11388        
Not tagable
  813   BioSources - Cabinetry Work (11388-Formulation/11404   Product Develop /
           
 
      Ping’s Lab)   Ping’s Lab   11388/11404        
Not tagable
  814   Biosources AC Unit parts   11408   11408        
Not tagable
  815   Biosources Steam Boilers -rebuild   11408   11408        





--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ESTOPPEL CERTIFICATE

To:   BMR-11388 Sorrento Valley Road LLC
17190 Bernardo Center Drive
San Diego, California 92128
Attention: Vice President, Real Estate Counsel       BioMed Realty, L.P.
17190 Bernardo Center Drive
San Diego, California 92128   Re:   11388 Sorrento Valley Road (the “Premises”)
at San Diego, California (the “Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:
          1. Tenant is a tenant at the Property under a lease (the “Lease”) for
the Premises dated as of [          ], 2011. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows: [          ]], and
there are no other agreements, written or oral, affecting or relating to
Tenant’s lease of the Premises or any other space at the Property. The lease
term expires on [          ], 20[     ].
          2. Tenant took possession of the Premises, currently consisting of
[          ] square feet, on [          ], 20[     ], and commenced to pay rent
on [          ], 20[     ]. Tenant has full possession of the Premises, has not
assigned the Lease or sublet any part of the Premises, and does not hold the
Premises under an assignment or sublease[, except as follows: [          ]].
          3. All base rent, rent escalations and additional rent under the Lease
have been paid through [          ], 20[     ]. There is no prepaid rent[,
except $[          ]][, and the amount of security deposit is $[          ] [in
cash][OR][in the form of a letter of credit]]. To Tenant’s knowledge, Tenant
currently has no right to any future rent abatement under the Lease.
          4. Base rent is currently payable in the amount of $[          ] per
month.
          5. Tenant is currently paying estimated payments of additional rent of
$[          ] per month on account of real estate taxes, insurance, management
fees and common area maintenance expenses.
          6. All work to be performed for Tenant under the Lease has been
performed as required under the Lease and has been accepted by Tenant[, except
[          ]], and all allowances to be paid to Tenant, including allowances for
tenant improvements, moving expenses or other items, have been paid.
          7. The Lease is in full force and effect, and to Tenant’s knowledge,
free from default and free from any event that could become a default under the
Lease, and to Tenant’s knowledge, Tenant has no claims against the landlord or
offsets or defenses against rent, and there are no disputes with the landlord.
Tenant has no rights or options to purchase the Property.

I-1



--------------------------------------------------------------------------------



 



     8. To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises or
the Project in violation of any environmental laws.
     9. The undersigned has executed this Estoppel Certificate with the
knowledge and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER,
AS APPROPRIATE] or its assignee is acquiring the Property in reliance on this
certificate and that the undersigned shall be bound by this certificate. The
statements contained herein may be relied upon by [INSERT NAME OF PURCHASER OR
LENDER, AS APPROPRIATE], BMR-11388 Sorrento Valley Road LLC, BioMed Realty,
L.P., BioMed Realty Trust, Inc., and any mortgagee of the Property and their
respective successors and assigns.

    Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [          ] day of [          ], 20[     ].
[          ],
a [          ]

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

I-2